Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 1 of 68




                       EXHIBIT 12
      Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 2 of 68



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


MARYLAND SHALL ISSUE, INC., et al., *

      Plaintiffs,                             *

      v.                                      *         Civil Case No. 16-cv-3311-ELH

LAWRENCE HOGAN, et al.,                       *

      Defendants.                             *

*     *         *     *      *      *     *       *     *      *     *      *      *        *


    SECOND SUPPLEMENTAL DECLARATION OF DANIEL W. WEBSTER

      I, Daniel W. Webster, under penalty of perjury, declare and state:

      1.        I am Bloomberg Professor of American Health in Violence Prevention in the

Department of Health Policy and Management at the Johns Hopkins Bloomberg School of

Public Health with a joint appointment in the School of Education. I am also Director of

the Johns Hopkins Center for Gun Policy and Research and previously served as Co-

Director of the Johns Hopkins Center for the Prevention of Youth Violence. I am more

than 18 years of age and am competent to testify, upon personal knowledge, to the matters

stated below.

      2.        As part of my prior work on this case, I signed two declarations. My first

declaration was signed on August 15, 2018 in support of defendants’ motion for summary

judgment (ECF 59-19). I also signed a supplemental declaration on November 9, 2018 in

further support of defendants’ summary judgment motion and in support of defendants’

opposition to plaintiffs’ cross motion for summary judgment (ECF 89-8).
                                              1
        Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 3 of 68



        3.    Those prior declarations described, inter alia, certain research that I and

others have conducted showing that laws that require citizens to obtain a permit to purchase

a firearm (“PTP” laws), including Maryland’s requirement for a handgun qualification

license (“HQL”), promote public safety and reduce firearms violence.

        4.    Since the time that I signed my prior declarations in this case, my colleagues

and I have completed additional research studies that further support my opinions in this

case.

        5.    I co-authored the first of these new studies using new analytic methods and

additional data from my prior study of the impact of Missouri’s repeal of it permit-to-

purchase (PTP) law for handguns on homicides. 1 The new study used annual, state-level

data on method-specific homicide rates during 1999-2016 and developed estimates of

Missouri’s PTP law repeal based on contrasts between changes in Missouri versus other

states in the region.2 When Missouri’s changes in firearm homicide rates were contrasted

against the set of states in the region that were most similar to Missouri’s during the period

prior to the law’s repeal, we estimated the repeal was associated with a 27 percent increase

in firearm homicide rates. The 95 percent confidence interval around that estimate ranged


1
 Webster DW, Crifasi CK, Vernick JS. Effects of the repeal of Missouri’s handgun
purchaser licensing law on homicides. J Urban Health 2014;91:293-302. Erratum: J
Urban Health 2014; 91:598-601.
2
 Hasegawa RB, Webster DW, Small DS. Bracketing in the Comparative Interrupted
Time-Series Design to Address Concerns about History Interacting with Group: Evaluating
Missouri's Handgun Purchaser Law. Epidemiology 2019 May;30(3):371-379. doi:
10.1097/EDE.0000000000000989.
PMID: 30969945.

                                              2
      Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 4 of 68



from a 19 percent increase to a 35 percent increase in firearm homicide rates. This article’s

scientific rigor was recognized by the journal Epidemiology—a top journal for

epidemiological research—as runner-up for Rothman Prize for best article in 2019. A copy

of this peer-reviewed study is attached to this declaration as Exhibit 1.



       6.     Another study, published in Criminology & Public Policy, showed that

handgun purchaser licensing laws and bans of large-capacity magazines are associated with

significant reductions in the incidence of fatal mass shootings. Daniel W. Webster, et al,

Evidence Concerning the Regulation of Firearms Design, Sale, and Carrying on Fatal

Mass Shootings in the United States, 19 Criminology & Public Policy 171–212 (2020). A

copy of that article is attached hereto as Exhibit 2. This study used annual, state-level data

for 1984-2017 to estimate the association between the adoption and repeal of various state

and federal firearm laws on fatal mass shootings after controlling for a variety of

demographic, social, economic, and crime variables. In our article published in

Criminology & Public Policy, we found that PTP laws (also referred to as handgun

purchaser licensing laws) were consistently and strongly associated with lower levels of

fatal mass shootings after controlling for the presence of other firearm laws and other

control variables. In our primary model, we estimate that “handgun purchaser licensing

laws requiring either in-person application with law enforcement or fingerprinting (of




                                              3
      Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 5 of 68



applicants) were associated with incidents of fatal mass shootings 56 percent lower than

that of other states.” 3 (page 181)

       7.     The most recent study that I co-authored, published this year in the America

Journal of Public Health, concluded that State handgun purchaser licensing laws such as

the Maryland law at issue in this case—which require a prospective buyer to apply for a

license or permit from state or local law enforcement—are highly effective at reducing

firearm homicide and suicide rates. Alexander D. McCourt, et al., Purchaser Licensing,

Point-of-Sale Background Check Laws, and Firearm Homicide and Suicide in Four States,

1985–2017, 110 Am. J. of Public Health 10, 1546 (October 2020). A copy of this peer-

reviewed study is attached to this declaration as Exhibit 3. Using additional data (1985-

2017) from prior studies of changes in handgun purchaser licensing laws in Connecticut

and Missouri and new statistical models from prior studies, this study shows that handgun

purchaser licensing laws are consistently associated with reductions in firearm homicide

and firearm suicide rates. Connecticut’s handgun purchaser licensing law was associated

with a 27.8 percent decrease in firearm homicide rates during the post-law period 1996-

2017 and a 32.8 percent decrease in firearm suicides. The estimated effect of the law on

firearm suicides was a 23.2 percent decrease through 2006, prior to the beginning of a more

robust enforcement of a Connecticut law allowing law enforcement to remove firearms

when there was eminent danger, most typically in response to threats of suicide. There were


3
 Webster DW, McCourt AD, Crifasi CK, Booty MD. Evidence Concerning the Regulation
of Firearms Design, Sale, and Carrying on Fatal Mass Shootings in the United States.
Criminology & Public Policy, 2020;19:171–212. doi.org/10.1111/1745-9133.12487

                                            4
      Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 6 of 68



no significant changes in homicide and suicide rates by other methods following

Connecticut’s 1995 handgun purchaser licensing law. The repeal of Missouri’s handgun

purchaser licensing law was associated with a 47.3 percent increase in firearm homicide

rates and a 23.5 percent increase in firearm suicides. Suicide rates for methods other than

firearms did not change in response to the repeal of Missouri’s handgun purchase licensing

law. There was evidence that nonfirearm homicides increased in Missouri following the

law’s change; however, the magnitude of the percentage change (+18 percent%) was

substantially lower than that of firearm homicide rates. This same study estimated the

effects of laws in Maryland (1996) and Pennsylvania (1995) requiring extending

background check requirements to private transfers of handguns and found no evidence

that background checks without licensing requirements reduced homicide or suicide rates.

By contrasting estimates of policy impact of comprehensive background checks for

handguns with and without purchaser licensing, this study provided additional compelling

evidence that laws requiring handgun purchasers to be licensed have large public safety

benefits in preventing homicides and suicides.

       8.     These studies contribute to a body of              research showing that

handgun purchaser licensing laws such as Maryland’s HQL law are associated with

reductions in firearm-related violence and deaths, and provide further support for my

opinion that Maryland’s HQL licensing requirement promotes public safety and reduces

firearms violence.




                                            5
Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 7 of 68




I hereby declare under penalty of perjury that the foregoing is true and correct.




Date: _October 23, 2020__          _______                         _____________
                                   Daniel W. Webster




                                      6
Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 8 of 68




             Declaration Exhibit 1
                Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 9 of 68
                                                                ORIGINAL ARTICLE



                 Evaluating Missouri’s Handgun Purchaser Law
         A Bracketing Method for Addressing Concerns About History
                          Interacting with Group
                                 Raiden B. Hasegawa,a Daniel W. Webster,b and Dylan S. Smalla


Abstract: In the comparative interrupted time series design (also                    COMPARATIVE INTERRUPTED TIME SERIES
called the method of difference-in-differences), the change in outcome                  DESIGN AND POTENTIAL BIASES
in a group exposed to treatment in the periods before and after the ex-                  The interrupted time series design is an observational
posure is compared with the change in outcome in a control group                  study design for estimating the causal effect of a treatment on
not exposed to treatment in either period. The standard difference-in-            a group when data are available before the group was treated.
difference estimator for a comparative interrupted time series design             In the simplest interrupted time series design, the before and
will be biased for estimating the causal effect of the treatment if there         after treatment outcomes are compared. This before-after de-
is an interaction between history in the after period and the groups; for         sign does not account for confounding factors that co-occur
example, there is a historical event besides the start of the treatment in        with treatment such as historical events or maturation.1 To
the after period that benefits the treated group more than the control            strengthen the before-after design, it is common to add time
group. We present a bracketing method for bounding the effect of an               series data from a control group that never received the treat-
interaction between history and the groups that arises from a time-               ment over the same period—the comparative interrupted time
invariant unmeasured confounder having a different effect in the after            series design,1–4 also called the nonequivalent control group
period than the before period. The method is applied to a study of the            design or method of difference-in-differences. The latter name
effect of the repeal of Missouri’s permit-to-purchase handgun law on              derives from the concept that the simplest comparative inter-
its firearm homicide rate. We estimate that the effect of the permit-             rupted time series analysis is to take the difference between
to-purchase repeal on Missouri’s firearm homicide rate is bracketed               the difference of the after and before outcomes for the treated
between 0.9 and 1.3 homicides per 100,000 people, corresponding to                group and the difference of the after and before outcomes for
a percentage increase of 17% to 27% (95% confidence interval: 0.6,                the control group. This difference-in-differences estimate is an
1.7 or 11%, 35%). A placebo study provides additional support for the             unbiased estimator of the causal effect of treatment if the treat-
hypothesis that the repeal has a causal effect of increasing the rate of          ment and control groups would have exhibited parallel trends
state-wide firearm homicides.                                                     in the counterfactual absence of treatment2 (see Figure 1).
Keywords: Bracketing; Causal inference; Comparative interrupted                          The parallel trends assumption can be partially assessed
time series; Difference-in-difference; Firearm policy; Gun violence;              if there is more than one time point in the before period by
History-by-group interaction; Permit-to-purchase                                  assessing whether the groups exhibit parallel trends in the be-
                                                                                  fore period.2 However, even if the trends are parallel in the
(Epidemiology 2019;30: 371–379)                                                   before period, there could be historical events in the after pe-
                                                                                  riod that affect the two groups differently, i.e., history inter-
                                                                                  acts with group (other reasons that parallel trends could be
Submitted May 14, 2018; accepted January 29, 2019.
From the aDepartment of Statistics, The Wharton School, University of             violated include differences in maturation, instrumentation,
   Pennsylvania, Philadelphia, PA; and bDepartment of Health Policy and           or statistical regression between the groups).5,6 For example,
   Management, Johns Hopkins Bloomberg School of Public Health, Johns
   Hopkins University, Baltimore, MD.
                                                                                  the outcome measures poor health, country A (treated group)
The authors report no conflicts of interest.                                      enacts a policy reform, country B (control group) does not
       Supplemental digital content is available through direct URL citations     enact the reform, and a worldwide economic recession occurs
       in the HTML and PDF versions of this article (www.epidem.com).
Data and code availability: The data is provided in Table 1. The code that pro-   after the reform that has a greater impact on people start-
   duced the results can be found in the electronic supplementary materials.      ing out in poorer health. If country B started out with poorer
Correspondence: Dylan S. Small, Department of Statistics, The Wharton             health, then parallel trends would be violated because country
   School, University of Pennsylvania, Philadelphia, PA 19104. E-mail:
   dsmall@wharton.upenn.edu.                                                      B’s poor health would have increased more than country A in
                                                                                  the after period in the counterfactual absence of the reform
Copyright © 2019 Wolters Kluwer Health, Inc. All rights reserved.
ISSN: 1044-3983/19/3003-0371                                                      because of the worldwide economic recession. This violation
DOI: 10.1097/EDE.0000000000000989                                                 of parallel trends would not happen if A and B started with the

Epidemiology •• Volume
Epidemiology    Volume 30,
                       30, Number
                           Number 3,
                                  3, May
                                     March 2019
                                         2019                                                                           www.epidem.com
                                                                                                                        www.epidem.com || 371
                                                                                                                                          371



                  Copyright © 2019 Wolters Kluwer Health, Inc. Unauthorized reproduction of this article is prohibited.
             Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 10 of 68
Hasegawa et al.                                                                       Epidemiology• •Volume
                                                                                    Epidemiology       Volume 30,
                                                                                                            30,   Number
                                                                                                                Number 3,3, May 2019
                                                                                                                          March




                                                            Control Group
                                                            Treated Group
                                                            Counterfactual Treated Group w/o Treatment

                                                                                                                                          DiD Estimate




FIGURE 1. Stylized plot of data from
a comparative interrupted time series
design. The dotted line shows the
assumption that the difference-in-dif-
ference (DiD) estimate makes about
the treatment group’s counterfactual
mean in the absence of treatment.                          Before                                                                 After


same level of poor health in the before period. However, it is                           METHODS: BRACKETING
often difficult to find a control group that has outcomes close
                                                                        Notation and Model
to the treated group in the before period.
                                                                               Let Y denote outcome and D dose of exposure, D=1 for
       When there is no control group completely comparable
                                                                        treatment and D=0 for control. Let Y ( d ) denote the counter-
to the treated group, Campbell7 proposed bracketing to distin-                                                     ip
                                                                        factual outcome that would have been observed for unit i in
guish treatment effects from plausible biases.8 Consider the
                                                                        period p, p = 0 for before period and p=1 for after period, and
study design of comparing treatment and control at one time
                                                                        had the unit received exposure dose d , i.e., Y (1) is the counter-
point and suppose that there is concern about an unmeasured                                                               ip
                                                                        factual outcome under treatment and Y (0) is the counterfactual
confounder U. Bracketing uses two control groups such that,                                                        ip
                                                                        outcome under control. Let U i be a vector of time-invariant
in the first group, tends to be higher than in the treated group,       unmeasured confounders for unit i. Let G denote group where
and in the second group,U tends to be lower. The effect of U on         the groups are t = treated group, lc = lower control group (con-
the treated group is bracketed by its effect on the two control         trol group with expected outcomes lower than treated group in
groups. When there is bracketing, if the treated group has a            before period), and uc = upper control group (control group
notably higher outcome than both control groups, then this              with expected outcomes higher than treated group in before
association between treatment and outcome cannot plausibly              period). Finally, let S be an indicator of whether or not a unit
be explained away as being bias from U.                                 belonging to a particular group is in the study population in
       In this article, we show how bracketing can be applied           a given period. Specifically, Sip = 1 or 0 when unit i is in the
to the comparative interrupted time series to distinguish treat-        population or not in period p: Si 0 = Si1 =1 for a unit in the popu-
ment effects from plausible biases due to history interacting with      lation both before and after treatment, Si 0 =1,Si1 =0 for a unit in
group. The basic idea is to consider one control group that has         the population only before treatment (unit might have moved
a lower expected outcome than the treated group in the before           away or died in after period), and Si 0 =0,Si1 =1 for a unit in the
period and another control group that has a higher expected out-        population only after treatment (unit might have moved into
come than the treated group in the before period; we show under         study area or been born in after period).
certain assumptions that the expectations of the two difference-               We consider the following model that generalizes the
in-difference estimators using the lower control group and higher       standard difference-in-difference model and changes-in-
control group, respectively, bracket the causal effect of the treat-    changes model.9 Let U i be time-invariant unmeasured con-
ment. Bracketing for the comparative interrupted time series            founders and ε ip be an error term that captures additional
has been mentioned informally,2 but the idea of choosing the            sources of variation for unit i in period p. Then our model can
bracketing control groups based on expected before period out-          be expressed as follows:
comes was not mentioned. We present assumptions and results
for our bracketing method (Methods: Bracketing section) and                                  Yip( d ) = h( U i , p)+βd + ε ip ,                     (1)
then apply the method to study the effect of the repeal of Mis-
souri’s permit-to-purchase handgun law on its firearm homicide          where the function h(Ui , p) is the unobserved expected out-
rate (Application: Effect of the Repeal of Missouri’s Handgun           come under control of subject i in period p. We drop the sub-
Purchaser Licensing Law on Firearm Homicides).                          script i to refer to a randomly drawn unit from the population

372 | www.epidem.com                                                                 © 2019 Wolters Kluwer Health, Inc. All rights reserved.



               Copyright © 2019 Wolters Kluwer Health, Inc. Unauthorized reproduction of this article is prohibited.
              Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 11 of 68
                                    March
Epidemiology • Volume 30, Number 3, May   2019
                                        2019                                               Bracketing in Comparative Interrupted Time Series



of all units in either period, where Y p( d ) ,d =0,1, and µ are unde-   For example, if U is normally distributed with common vari-
                                                            p
fined if S p = 0. We make the following assumptions:                     ance and group means µ lc ,µ t and µ uc, then µ lc ≤µ t ≤µ uc would
                                                                         imply (5). Second, we assume that higher values of U either
   Increasingness of h in U :h( U, p)
                                                                  (2)    have a bigger effect over time over the whole range of U or a
     bounded and increasing in U for p=0, 1.                             smaller effect over the whole range:
  (( h(U, p)≥ h(U ’, p) whenever all coordinates                          Either (i) h( U,1) − h( U,0)≥ h( U ’,1) − h( U ’,0) for all
     of U ≥ all coordinates off U ’ )                                                 U≥ U ’, U, U ’∈U or

  Time Invariance of U Within Groups:U conditionally                              (ii) h( U,1) − h( U,0) ≤ h( U ’,1) − h( U ’,0) for all
                                                                                                                                                      (6)
    independent of {S0 ,S1} given group G.                        (3)                 U≥ U ’,U,U ’∈U

                                                                         An example of this pattern of U confounding could occur in a
  Independence of ε with Time and Group:
                                                                         study of the effect of a regional policy on average income where
    Distributions of ε p | S p =1,,G = g for p=0,1,               (4)    the policy change occurred contemporaneously with an easing
    g =lc, uc, tc all have mean zero and are the same.                   of trade restrictions. A potential unmeasured confounder for
                                                                         such a study would be U = share of skilled workers in a region,
Assumptions (2) and (3) match assumptions in the changes-                as a higher share of skilled workers is associated with higher
in-changes model. Assumption (2) requires that higher levels             average income. There is considerable evidence that trade lib-
of unmeasured confounders correspond to higher levels of                 eralization leads to an increase in the skill premium—the rela-
outcomes. Such increasingness is natural when the unmeas-                tive wage of skilled to unskilled workers—at both the regional
ured confounder is an individual characteristic such as health           and country levels.11,12 Thus, we might expect (i) in (6) to hold
or ability9 and Y is a measure of some positive outcome, for             if there was an easing of trade restrictions in the after period.
example, income. Negative confounders—where higher levels                       We assume units are randomly sampled from each
of the confounder correspond to lower levels of the outcome—             group in each time period. The data could be obtained from re-
are not precluded by Assumption (2) as the corresponding                 peated cross-sections or a longitudinal study. Inferences under
coordinates of U may simply be replaced by their negation.               different sampling assumptions are discussed in eAppendix1;
Assumption (3) says that the distribution of confounders in the
                                                                         http://links.lww.com/EDE/B503.
population of units for a given group remains the same over
time. Assumption (4) says that time-varying factors have the             Bracketing Result
same distribution in each group and over time. It would be suf-                   The standard moment difference-in-difference es-
ficient for subsequent developments to just assume the distri-           timator using control condition c can be written as
butions of ε p | S p =1,G = g for p=0,1, g=lc,uc,tc all have mean        β̂dd .c =(Y 1|G =t −Y 0|G =t ) −(Y 1|G =c −Y 0|G =c ) , where Y p|G = g indicates
zero rather than the stronger assumption of identical distribu-          the sample average of units observed in group g and time pe-
tions (4). We can further relax this assumption by assuming              riod p, Y p | G = g ,S p =1. This estimate is equivalent to the coef-
zero mean only for components of ε p that are true confounders,          ficient on the treatment indicator in a fixed-effects regression
that is, factors whose distributions depend on the interaction of        with full time and group indicator variables. When using data
time and group. Assumption (4) is weaker than the changes-in-            already aggregated at some level, for example, by state-year,
changes model assumption that ε ip is always zero which rules out        a fixed-effects regression using weights proportional to popu-
classical measurement error in the outcome when h is nonlinear.9         lation will return this estimate. In the following, we show that
Our model contains the standard difference-in-difference model,          the expectation of the two standard difference-in-difference
which can be represented in our model by h( U, p)= k ( U)+τ p            estimators computed with the upper and lower controls can be
for some bounded and increasing function k, where k(U) can               used to bound the treatment effect.
be viewed as a group fixed effect.                                                The expected value of the standard difference-in-differ-
       We make two further assumptions about the distribution            ence estimator comparing the treated group to the lower con-
of U in groups and how its effect over time changes among the            trol group, β̂dd .lc , is
groups. First, we assume the distribution of U within groups
can be stochastically ordered so that U is lowest in the lower
control group, intermediate in the treated group, and highest            E[β̂dd .lc ]={E[Y1 | G = t ,S1 =1]− E[Y0 | G = t ,S0 =1]}
in the upper control group:
                                                                                      −{E[Y1 | G =lc,S1 =1]− E[Y0 | G =lc,S0 =1]}
                 U | G=lc≼U | G=t≼U | G=uc,                       (5)
                                                                                   ={β+ E[h( U,1) | G = t ,S1 =1]− E[h( U,0) | G = t ,S0 =1]}
where two random vectors A, B are stochastically ordered, A≼B,
if E[ f (A)]≤[ f (B)] for all bounded increasing functions f .10                      −{E[h( U,1) | G =lc,S1 =1]− E[h( U,0) | G =lc,S0 =1]},

© 2019 Wolters Kluwer Health, Inc. All rights reserved.                                                                www.epidem.com | 373



                Copyright © 2019 Wolters Kluwer Health, Inc. Unauthorized reproduction of this article is prohibited.
               Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 12 of 68
Hasegawa et al.                                                                              Epidemiology• •Volume
                                                                                           Epidemiology       Volume 30,
                                                                                                                   30,   Number
                                                                                                                       Number 3, 3, May 2019
                                                                                                                                 March


      where Y1 ,Y0 denote observed outcomes in after period                     has probability ≥ 1− α of containing both min(θlc.t ,θ uc.t ) and
( p=1) and before period ( p=0), respectively. Under the time                   max(θlc.t ,θ uc.t ), and thus β, where it assumed that the two-sided
invariance of U within groups assumption (3), we have                           CIs are constructed by taking the intersection of two one-sided
                                                                                1−(α / 2) confidence intervals (proof in eAppendix3; http://
             E[β̂dd .lc ]=β+{E[h( U,1) − h( U,0) | G =t ]}                      links.lww.com/EDE/B503).
                                                                         (7)
                 −{E[h( U,1) − h( U,0) | G =lc]};
                                                                                Constructing the Lower and Upper Control
similarly, the expected value of the difference-in-difference                   Groups
estimator comparing the treated group to the upper control                             The results in the previous two sections assume that the
group, β̂dd .uc, is                                                             lower and upper control groups have been constructed before
                                                                                looking at the data. If the lower control group was constructed
            E[β̂dd .uc ]=β+{E[h( U,1) − h( U,0) | G = t ]}                      by looking at the before period data by choosing units with
                                                                         (8)    lower outcomes than the treated in the before period, then the
                −{E[h( U,1) − h( U,0) | G = uc]}.
                                                                                sample average of Y0 | G =lc,S0 =1 may tend to be lower than
      The difference-in-difference estimators β̂dd .lc and β̂dd .uc             E (Y0 | G =lc,S0 =1). Consequently, the difference-in-difference
are unbiased if h(U ,1) − h( U,0) is constant for all U, or equiv-              estimate using the lower control group may be downward bi-
alently the effect of the unmeasured confounders is the same in                 ased even if the parallel trends assumption holds because of
both time periods. If the effect of the unmeasured confounders                  regression to the mean1; similarly, the difference-in-difference
changes between periods, then because of assumptions (5) and                    estimated using the upper control group may be upward bi-
(6), we conclude from (7) and (8) that                                          ased. This may invalidate the bracketing result (9). To avoid
                                                                                bias resulting from regression to the mean, we propose first
                                                                                selecting a “prestudy” time period prior to the before period.
min{E[β dd .lc ], E[β dd.uc ]}≤β≤ max{E[β dd.lc ], E[β dd.uc ]},     (9)    Then, the lower control group can be constructed from units
                                                                                with lower outcomes than the treated in this prestudy period
i.e., the expected values of the difference-in-difference
                                                                                and the upper control group from units with higher outcomes.
estimators using the upper control group and lower control
                                                                                It should then be tested whether the constructed lower con-
group bracket the causal effect (proof in eAppendix2; http://
                                                                                trol group has smaller expected outcomes than the constructed
links.lww.com/EDE/B503). The tightness of the bracketing
                                                                                upper control group in the before period; see sec:application,
bounds in (9) and, to some extent, the width of the corre-
                                                                                for example.
sponding confidence interval developed in the following
section depend on the magnitude of the group-by-time inter-                     Role of Examining the Groups’ Relative Trends
action. For example, if urban poverty concentration varied                      in the Before Period
notably between groups and its effect on firearm homicides                             In the standard difference-in-difference analysis that
were modulated by the Great Recession, one would expect                         assumes parallel trends, when the before period contains mul-
looser bracketing bounds.                                                       tiple time points, it is a good practice to test for parallel trends
                                                                                in the before period.2,13 In our bracketing approach, we do not
Inference                                                                       need the parallel trend assumption to hold, but examining the
      We would like to make inferences for the causal effect                    relative trends of the groups in the before period is still useful
β under  the assumption (6) that h( U,1) − h( U,0) is either an                 for assessing model plausibility and assumptions. Our model
increasing or a decreasing function of U (we do not want to                     (1)–(4) along with assumptions (5) and (6) implies that if we
specify which a priori). Let θlc.t = E[βˆ dd.lc ] and θ uc.t = E[βˆ dd .uc ],   had counterfactual data on the treatment group in the after
i.e., the expected values of the difference-in-difference esti-                 period in the absence of treatment, then, without sampling
mators using the lower control group and upper control group,                   variance, we would see either (1) the differences between the
respectively. From the bracketing results (9), we have                          upper control and counterfactual treated groups and the dif-
                                                                                ference between the counterfactual treated and lower control
       min(θlc.t ,θ uc.t )≤β≤ max(θlc.t ,θ uc.t ).                              groups in the after period would be at least as large as their
                                                                                respective differences in the before period or (2) the difference
and the following interval, where CI means confidence
                                                                                between the upper control and counterfactual treated groups
interval,
                                                                                and the difference between the counterfactual treated and
     [ min(lower endpoint of 1−α two-sided CI for θlc.t ,                       lower control groups in the after period would be no larger and
                                                                                possibly smaller than their respective differences in the before
     lower endpoint of 1 − α two-sided CI for θ uc.t )                          period. The following two patterns would violate the model/
                                                                                assumptions: (3) the difference between the upper control and
    max(upper endpoint of 1−α two-sided CI for θlc.t ,
                                                                                counterfactual treated groups is larger after than before and
    upper endpoint of 1−α two-sided CI for θ uc.t )],                  (10)
                                                                                the difference between the counterfactual treated and lower

374 | www.epidem.com                                                                        © 2019 Wolters Kluwer Health, Inc. All rights reserved.



                 Copyright © 2019 Wolters Kluwer Health, Inc. Unauthorized reproduction of this article is prohibited.
              Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 13 of 68
                                    March
Epidemiology • Volume 30, Number 3, May   2019
                                        2019                                        Bracketing in Comparative Interrupted Time Series


control groups is smaller after than before or (4) the difference   increased in the after period, then the bracketing result would
between the upper control and counterfactual treated groups is      still hold (with respect to the confounding from urban concen-
smaller after than before and the difference between the coun-      tration of poverty) as long as the impact of changes in urban
terfactual treated and lower control groups is larger after than    concentration of poverty on firearm homicides were at least
before. Although we do not have the counterfactual treatment        as great in the upper control group as Missouri and at least as
group’s data in the absence of treatment in the after period, we    great in Missouri as the lower control group.
have the treatment group’s data in the absence of treatment in
                                                                    Application: Effect of the Repeal of Missouri’s
the before period. We can split the before period into two (or
                                                                    Handgun Purchaser Licensing Law on Firearm
more) periods and test whether the pattern in the before period
is consistent with the model. Visual inspection of the relative
                                                                    Homicides
                                                                           American federal gun law requires background checks
trends of the counterfactual treated group and the upper and
                                                                    and record keeping for gun sales by federally licensed firearm
lower control groups during the before period can provide ad-
                                                                    dealers but exempts these regulations for private sales. How-
ditional evidence for or against the model assumptions.
                                                                    ever, some states have laws requiring all purchasers of hand-
Time-Varying Confounders                                            guns from licensed dealers and private sellers to acquire a
       Our bracketing method addresses an interaction be-           permit-to-purchase license that verifies the purchaser has
tween history and groups that arises because the time-invari-       passed a background check. Missouri passed a permit-to-
ant unmeasured confounders that differ between the groups           purchase law in 1921, requiring handgun purchasers to ob-
in the before period (U) become more (or less) important in         tain a license from the local sheriff’s office that facilitated the
the after period (assumption (6)). When there are time-varying      background check, but repealed the law on 28 August 2007
confounders, the bracketing method still works under certain        Webster et al.14 examined the effect of Missouri’s repeal on
assumptions. Time-varying confounders can be represented in         firearm homicide rates (the rate of homicides committed using
model (1) by letting U contain all variables that differ in dis-    a firearm). One of their analyses used a comparative inter-
tribution between the groups in the before period, µ be the         rupted time series design, comparing Missouri to the eight
                                                         i0
effect of factors that do not differ in distribution between the    states bordering Missouri using a before period of 1999–2007
groups in the before period and µ be the effect of the same         and after period of 2008–2010 (the only available postrepeal
                                    i1
factors in µ in the after period as well as factors not contained   data at the time of their analysis), finding evidence that the
            i0
in U that differ in distribution between the groups in the after    repeal of Missouri’s permit-to-purchase law increased firearm
period (details on time-varying model in eAppendix4; http://        homicide rates (see their Table 1). None of the border states
links.lww.com/EDE/B503). If this last set of factors is present,    introduced new or made changes to the existing permit-to-
then (4) may not hold. However, the bracketing result (9) still     purchase laws during the study period. Using a fixed-effect
holds as long as (i) in (6) holds,
                                                                    TABLE 1. Age-adjusted Firearm Homicide Rates per 100,000
      E[ε i1 | G = uc]≥ E[ε i1 | G = t ]≥ E[ε i1 | G =lc],   (11)   Persons from Periods 1994–1998 (prestudy Period Used to
                                                                    Construct Lower and Upper Control Groups), 1999–2007
or when (ii) in (6) holds,                                          (Before Repeal Period Where Repeal Refers to Repeal of
                                                                    Missouri’s Permit-To-Purchase Handgun Licensing Law) and
                                                                    2008–2016 (After Repeal Period)
      E[ε i1 | G = uc]≤ E[ε i1 | G = t ]≤ E[ε i1 | G =lc];   (12)
                                                                                                1994–1998     1999–2007      2008–2016
eAppendix4; http://links.lww.com/EDE/B503 contains a
proof and sufficient conditions for (11) or (12) to hold. One       Missouri                       6.1            4.7           6.1
of these sufficient conditions (condition (c) in eAppendix4;        Arkansas                       7.3            5.1           5.5
http://links.lww.com/EDE/B503) is analogous to (i) in (6) in        Illinois                       7.1            5.1           5.2
that effects on the outcome, be they time effects or those due      Iowa                           1.2            0.9           1.2
to contemporaneous shocks to confounders, are amplified at          Kansas                         4.2            3.0           3.0
larger values of U.                                                 Kentucky                       4.1            3.3           3.7
       One type of time-varying confounder is a variable that       Nebraska                       2.2            1.8           2.4
largely stays the same between time periods but may change          Oklahoma                       4.8            3.8           4.8
modestly. For example, in our study of Missouri’s repeal of         Tennessee                      6.9            5.5           5.4
their permit-to-purchase law in sec:application, urban concen-      Population-weighted all        5.6            4.2           4.4
tration of poverty might be a confounder and U contain urban           controls
concentration of poverty in the before period. Urban concen-        Population-weighted upper      7.1            5.2           5.3
                                                                       controls
tration of poverty may stay mostly the same over time but
                                                                    Population-weighted lower      3.5            2.7           3.2
change modestly, where the changes are reflected in ε1. If the
                                                                       controls
effect of urban concentration of poverty on firearm homicides

© 2019 Wolters Kluwer Health, Inc. All rights reserved.                                                     www.epidem.com | 375



                Copyright © 2019 Wolters Kluwer Health, Inc. Unauthorized reproduction of this article is prohibited.
            Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 14 of 68
Hasegawa et al.                                                                 Epidemiology• •Volume
                                                                              Epidemiology       Volume 30,
                                                                                                      30,   Number
                                                                                                          Number 3, 3, May 2019
                                                                                                                    March




FIGURE 2. Age-adjusted firearm homicide rates in Missouri and states bordering Missouri (population-weighted averages),
1999–2016.

regression and adjusting for several background crime and ec-      TABLE 2. Difference-in-Difference Estimates of Effect of
onomic covariates, they estimated that the Missouri permit-to-     Repeal of Missouri’s Permit-To-Purchase Handgun Licensing
                                                                   Requirement on Firearm Homicide Rates per 100,000 Persons
purchase repeal was associated with an increase in the firearm
homicide rate by 1.1 per 100,000 persons (95% confidence                                                              Corresponding %
interval [CI]: 0.8, 1.4), a 22% (95% CI: 16 %, 29%) increase.                                  Estimate               Change Estimate
                                                                   Control Group               [95% CI]                  [95% CI]
Nongun-related homicides remained virtually unchanged. In
what follows, we reexamine the effect of Missouri’s repeal         All controls               1.2 [0.9, 1.5]          24% [18%, 31%]
using bracketing and the now available after period data from      Upper controls             1.3 [0.9, 1.7]          27% [19%, 35%]
2008 to 2016 to address possible biases arising from unob-         Lower controls             0.9 [0.6, 1.2]          17% [11%, 23%]
served state-by-time interactions. The code and data can be
seen in http://links.lww.com/EDE/B501.                             One concern is that the start of the after period coincided with
       Figure 2 shows the age-adjusted firearm homicide rates      the beginning of the Great Recession. The economic down-
in Missouri and the border states over the study period using      turn was followed by a decline in homicide rates. Possible
data from the US Centers for Disease Control and Preven-           reasons for the effect of the downturn on homicide rates and
tion’s (CDC) Wide-ranging Online Data for Epidemiologic            violence generally include changing alcohol affordability, dis-
Research (WONDER) system.15 The standard difference-in-            posable income, unemployment, and income inequality.16–18
difference estimate using all neighboring control states, shown    The effects of the economic downturn on firearm homicides
in the top row of Table 2, is that Missouri’s permit-to-purchase   might interact with the starting level of firearm homicides in a
repeal increased firearm homicides by 1.2 per 100,000 per-         state. To address this concern, we constructed upper and lower
sons (95% CI: 1.0,1.4), corresponding to a 24% increase            control groups that bracket Missouri’s firearm homicide rate
(95% CI: 18%, 31%). In the before period, Missouri had gen-        in the before period. To avoid regression to the mean (Con-
erally higher firearm homicide rates than the control border       structing the Lower and Upper Control Groups), we use data
states, suggesting a lack of comparability between the groups.     from 1994 to 1998, 5 years before our before period, to choose

376 | www.epidem.com                                                            © 2019 Wolters Kluwer Health, Inc. All rights reserved.



              Copyright © 2019 Wolters Kluwer Health, Inc. Unauthorized reproduction of this article is prohibited.
             Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 15 of 68
                                    March
Epidemiology • Volume 30, Number 3, May   2019
                                        2019                                       Bracketing in Comparative Interrupted Time Series


the upper and lower control groups; see Table 1 for data. The       Assessing Model Assumptions: Time-Varying
lower control group is Iowa, Kansas, Kentucky, Nebraska, and        Confounders and Relative Trends
Oklahoma, and the upper control group is Arkansas, Illinois,               A type of time-varying confounder that is relevant to the
and Tennessee. The population-weighted firearm homicide             Missouri permit-to-purchase study is a factor that only arises in
rate in the before period of 1999–2007 is 5.2 in the upper con-     the after period. The Ferguson unrest in 2014 might have led
trol states, 4.7 in Missouri, and 2.7 in the lower control states   to less effective policing (spikes in violence typically follow
(95% CI for difference between upper control and Missouri:          social unrest) in Missouri compared with other states. Such a
0.2, 0.8; 95% CI for difference between Missouri and lower          time-varying confounder would be unlikely to satisfy (11) or
controls: 1.8, 2.2).                                                (12) because it arises only in the treated group (Missouri) in the
       Figure 3 shows firearm homicides rates (age                  after period. However, this confounder alone does not change
adjusted and population weighted) in the bracketed control          our finding that the repeal increased firearm homicides. If we
groups compared with Missouri. The bottom two rows of               limit the study to 2008–2013, Missouri still has larger increases
Table 2 show the difference-in-difference estimates using           in firearm homicide rates than both the upper and lower control
the lower and upper control groups and 95% CIs. Both                groups; see eAppendix6; http://links.lww.com/EDE/B503.
the lower and upper control groups provide evidence that                   To assess the plausibility of our models (1)–(4) and
Missouri’s repeal of its permit-to-purchase handgun law             assumptions (5) and (6), we apply the relative trends test
increased firearm homicides, bracketing the effect of the           described in Role of Examing the Groups’ Relative Trends in
repeal between 0.9 and 1.3 homicides per 100,000 people,            the Before Period. Applying the test to our study of the repeal
corresponding to a percentage increase of 17% to 27%.               of Missouri’s permit-to-purchase law, we do not find evidence
The interval (10) that has a ≥95% chance of containing the          that our model assumptions are violated. Visual inspection of
effect of the repeal on the firearm homicide rate is [0.6,          the relative trends of counterfactual Missouri and the upper
1.7], corresponding to an 11% to 35% increase in firearm            and lower controls in the before period further supports the
homicides, providing evidence that the repeal increased             plausibility of our model assumptions; see eFigure1 in eAp-
firearm homicides.                                                  pendix5; http://links.lww.com/EDE/B503.




FIGURE 3. Age-adjusted gun homicide rates per 100,000 persons in Missouri, lower control states bordering Missouri (popula-
tion-weighted averages) and upper control states bordering Missouri, 1999–2016.

© 2019 Wolters Kluwer Health, Inc. All rights reserved.                                                   www.epidem.com | 377



               Copyright © 2019 Wolters Kluwer Health, Inc. Unauthorized reproduction of this article is prohibited.
                       Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 16 of 68
Hasegawa et al.                                                                                        Epidemiology• •Volume
                                                                                                     Epidemiology       Volume 30,
                                                                                                                             30,   Number
                                                                                                                                 Number 3, 3, May 2019
                                                                                                                                           March



            STANDARD ERROR ESTIMATES: A POISSON                                     state where there was no permit-to-purchase repeal, we con-
                 MODEL FOR DEATH COUNTS                                             struct lower and upper control groups of neighboring states,
       The standard errors used for inference in the previous                       when available, in exactly the same way we did so for Mis-
section come directly from the CDC WONDER system. Vital                             souri. We then compute the difference-in-difference estimates
statistics that derive from complete counts of deaths (by cause)                    using both control groups for a placebo “repeal” on 28 August
are not subject to sampling error. Nonetheless, a stochastic                        2007. This results in two exact distributions for the placebo in-
model of vital statistics may be justified by the presence of                       tervention effect estimate, one estimated using lower controls
biological, environmental, sociological, and other natural                          and the other using upper controls. If the permit-to-purchase
sources of variability.19 For inferential purposes, a census                        repeal effect in Missouri is not spurious, we would expect to
may be viewed as a realization from such a stochastic process                       see few placebo effects greater than the ones reported in our
under similar conditions to those observed.20 In particular, the                    study using either control condition. The histograms of the pla-
observed firearm homicide death rate in any state-year may be                       cebo effects in Figure 4 suggest that the Missouri bracketing
viewed as one of a large series of possible Poisson distributed                     study is relatively robust to these alternative sources of varia-
outcomes under similar conditions.21 The standard errors re-                        bility. Of the 38 states that had lower control neighbors, only
ported by the CDC are computed under this Poisson model.                            two (Oklahoma and Delaware) had placebo effect estimates
                                                                                    using lower controls that were larger than Missouri (dashed
A Placebo Study: Assessing Alternative Sources                                      line, Figure 4, left). Of the 37 states that had upper control
of Uncertainty                                                                      neighbors, only one (Delaware) had a placebo effect estimate
       There may be other sources of uncertainty unaccounted                        using upper controls that was larger than Missouri (dashed
for by the natural variability of a Poisson model for yearly                        line, Figure 4, right). Alaska, Hawaii, the District of Columbia,
state-level firearm homicides. Several recent papers suggest                        and three states with missing data in either the prestudy, before,
that such sources of uncertainty, if ignored, may yield sub-                        or after period were excluded from the analysis.
stantially different inferential conclusions. Serially correlated
data,22 yearly state-level shocks,23 and small numbers of policy                                     CONCLUSIONS AND DISCUSSION
changes24 can cause the standard errors returned by a fixed-                               We developed a bracketing method for comparative in-
effects regression to be downwardly biased. We conduct a pla-                       terrupted time series to account for concerns that history may
cebo study22,25 to address inferential challenges that arise from                   interact with groups. In a study of the repeal of Missouri’s
the presence of possibly dependent, yearly state-level shocks                       permit-to-purchase handgun law, the method addressed a
to the conditions that generate these Poisson realizations.                         concern that on average, control states started out with lower
       Akin to permutation inference, a placebo study in the                        firearm homicide rates than Missouri before the repeal. Com-
context of the Missouri permit-to-purchase repeal analysis                          paring both to states that started with higher firearm homicide
applies the bracketing method to every state to create a pla-                       rates than Missouri and states that started with lower rates, the
cebo intervention effect distribution. Specifically, for each                       repeal was associated with a significant increase in firearm

                                  Lower Control Placebo Study                                                        Upper Control Placebo Study
            8




                                                                                                 8
            6




                                                                                                 6
Frequency




                                                                                     Frequency
            4




                                                                                                 4
            2




                                                                                                 2
            0




                                                                                                 0




                −1.5       −1.0      −0.5         0.0             0.5   1.0   1.5                     −1.0    −0.5      0.0        0.5        1.0    1.5   2.0

                                    Lower Control DiD Estimates                                                        Upper Control DiD Estimates

FIGURE 4. Histograms of placebo “repeal” effects using different control states. Left, Histogram of placebo difference-in-dif-
ference (DiD) estimates using lower control states (n = 38 states with lower control neighbors, includes Missouri). Two states
(Oklahoma and Delaware) had a larger estimate than Missouri (dashed line). Right, Histogram of placebo difference-in-difference
estimates using upper control states (n = 37 states with upper control neighbors, includes Missouri). One state (Delaware) had a
larger estimate than Missouri (dashed line).

378 | www.epidem.com                                                                                  © 2019 Wolters Kluwer Health, Inc. All rights reserved.



                        Copyright © 2019 Wolters Kluwer Health, Inc. Unauthorized reproduction of this article is prohibited.
             Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 17 of 68
                                    March
Epidemiology • Volume 30, Number 3, May   2019
                                        2019                                              Bracketing in Comparative Interrupted Time Series


homicides, thus strengthening the evidence that the repeal had           2. Meyer BD. Natural and quasi-experiments in economics. J Bus Econ Stat.
                                                                            1995;13:151–161.
a causal effect of increasing firearm homicides.                         3. Bernal JL, Cummins S, Gasparrini A. Interrupted time series regres-
       A limitation of our estimated impact of the repeal of Mis-           sion for the evaluation of public health interventions: a tutorial. Int J
souri’s permit-to-purchase law is that a Stand Your Ground law              Epidemiol. 2017;46:348–355.
                                                                         4. Wing C, Simon K, Bello-Gomez RA. Designing difference in difference
was simultaneously adopted in Missouri. However, in the original            studies: best practices for public health policy research. Annu Rev Public
study by Webster et al,14 the inclusion of a Stand Your Ground              Health. 2018;39:453–469.
indicator in the regression did not dramatically change the esti-        5. Cook TD, Campbell DT. Quasi-Experimentation: Design and Analysis
                                                                            Issues for Field Settings. Chicago, IL: Rand McNally; 1979.
mated effect. Additionally, a recent comparative interrupted time        6. Reynolds KD, West SG. A multiplist strategy for strengthening nonequiv-
series study examining firearm homicide rates in large urban                alent control group designs. Evaluation Rev. 1987;11:691–714.
counties found that permit-to-purchase laws were associated with         7. Campbell DT. Prospective: artifact and control. In: Artifacts in Behavioral
                                                                            Research. Rosenthal, Robert and Rosnow, Ralph L., eds. Classic Books.
significant reductions in firearm homicides after controlling for           New York: Academic Press: 1969:351–382.
the effects of Stand Your Ground laws.26 Further evidence that the       8. Rosenbaum PR. The role of a second control group in an observational
contemporaneous Stand Your Ground law does not change the                   study. Statist Sci. 1987;2:292–306.
                                                                         9. Athey S, Imbens GW. Identification and inference in nonlinear differ-
qualitative conclusion of our study can be found in the placebo             ence-in-differences models. Econometrica. 2006;74:431–497.
study. There were 16 additional states that adopted Stand Your          10. Shaked M, Shanthikumar JG. Stochastic Orders and Their Applications.
Ground laws within a few years of Missouri’s permit-to-purchase             New York, NY: Academic Press; 1994.
                                                                        11. Dix-Carneiro R, Kovak BK. Trade liberalization and regional dynamics.
repeal.26 Only one state (Oklahoma) of the 16 had a difference-in-          Am Econ Rev. 2017;107:2908–2946.
difference placebo effect estimate using lower controls that were       12. Burstein A, Vogel J. International trade, technology, and the skill pre-
                                                                            mium. J Political Econ. 2017;125:1356–1412.
larger than Missouri, and none of the states had placebo effect         13. Volpp KG, Rosen AK, Rosenbaum PR, et al. Mortality among hospital-
estimates using upper controls that were larger than Missouri.              ized Medicare beneficiaries in the first 2 years following ACGME resi-
       Although only one of many potential patterns of bias,                dent duty hour reform. JAMA. 2007;298:975–983.
                                                                        14. Webster D, Crifasi CK, Vernick JS. Effects of the repeal of Missouris
the history-by-group interaction bias addressed in this article             handgun purchaser licensing law on homicides. J Urban Health.
has been mentioned in the literature since at least the middle              2014;91:293–302.
of the 20th century. A version of it is referred to selection-mat-      15. Centers for Disease Control and Prevention, National Center for Health
                                                                            Statistics. Compressed Mortality File on CDC WONDER Online
uration interaction in a taxonomy of possible threats to the va-            Database, released December 2017. Data are from the Compressed
lidity of experimental and quasi-experimental designs presented             Mortality File 1999–2016 Series 20 No. 2V, 2017, as compiled from data
in Campbell and Stanley.27 Fundamentally, bracketing relies on              provided by the 57 vital statistics jurisdictions through the Vital Statistics
                                                                            Cooperative Program. Available at: http://wonder.cdc.gov. Accessed 19
constructing control groups across which this potential source of           March 2018.
confounding is systematically varied.28 Other methods for con-          16. Matthews K, Shepherd J, Sivarajasingham V. Violence-related injury and
structing adequate control groups in the presence of history-by-            the price of beer in England and Wales. Appl Econ. 2006;38:661–670.
                                                                        17. Wolf A, Gray R, Fazel S. Violence as a public health problem: an ecolog-
group interactions, such as the synthetic control method,25 have            ical study of 169 countries. Soc Sci Med. 2014;104:220–227.
also found success in comparative case studies of the effect of         18. Shepherd J, Page N. The economic downturn probably reduced violence
permit-to-purchase laws on firearm homicide rates.29 Although               far more than licensing restrictions. Addiction. 2015;110:1583–1584.
                                                                        19. Brillinger DR. A biometrics invited paper with discussion: the natural var-
we do not argue that bracketing is uniformly superior to the                iability of vital rates and associated statistics. Biometrics. 1986;42:693–
synthetic control method, the practitioner may find that each               734.
has strengths that lend themselves to different settings. When          20. Keyfitz N. Sampling variance of standardized mortality rates. Hum Biol.
                                                                            1966;38:309–317.
the researcher believes that unmeasured history-by-group con-           21. CDC National Center for Health Statistics. Vital Statistics of the United
founding, h(U , p), can be expressed as a linear factor model with          States: Mortality, 1999 Technical Appendix. Hyattsville, MD: 2004.
                                                                        22. Bertrand M, Duflo E, Mullainathan S. How much should we trust differ-
time-varying slopes and group-specific loadings, the synthetic              ences-in-differences estimates? Q J Econ. 2004;119:249–275.
control method provides an asymptotically unbiased point esti-          23. Donald SG, Lang K. Inference with difference-in-differences and other
mate of the causal effect of treatment while bracketing can only            panel data. Rev Econ Stat. 2007;89:221–233.
                                                                        24. Conley TG, Taber CR. Inference with “difference in differences” with a
provide bounds on the treatment effect. However, when the prac-             small number of policy changes. Rev Econ Stat. 2011;93:113–125.
titioner suspects that only the weaker assumptions of the model         25. Abadie A, Diamond A, Hainmueller J. Synthetic control methods for
outlined in Notation and Model. hold, the bracketing bounds will            comparative case studies: estimating the effect of California’s tobacco
                                                                            control program. J Am Stat Assoc. 2010;105:493–505.
remain unbiased, in that they contain the true effect in expecta-       26. Crifasi CK, Merrill-Francis M, McCourt A, Vernick JS, Wintemute GJ,
tion, while the point estimate using synthetic controls need not            Webster DW. Association between firearm laws and homicide in urban
be unbiased; see eAppendix7; http://links.lww.com/EDE/B503                  counties. J Urban Health. 2018;95:383–390.
                                                                        27. Campbell DT, Stanley JC. Experimental and quasi-experimental designs
for further discussion. A detailed example of such a case can be            for research. In: Gage, NL, ed. Handbook of Research on Teaching.
found in the eAppendix8; http://links.lww.com/EDE/B503.                     Chicago: Rand McNally; 171–246:1963.
                                                                        28. Hasegawa R, Deshpande S, Small D, Rosenbaum P. Causal inference
                                                                            with two versions of treatment. 2017. Available at: https://arxiv.org/
                         REFERENCES                                         pdf/1705.03918.pdf. Accessed 1 November 2018.
1. Cook TD, Campbell DT, Shadish W. Experimental and Quasi-             29. Rudolph KE, Stuart EA, Vernick JS, Webster DW. Association between
   Experimental Designs for Generalized Causal Inference. Boston, MA:       Connecticut’s permit-to-purchase handgun law and homicides. Am J
   Houghton Mifflin; 2002.                                                  Public Health. 2015;105:e49–e54.

© 2019 Wolters Kluwer Health, Inc. All rights reserved.                                                                www.epidem.com | 379



               Copyright © 2019 Wolters Kluwer Health, Inc. Unauthorized reproduction of this article is prohibited.
Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 18 of 68




              Declaration Exhibit 2
Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 19 of 68
DOI: 10.1111/1745-9133.12487


SPECIAL ISSUE ARTICLE
CO U N T E R I NG M A S S V I O L E NC E I N T H E U N I T E D STAT E S


Evidence concerning the regulation of firearms
design, sale, and carrying on fatal mass shootings
in the United States

Daniel W. Webster                        Alexander D. McCourt                                   Cassandra K. Crifasi
Marisa D. Booty                      Elizabeth A. Stuart

Johns Hopkins University
                                                            Research Summary: We used data from the FBI’s
Correspondence                                              Supplemental Homicide Reports and other publicly avail-
Daniel W. Webster, Johns Hopkins University                 able databases to calculate state-level annual incidence
Bloomberg School of Public Health, Center for
Gun Policy and Research, 624 N. Broadway,                   of fatal mass shootings for 1984–2017. Negative bino-
Room 580, Baltimore, MD 21205-2103.                         mial regression models were used to estimate the asso-
Email: dwebster@jhu.edu.
                                                            ciations between changes in key gun laws and fatal
Funding information                                         mass shootings. Handgun purchaser licensing laws and
The Joyce Foundation; Bloomberg American                    bans of large-capacity magazines (LCMs) were associated
Health Initiative
                                                            with significant reductions in the incidence of fatal mass
                                                            shootings. Other laws commonly advocated as solutions
                                                            to mass shootings—comprehensive background checks,
                                                            assault weapons bans, and de-regulation of civilian con-
                                                            cealed carry of firearms—were unrelated to fatal mass
                                                            shootings.

                                                            Policy Implications: Our findings suggest that laws requir-
                                                            ing firearm purchasers to be licensed through a background
                                                            check process supported by fingerprints and laws banning
                                                            LCMs are the most effective gun policies for reducing fatal
                                                            mass shootings.

                                                            KEYWORDS
                                                            mass shooting, gun regulation, EVALUATION




This is an open access article under the terms of the Creative Commons Attribution License, which permits use, distribution and reproduction in
any medium, provided the original work is properly cited.
© 2020 The Authors. Criminology & Public Policy published by Wiley Periodicals, Inc. on behalf of American Society of Criminology

Criminology & Public Policy. 2020;19:171–212.                                                    wileyonlinelibrary.com/journal/capp       171
Case
172  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 20 ofET AL
                                                        WEBSTER    68.

High-profile public mass shootings (e.g., incidents that gain significant media attention as a result of
high victim count and/or unique characteristic such as location or motive) prompt what have become
predictable responses across the political spectrum. One side points to easy firearm access as the
key cause of mass shootings and calls for stronger gun laws including comprehensive background
checks, bans on assault weapons and large-capacity magazines (if those were used), and more recently,
Extreme Risk Protection Order (ERPO) laws to disarm persons planning violent acts. The other side
sees unarmed victims being shot in mass shootings and focuses on the hypothetical question, “What
if one of the victims or a bystander used a firearm to stop the attack?” The solutions to mass shoot-
ings that stem from this perspective include eliminating so-called “gun free zones” and reducing or
eliminating restrictions on civilian carrying of concealed firearms in public places.
   In a study of fatal mass shootings in the United States during 2014–2017 with several online data
sources, Zeoli and Paruk (2020, issue) determined that 46% of the shootings were committed by some-
one who was prohibited or likely prohibited from possessing a firearm. But the breadth of disqualifying
conditions for firearm possession—e.g., whether convictions for violent misdemeanors, domestic vio-
lence restraining orders (DVROs) involving dating partners, and younger than 21 years of age disqualify
someone from purchasing or possessing a firearm—vary significantly across states and determine the
size of the pool of persons at increased risk for perpetrating firearm violence who are legally prohibited
from purchasing or possessing firearms (Vittes, Vernick, & Webster, 2012). Indeed, the breadth of dis-
qualifying conditions for persons with a history of violence was consistently associated with reductions
in rates of intimate partner homicides (Zeoli et al., 2018). Because many mass shootings are committed
in the context of domestic violence or involve perpetrators with a history of domestic violence (Zeoli
& Paruk, 2020), broader firearm restrictions for DVROs and violent misdemeanors could potentially
reduce mass shootings.
   Broad firearm prohibitions for violent or other criminal actions may not keep those individuals
from accessing firearms without strong background check systems. State laws requiring comprehensive
background checks (CBCs) and purchaser licensing could also potentially influence firearm availability
to individuals at risk of perpetrating a mass shooting by making it harder for prohibited persons to
obtain firearms. The typical CBC law requires prospective purchasers in private transfers of firearms to
pass a background check that is facilitated through a licensed firearm dealer. In contrast, most purchaser
licensing laws require prospective purchasers to apply directly at public safety agencies where they
are fingerprinted for thorough background checks that include more complete records of prohibiting
incidents and greater time available to conduct those checks than is the case for background checks
absent licensing. Some licensing laws also require gun safety training, and a few provide officials
the ability to use their discretion to deny an applicant if there is good reason to believe he or she
might be dangerous (e.g., some history of violence). Rigorous studies of the impact of state CBC laws
have not shown that these laws reduce homicides (Castillo-Carniglia et al., 2018; Kagawa et al., 2018;
Zeoli et al., 2018); however, there has been consistent evidence that licensing laws reduce homicides
(Crifasi et al., 2018; Hasegawa, Webster, & Small, 2019; Rudolph, Stuart, Vernick, & Webster, 2015)
and suicides (Crifasi, Meyers, Vernick, & Webster, 2015). Licensing laws could potentially suppress
fatal mass shootings, but there are no rigorous studies examining this question.
   The research literature on the effects of firearm policies on mass shootings is sparse and has impor-
tant limitations. A recent study found that that higher rates of gun ownership and greater permissive-
ness of gun laws were associated with higher rates of fatal mass shootings for incidents connected to
domestic violence and other types of mass shootings (Reeping et al., 2019). Unfortunately, the gun law
permissiveness scale used in the study has not been fully described, evaluated, or validated, and it does
not allow for estimates of the effects of specific firearm laws on mass shootings.1 Furthermore, the data
to identify fatal mass shootings in this study—the FBI’s Supplemental Homicide Reports (SHR)—did
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 21 of 173
                                                                  68

not include major fatal mass shootings, including shootings at Sandy Hook Elementary School in New-
town, Connecticut, in 2012 (26 deaths); a movie theatre in Aurora, Colorado, in 2012 (12 deaths and
58 individuals with nonfatal gunshot wounds); or a church in Southerland Springs, Texas (26 deaths
and 20 nonfatally wounded). The data for this study also counted the Virginia Tech mass shooting
(32 deaths and 23 victims with nonfatal wounds) as three incidents as a result of the way that the SHR
limits the number of victims to 11 in any given homicide incident. Another recent state-level study used
an open-source database compiled by the publication Mother Jones and found no association between
measures of gun ownership and gun law permissiveness and fatal mass shootings in public places (Lin,
Fei, Barzman, & Hossain, 2018). The generally undescribed gun law permissiveness measure, how-
ever, seemed to be limited to concealed carry restrictions, and the Mother Jones database has been
criticized for inconsistent application of inclusion/exclusion criteria and for missing some cases (Fox
& Fridel, 2016).
   Luca and colleagues estimated the effects of several state gun laws—CBC laws that extend back-
ground check requirements to private transfers, purchaser licensing laws, regulations over civilians
carrying concealed weapons, bans of assault weapons or large-capacity magazines (LCMs)—and the
probability that a four-fatality mass shooting occurred in a given state and year during 1989–2014
(Luca, Malhotra, & Poliquin, 2019). Unfortunately, the authors used linear regression models that vio-
lated model assumptions for binary outcomes and thus made the findings difficult to interpret.
   Two recent studies, each using different data sources and different outcome measures for fatal mass
shootings, drew different conclusions regarding the association between the federal ban of assault
weapons and LCMs. Fox and Fridel (2016) used the SHR data to examine cases involving four or more
firearm homicide victims and found no association between the incidence of fatal mass shootings and
the presence of the federal ban of assault weapons and LCMs. It is curious that these researchers did not
examine whether the ban influenced the number of persons shot in mass shootings because the char-
acteristics of the banned products are relevant to how many shots can be fired in a short span of time.
Indeed, recent studies have documented that fatal mass shootings committed with assault weapons
and/or LCMs result in significantly more victims shot than is the case in such shootings which involved
no assault weapons or LCMs (Klarevas, 2016; Koper, 2020, this issue; Koper, Johnson, Nichols, Ayers,
& Mullins, 2018). DiMaggio and colleagues (2019) published a study in which they reported that dur-
ing the period when the federal ban of assault weapons and LCMs was in place (1994–2004), fatal mass
shootings were 70% less likely to occur. But this study had major limitations based on the data used and
the lack of statistical controls for other law changes or social trends that might explain variation in mass
shootings. The study used data on fatal public mass shootings with four or more fatalities for the years
1981 through 2017 that were collected by three open-source databases—Mother Jones, Los Angeles
Times, and Stanford University. Inexplicably, the researchers only included cases in their analyses that
appeared in all three sources and thereby excluded many incidents of fatal mass shootings. This limited
their data to only 51 public mass shootings that presumably were the most widely publicized. The study
did not examine variation by state and thus did not consider state gun laws nor did it control for other
covariates other than linear trend. Gius (2015) estimated the effects of federal and state bans of assault
weapons and LCMs with annual data from the SHR for the years 1982–2011 and found evidence that
such bans were linked to lower rates of fatalities in mass shootings. Klarevas, Conner, and Hemenway
(2019) found that LCM bans were associated with significantly fewer incidents of high-fatality (six or
more victims) mass shootings and lower fatality rates for such shootings during the period 1990–2017.
An important limitation of this study was that it did not consider the effects of any other type of
firearm laws.
   In-depth studies of the circumstances surrounding public mass shootings in the United States during
2000–2017 have found that armed civilians with concealed carry permits played a role in stopping mass
Case
174  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 22 ofET AL
                                                        WEBSTER    68.

shootings while they are in progress in 5% of the incidents (ALERT & FBI, 2018; Blair & Schwieit,
2014). The presence of armed civilians could also potentially deter some attacks in public places.
Conversely, because some mass shootings result from spontaneous responses to conflict, having more
people with immediate access to a firearm could spur more mass shootings. The Violence Policy Center
(2019) identified 33 incidents between May 2007 and January 2019 in which someone with a permit to
carry a concealed firearm shot and killed three or more people in an incident. Prior studies designed to
estimate the impact of reducing legal restrictions on civilian concealed gun carrying in public places
have been plagued by methodological limitations and have found inconsistent relationships between
the adoption of such laws and homicides (Crifasi et al., 2018; Donohue, Aneja, & Weber, 2019; Morral,
2017). As a result, there is great uncertainty about the impact of laws that reduce barriers to civilian
gun carrying on fatal mass shootings.



1     METHOD

1.1    Data
This research relied on data obtained from the FBI’s SHR, which includes information on the number
of victims, the demographics of the offender(s) and victim(s), the weapon(s) used, some circumstances
or perpetrator motives, and the relationship between the offender and the first victim. We limited our
data set to incidents of homicide that occurred between 1984 and 2017, involved four or more victims
(excluding any offender death), and involved a firearm of any type. We excluded any case that was
coded as having a connection to gang or narcotic activity because one of our supplemental data sets
excludes gang- or narcotic-related events. Other studies that have examined mass shooting frequency
have excluded gang and narcotic incidents, so we excluded these incidents to adhere to the current
literature (Klarevas, 2016; Lankford, 2016). We also created a variable that indicated whether a shoot-
ing involved a domestic relationship because some laws restrict firearm access based on history of
domestic violence. We defined domestic relationships broadly, including any offender–victim family
relationship, boyfriend/girlfriend, or ex-spouse. Importantly, the offender–victim relationship data in
SHR is based on the relationship between the offender and the first victim recorded in the homicide
report.
   Because SHR data rely on voluntary law enforcement reporting, some homicide data is missing.
In particular, exploratory analysis revealed that the SHR did not include several high-profile, high-
casualty mass shootings including the 2012 Newtown, CT, school shooting; the 2012 Aurora, CO,
movie theater shooting; and the 2017 Sutherland Springs, TX, church shooting. To remedy these
and other omissions, we compared the SHR data with data on mass shootings collected by Stan-
ford University (Stanford Mass Shootings in America, courtesy of the Stanford Geospatial Center
and Stanford Libraries, n.d.) for the years 1984–2017 and the Gun Violence Archive for the years
2014–2017 (Mass Shootings in 2017, n.d.) and added any missing incidents to our data set.2 We
followed Zeoli et al. (2018) in excluding Florida, Kansas, Kentucky, Nebraska, and Montana from
our analysis because of systemic Uniform Crime Reports (UCR)–SHR reporting issues over multiple
years.
   Data on gun laws were collected and coded using traditional legal research methods. We included
several state-level statutes: concealed carry laws, handgun purchaser licensing laws that require either
in-person application or fingerprinting, laws requiring point-of-sale background checks only, firearm
prohibitions for subjects of domestic violence restraining orders that include ex parte orders, firearm
prohibitions for subjects of domestic violence restraining orders that include dating partners in the
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 23 of 175
                                                                  68

definition of domestic violence, firearm prohibitions for subjects of domestic violence restraining
orders that do not include ex parte orders or dating partners, laws requiring surrender of all firearms
by subjects of domestic violence restraining orders, firearm prohibitions for violent misdemeanants,
assault weapon bans, and large-capacity magazine bans. Some of the legal data was obtained from
prior work (Zeoli et al., 2018). We obtained any missing legal data from the Thomson Reuters West-
law database. Using Westlaw, Hein Online, and Lexis Nexis, we tracked each state’s statutory history to
determine when each law was enacted. Each collected law was compared with existing publicly avail-
able databases of state gun laws (Everytown; Giffords; State Firearm Laws). Any conflicts between our
data set and the databases was resolved by reevaluating the statutory or legislative text. Specific laws
and the states and time periods in which they were in effect are presented in Table 1. For our analysis,
we coded the laws using a binary 0–1 variable that was only equal to 1 in a year in which a given state
law was in effect for at least half of the year.
   Our demographic control variables included a commonly used proxy measurement of gun ownership
(proportion of all suicides where the chosen method was a firearm), state unemployment rate, poverty
rate, percent population identified as male, percent population identified as Black, percent married,
percent divorced, percent military veteran, percent living in an Metropolitan Statistical Area, ethanol
consumption per capita, religious adherence, percent with a high school diploma, the drug overdose rate
(estimated by the rate of nonsuicide overdose deaths), and the proportion of the population aged 15–24
years. These variables were gathered from the U.S. Census Bureau (Census), the Centers for Disease
Control and Prevention (CDC), the Bureau of Labor Statistics (BLS), the Religion and Congregation
Membership Survey (ARDA), and the National Institute on Alcohol Abuse and Alcoholism (NIAAA,
2017). Missing years of demographic data were interpolated. These control variables were selected
based on prior research on firearm homicide and suicide (Crifasi et al., 2015; Rudolph et al., 2015;
Zeoli et al., 2018).


1.2    Analysis
We used generalized linear models with a negative binomial distribution to conduct pooled time-
series analyses of three dependent variables measured at the state-year level: domestic-linked mass
shootings, non–domestic-linked mass shootings, and all mass shootings. All three are overdispersed
count variables. In addition to analyzing incidents of fatal mass shootings, we also analyzed the
number of victim fatalities in fatal mass shootings as an outcome variable. The models included
state fixed effects, the law variables, and the sociodemographic covariates as well as linear and
quadratic trend terms to control for unmeasured conditions that may have influenced fatal mass shoot-
ings during the study period. In addition to the full models with all covariates, we examined par-
simonious models that limited the sociodemographic control variables with coefficients in the full
model that had p values less than .10. All models used a negative binomial distribution with robust
standard errors accounting for clustering by state and with overall state population as the exposure
variable.
   We also performed several sensitivity analyses. To provide a more flexible control for unmea-
sured national trends, we substituted year fixed effects for the linear and quadradic trend terms in
our models. Prior work has suggested that LCM and assault weapon bans might phase in gradually
because of pre-ban spikes in purchasing and production (Koper, Woods, & Roth, 2004). To exam-
ine this, we ran our models with state LCM bans and state and federal assault weapon bans coded to
phase in gradually, starting with .2 in year 1 and increasing .2 per year until hitting 1 in year 5. To
evaluate whether specific, high-profile mass shooting incidents might be leading to policy adoption,
we ran our models without specific observations for the years just prior to policy implementation.
TABLE 1         Federal and state laws examined and dates those laws went into in effect or were repealed
                                                                                                                                                                               176
                                                                                                                                                                               Case

                                                            Private Transfer Laws                  Prohibitions Related to Domestic Violence Restraining Orders (DVROs)
                                                            Purchaser
                                                            licensing with    Point-of-sale                                                            Includes
                     Assault            Large-Capacity      in-person or      background           Final DVRO        Includes ex     Includes dating   surrender
State                Weapon Ban         Magazine Ban        fingerprinting    check only           only              parte orders    partners          provision
Alabama                                                                                            9/1/15
Alaska                                                                                                                               7/1/96            7/1/96
Arizona                                                                                            7/20/96–7/21/97   7/21/97         9/30/09           7/20/96
Arkansas
California           12/31/91           1/1/00                                 1/1/91                                1/1/95          1/1/91            1/1/95
Colorado                                7/1/13                                 7/1/13              7/1/13                            2/26/94–          7/1/13
                                                                                                                                       11/30/98
Connecticut          7/1/94             4/4/13              10/1/95                                10/1/94–10/1/99   10/1/16         10/1/99           10/1/94
Delaware                                                                       7/1/13                                1/16/94         9/18/07           1/16/94
Georgia
Hawaii                                                      pre-1984                               6/10/93–7/1/94    7/1/94          6/7/00            6/10/93
Idaho
Illinois                                                                                                             1/1/10          1/1/96            1/1/96
Indiana                                                                        pre-1984–                                             7/1/02            7/1/02
                                                                                 11/30/98
Iowa                                                        pre-1984                               7/1/10                                              7/1/10
Louisiana                                                                                                                            8/1/14
Maine                                                                                              9/19/97–9/13/03   9/13/03                           9/13/03
Maryland             10/1/13            8/1/94              10/1/13            10/1/96–10/1/13     10/1/96–10/1/09   10/1/09         10/1/15           10/1/96
Massachusetts        10/21/98           10/21/98            pre-1984                                                 7/1/94          7/1/94            7/1/94
Michigan                                                    pre-1984–                                                                4/1/96
                                                                                                                                                                                    1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page




                                                              12/18/12
                                                                                                                                                                                                                                       WEBSTER




Minnesota                                                                                                                            8/1/14            8/1/14
                                                                                                                                                                 (Continues)
                                                                                                                                                                                                                                          24 ofET AL
                                                                                                                                                                                                                                                  68.
TABLE 1        (Continued)
                                                                                                                                                                 Case


                                                 Private Transfer Laws               Prohibitions Related to Domestic Violence Restraining Orders (DVROs)
                                                                                                                                                                 WEBSTER




                                                 Purchaser
                                                 licensing with    Point-of-sale                                                         Includes
                                                                                                                                                                         ET AL .




                   Assault      Large-Capacity   in-person or      background        Final DVRO        Includes ex     Includes dating   surrender
State              Weapon Ban   Magazine Ban     fingerprinting    check only        only              parte orders    partners          provision
Mississippi
Missouri                                         pre-1984–
                                                   8/28/07
Nevada                                                             1/1/17                                              10/1/07           10/1/07
                                                                                                                                                                       1:16-cv-03311-ELH




New Hampshire                                                                                          1/1/00          1/1/00            1/1/00
New Jersey         5/1/90       5/1/90           pre-1984                                              11/11/91        8/11/94           8/11/94
New Mexico
New York           11/1/00      11/1/00          pre-1984                                              11/1/96         7/21/08           11/1/96
North Carolina                                                                       12/1/95–12/1/97   12/1/03         12/1/97           12/1/03
North Dakota
Ohio
Oklahoma
Oregon                                                             8/9/15            1/1/16
Pennsylvania                                                       10/11/95                            5/9/06          12/5/94           12/5/94
Rhode Island                                                       pre-1984                            7/1/17          7/1/05            7/1/05
South Carolina                                                                       6/4/15
South Dakota
Tennessee                                                          5/10/94–11/1/98   7/1/09                                              7/1/09
Texas                                                                                                  1/1/08          9/1/01
Utah                                                                                                   7/1/95
Vermont                                                                                                                2/2/01
Virginia                                                                                               7/1/94
                                                                                                                                                   (Continues)
                                                                                                                                                                                         Document 125-12 Filed 11/25/20 Page 25 of 177
                                                                                                                                                                                                                                   68
TABLE 1         (Continued)
                                                                                                                                                                            178


                                                       Private Transfer Laws                Prohibitions Related to Domestic Violence Restraining Orders (DVROs)
                                                                                                                                                                            Case


                                                       Purchaser
                                                       licensing with    Point-of-sale                                                              Includes
                    Assault           Large-Capacity   in-person or      background         Final DVRO        Includes ex         Includes dating   surrender
State               Weapon Ban        Magazine Ban     fingerprinting    check only         only              parte orders        partners          provision
Washington                                                               12/4/14                              7/1/94              7/23/95           7/1/94
West Virginia                                                                                                 4/14/01             6/2/98
Wisconsin                                                                                   4/1/96–7/30/02                        7/30/02           4/1/96
Wyoming
                          Concealed Carry Permitting Laws
                                                                                                                                                    Violent
                                                                         Shall issue with                                                           Misdemeanor
State                     No issue              May issue                discretion              Strict shall issue      Permitless carry           Prohibition
Alabama                                         pre-1984–8/1/13          8/1/13                                                                     9/1/15
Alaska                    pre-1984–                                                              10/1/94–9/9/03          9/9/03
                            10/1/94
Arizona                   pre-1984–                                                              7/16/94–7/28/10         7/28/10
                            7/16/94
Arkansas                  pre-1984–                                      7/27/94
                            7/27/94
California                                      pre-1984                                                                                            1/1/91
Colorado                                        pre-1984–                5/17/03
                                                  5/17/03
Connecticut                                     pre-1984                                                                                            10/1/94
Delaware                                        pre-1984
Georgia                                         pre-1984–                8/25/89
                                                  8/25/89
                                                                                                                                                                                 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page




Hawaii                                          pre-1984                                                                                            6/13/88
Idaho                                           pre-1984–7/1/90                                  7/1/90–7/1/16           7/1/16
                                                                                                                                                                                                                                    WEBSTER




Illinois                  pre-1984–1/5/14                                1/5/14                                                                     1/1/96
                                                                                                                                                                                                                                       26 ofET AL
                                                                                                                                                                                                                                               68.




                                                                                                                                                              (Continues)
TABLE 1         (Continued)
                                                                                                                                                     Case
                                                                                                                                                     WEBSTER




                          Concealed Carry Permitting Laws
                                                                                                                             Violent
                                                                                                                                                             ET AL .




                                                                  Shall issue with                                           Misdemeanor
State                     No issue              May issue         discretion         Strict shall issue   Permitless carry   Prohibition
Indiana                                                           pre-1984
Iowa                                            pre-1984–1/1/11   1/1/11
Louisiana                 pre-1984–                                                  4/19/96
                            4/19/96
                                                                                                                                                           1:16-cv-03311-ELH




Maine                                                                                pre-1984–            10/15/15
                                                                                       10/15/15
Maryland                                        pre-1984                                                                     10/1/96
Massachusetts                                   pre-1984
Michigan                                        pre-1984–7/1/01                      7/1/01
Minnesota                                       pre-1984–         5/28/03                                                    8/1/03
                                                  5/28/03
Mississippi               pre-1984–7/1/91                                            7/1/91–4/15/16       4/15/16
Missouri                  pre-1984–                               2/26/04–1/1/17                          1/1/17
                            2/26/04
Nevada                                          pre-1984–                            10/1/95
                                                  10/1/95
New Hampshire                                                     pre-1984–                               2/22/17
                                                                    2/22/17
New Jersey                                      pre-1984
New Mexico                pre-1984–1/1/04                                            1/1/04
New York                                        pre-1984                                                                     pre-1984
North Carolina            pre-1984–                                                  12/1/95
                            12/1/95
                                                                                                                                       (Continues)
                                                                                                                                                                             Document 125-12 Filed 11/25/20 Page 27 of 179
                                                                                                                                                                                                                       68
                                                                                                                                           180
                                                                                                                                           Case


TABLE 1         (Continued)
                          Concealed Carry Permitting Laws
                                                                                                                             Violent
                                                                  Shall issue with                                           Misdemeanor
State                     No issue              May issue         discretion         Strict shall issue   Permitless carry   Prohibition
North Dakota              pre-1984–8/1/85                                            8/1/85–8/1/17        8/1/17             4/15/85
Ohio                      pre-1984–4/8/04                                            4/8/04
Oklahoma                  pre-1984–9/1/95                                            9/1/95
Oregon                                          pre-1984–1/1/90   1/1/90
Pennsylvania                                    pre-1984–         6/17/89
                                                  6/17/89
Rhode Island                                                      pre-1984
South Carolina                                  pre-1984–                            8/23/96
                                                  8/23/96
South Dakota                                    pre-1984–7/1/85                      7/1/85
Tennessee                 pre-1984–             11/1/89–10/1/96                      10/1/96
                            11/1/89
Texas                     pre-1984–1/1/96                                            1/1/96
Utah                                            pre-1984–5/1/95   5/1/95
Vermont                                                                                                   pre-1984           7/1/15
Virginia                                        pre-1984–7/1/95   7/1/95
Washington                                                                           pre-1984
West Virginia                                   pre-1984–7/7/89                      7/7/89–5/24/16       5/24/16
Wisconsin                 pre-1984–                                                  11/1/11
                            11/1/11
                                                                                                                                                1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page




Wyoming                                         pre-1984–         10/1/94–7/1/11                          7/1/11
                                                  10/1/94
                                                                                                                                                                                                   WEBSTER
                                                                                                                                                                                                      28 ofET AL
                                                                                                                                                                                                              68.
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 29 of 181
                                                                  68

     0.9

     0.8

     0.7

     0.6

     0.5

     0.4

     0.3

     0.2

     0.1

       0
           1984
           1985
           1986
           1987
           1988
           1989
           1990
           1991
           1992
           1993
           1994
           1995
           1996
           1997
           1998
           1999
           2000
           2001
           2002
           2003
           2004
           2005
           2006
           2007
           2008
           2009
           2010
           2011
           2012
           2013
           2014
           2015
           2016
           2017
FIGURE 1        Victims in fatal mass shootings per 1 million population per year, 1984–2017



We also examined whether our findings changed when the cutoff for defining a fatal mass shoot-
ing was five or more victims and six or more victims. All models were estimated in Stata/IC 15.1
(StataCorp).


2    RESULTS

We identified 604 mass shooting incidents involving four or more murdered victims that met our inclu-
sion criteria (no gang- or drug-related shootings) during the 1984–2017 study period. There were 2,976
victims murdered in these incidents, 842 (28.3%) in domestic-related shootings, 2,057 (69.1%) victims
in non–domestic-related shootings, and 77 victims in all shootings in which it was unclear whether
the shooting was domestic related. The annual rate of mass shooting fatalities per 1 million population
nationwide was .36 per 100,000 population and ranged from 0 in Delaware and Rhode Island to .88 in
South Carolina (see Table A1 in the Appendix). This rate was stable through most of the study period,
drifted upward during 2007–2014, before accelerating between 2014 and 2017 (Figure 1). The mean
number of victim fatalities by gunfire per incident during the study period was 4.93; victim fatalities
were somewhat higher during the years after the federal ban of assault weapons and LCMs expired
compared with the decade during which the ban was in place (5.85 during 2005–2017 vs. 4.59 during
1995–2004; Figure 2). Most shootings had four to six victims (Figure 3). A list of descriptive statistics
for independent variables can be found in Table 2.
   The estimates from the full negative binomial models (Table 3) indicate that handgun purchaser
licensing laws requiring in-person application with law enforcement or fingerprinting were associ-
ated with incidents of fatal mass shootings 56% lower than that of other states (internal rate of return
[IRR] = 0.44, 95% confidence interval [CI] 0.26, 0.73). For LCM bans, the IRR estimate (0.52, 95%
CI = 0.27, 0.98) indicates a 48% lower risk of fatal mass shootings associated with the policy. We
found no evidence that concealed carry laws, assault weapons bans, prohibitions for domestic abusers
and violent misdemeanants, or point-of-sale CBC laws were associated with the incidence of fatal mass
shootings. In models in which the number of mass shooting victim fatalities was the outcome, handgun
purchaser licensing was protective (IRR = 0.44, 95% CI 0.24, 0.82) and the point estimate for LCM
bans suggests a large protective effect albeit with a wide confidence interval (IRR = 0.30, 95% CI .08,
1.10) that make inferences less certain.
Case
182  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 30 ofET AL
                                                        WEBSTER    68.

     11

     10

      9

      8

      7

      6

      5

      4
          1984
          1985
          1986
          1987
          1988
          1989
          1990
          1991
          1992
          1993
          1994
          1995
          1996
          1997
          1998
          1999
          2000
          2001
          2002
          2003
          2004
          2005
          2006
          2007
          2008
          2009
          2010
          2011
          2012
          2013
          2014
          2015
          2016
          2017
FIGURE 2                                   Mean number of victims murdered per incident in shootings involving 4+ victim fatalities,
1984–2017


                                           600



                                           500
            Fatal mass shoong incidents




                                           400



                                           300



                                           200



                                           100



                                             0
                                                        4–6                  7–9                10–12                 13+

                                                              number of vicms killed in a mass shoong incident

FIGURE 3                                   Number of incidents of fatal mass shootings by the number of victims killed, united states,
1984–2017


   Models for the incidence of mass shootings with domestic or intimate partner violence links revealed
no significant associations with laws prohibiting firearms for domestic violence abusers or violent
misdemeanants, or purchaser licensing laws (Table 4). LCM bans, however, were associated with a
61% lower rate of domestic mass shootings (IRR = 0.39, 95% CI 0.21, 0.73). The association for
LCM bans was somewhat stronger in models for the number of victim fatalities in mass shootings
(IRR = 0.25, 95% CI 0.11, 0.59). CBC laws were associated with large increases in domestic mass
shooting victim counts (IRR = 2.23, 95% CI 1.10, 4.51).
   Purchaser licensing laws were associated with a 62% lower incidence of non–domestic-linked fatal
mass shootings (IRR = 0.38, 95% CI 0.20, 0.70) in the full model (Table 5). If the proxy for gun
ownership is left out of the model, the IRR is similar (IRR = 0.39, 95% CI 0.22, 0.67). LCM bans were
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 31 of 183
                                                                  68
TABLE 2          Descriptive statistics for independent variables used in the analyses
 Variable                                                                      Mean           Min           Max           SD
 Concealed carry permits—May issue as reference                                   .14         0             1                .35
 No issue
 Shall issue with discretion                                                      .21         0             1                .41
 Strict shall issue                                                               .28         0             1                .45
 Permitless                                                                       .05         0             1                .21
 Purchaser licensing with discretion                                              .07         0             1                .25
 Purchaser licensing in-person application/fingerprint required                   .17         0             1                .37
 Comprehensive background check—point of sale                                     .09         0             1                .28
 DVRO firearm prohibition w/ final order, no dating partners                      .04         0             1                .20
 DVRO firearm prohibition includes ex parte                                       .22         0             1                .41
 DVRO firearm prohibition includes dating partners                                .27         0             1                .44
 DVRO firearm prohibition surrender provision                                     .28         0             1                .45
 Violent misdemeanor                                                              .13         0             1                .34
 Federal assault weapon ban                                                       .29         0             1                .46
 State assault weapon ban                                                         .08         0             1                .26
 Large-capacity magazine ban                                                      .08         0             1                .27
 Gun ownership (firearm suicides/all suicides)                                    .56         .13           .87              .14
 Unemployment (%)                                                                5.76         2.3           14.8            1.91
 Percent in poverty                                                            12.84          2.9           27.2            3.79
 Percent male                                                                  49.16          47.63         52.71            .87
 Percent Black                                                                 10.91          .28           38.29           9.77
 Percent married                                                               54.81          42.26         67.64           4.93
 Percent divorced                                                              10.31          4.78          16.54           2.03
 Percent veteran                                                               13.10          4.00          21.88           3.87
 Percent living in MSA                                                         70.09          14.94         100           19.94
 Ethanol consumption per capita                                                  2.40         1.23          5.10             .54
 Religious adherence (%)                                                       50.62          22.43         83.97         11.57
 Percent Completed high school                                                 83.30          62.59         92.8            5.87
 Drug overdose rate                                                              7.30         .14           55.26           6.55
 Log proportion aged 15–24                                                     –1.93          –2.15         –1.61            .09
Note. DVRO = domestic violence restraining order; MSA = Metropolitan Statistical Area; SD = standard deviation. Models also include
state fixed effects, linear and quadratic time trend terms.
*
  p = .05.


linked with a lower incidence of non–domestic-linked fatal mass shootings in the parsimonious model
(IRR = .34, 95% CI .14, .81); however, the IRR estimate for LCM bans of .65 and was not statistically
significant in the full model. None of the other firearm laws were associated with the incidence of
non–domestic-linked fatal mass shootings.

2.1      Sensitivity Analyses
The models that assumed gradual effects for bans of assault weapons and large capacity magazines
produced somewhat different results (Tables A2–A4). The negative association between LCM bans
Case
184  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 32 ofET AL
                                                        WEBSTER    68.
TABLE 3           Estimates for incident rate ratio for the incidence of fatal mass shootings
                                                                                                           Victim Deaths
                                                                            Incidents (n = 604)            (n = 2,976)
 Variable                                                                   IRR       95% CI               IRR       95% CI
 Concealed carry permits—May issue as reference                              .93        [.55, 1.58]        1.53        [.82, 2.85]
 No issue
 Shall issue with discretion                                                 .91        [.51, 1.60]        1.14        [.60, 2.19]
 Strict shall issue                                                         1.28        [.72, 2.27]        1.44        [.70, 2.94]
 Permitless                                                                 1.29        [.50, 3.29]        1.02        [.32, 3.28]
                                                                                   *                               *
 Purchaser licensing in-person application/fingerprint required              .44        [.26, .73]           .43       [.26, .73]
 Comprehensive background check—point of sale                               1.10        [.77, 1.58]        1.43        [.74, 2.77]
 DVRO firearm prohibition w/ final order, no dating partners                 .86        [.42, 1.77]         .72        [.33, 1.59]
 DVRO firearm prohibition includes ex parte                                 1.10        [.76, 1.58]        1.13        [.71, 1.77]
 DVRO firearm prohibition includes dating partners                           .89        [.56, 1.42]          .91       [.50, 1.65]
 DVRO firearm prohibition surrender provision                                .76        [.50, 1.16]          .75       [.44, 1.27]
 Violent misdemeanor                                                        1.51        [.79, 2.89]        1.25        [.63, 2.46]
 Federal assault weapon ban                                                  .92        [.67, 1.26]          .96       [.63, 1.46]
 State assault weapon ban                                                    .71        [.34, 1.48]        1.11        [.30, 4.16]
 Large-capacity magazine ban                                                 .52*       [.27, .98]           .30       [.08, 1.10]
 Gun ownership                                                               .15        [.00, 4.76]          .96       [.93, 1.00]
 Unemployment                                                               1.03        [.95, 1.10]        1.02        [.92, 1.13]
 Percent in poverty                                                         1.01        [.95, 1.07]        1.00        [.93, 1.07]
 Percent male                                                                .80        [.37, 1.70]          .84       [.36, 1.94]
 Percent Black                                                              1.07        [.91, 1.26]        1.18        [.96, 1.45]
 Percent married                                                            1.03        [.94, 1.13]        1.00        [.89, 1.11]
 Percent divorced                                                           1.03        [.80, 1.32]          .99       [.74, 1.32]
 Percent veteran                                                             .86*       [.75, .99]           .92       [.78, 1.09]
 Percent living in MSA                                                      1.00        [.98, 1.03]        1.00        [.97, 1.02]
 Ethanol consumption per capita                                             1.10        [.40, 3.03]          .80       [.24, 2.69]
 Religious adherence                                                        1.01        [.97, 1.06]          .99       [.93, 1.04]
 Percent completed high school                                              1.05        [.98, 1.13]        1.06        [.97, 1.16]
 Drug overdose rate                                                         1.01        [.97, 1.05]          .99       [.95, 1.03]
 Log proportion aged 15–24                                                   .06*       [.00, .99]           .99       [.95, 1.03]
Note. CI = confidence interval; DVRO = domestic violence restraining order; IRR = incident rate ratio; MSA = Metropolitan Statistical
Area; SD = standard deviation. Models also include state fixed effects, linear and quadratic time trend terms.
* p = .05.




and total fatal mass shootings (IRR = 0.74, 95% CI 0.42, 1.31) and the number of victims killed in
mass shootings (IRR = 0.38, 95% CI 0.10, 1.44) was no longer statistically significant in the full
model, but it was associated with lower incidence in the parsimonious model for all fatal mass shootings
(IRR = 0.54, 95% CI 0.29, 1.00). For domestic-linked mass shootings, LCM bans were associated with
lower incidence in the parsimonious model for (IRR = 0.58, 95% CI 0.36, 0.94) and with fewer victim
fatalities in the full model (IRR = 0.31, 95% CI 0.11, 0.86). Purchaser licensing laws were associated
with lower incidence of total fatal mass shootings (IRR = 0.46, 95% CI 0.27, 0.77) and lower incidence
rates for non–domestic-linked fatal mass shootings (IRR = 0.42, 95% CI 0.22, 0.77).
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 33 of 185
                                                                  68
TABLE 4           Estimates for incident rate ratio for domestic-linked mass shootings
                                                                                                        Victim Deaths
                                                                           Incidents (n = 182)          (n = 842)
 Variable                                                                  IRR      95% CI              IRR     95% CI
 Concealed Carry Permit—May issue reference                                 .66       [.26, 1.68]         .74      [.27, 2.08]
 No issue
 Shall issue w/discretion                                                   .98       [.41, 2.34]         .81      [.33, 2.00]
 Strict shall issue                                                         .90       [.33, 2.46]         .78      [.25, 2.48]
 Permitless                                                                2.33       [.35, 15.70]      1.43       [.16, 13.21]
 Purchaser licensing in-person application or fingerprint                   .93       [.39, 2.19]       1.43       [.60, 3.39]
 required
 Comprehensive background checks—point of sale                             1.88       [.92, 3.85]       2.22*      [1.10, 4.50]
 DVRO prohibition—final orders, dating partner excluded                     .89       [.31, 2.56]         .69      [.22, 2.13]
 DVRO prohibition ex parte included                                        1.51       [.84, 2.71]       1.42       [.74, 2.74]
 DVRO includes dating partners                                              .91       [.57, 1.43]         .80      [.50, 1.30]
 DVRO surrender required                                                    .85       [.45, 1.64]         .82      [.40, 1.67]
 Violent misdemeanor prohibition                                           1.86       [.45, 7.69]       2.08       [.57, 7.60]
 Federal assault weapons/LCM ban                                            .87       [.50, 1.51]         .84      [.46, 1.55]
 State assault weapons ban                                                  .40       [.14, 1.19]         .42      [.13, 1.32]
 Large-capacity magazine ban                                                .39*      [.21, .73]          .25*     [.11, .59]
 Gun ownership                                                              .06       [.00, 8.9]          .96      [.89, 1.04]
 Unemployment                                                              1.05       [.91, 1.21]       1.09       [.92, 1.29]
 Percent in poverty                                                        1.01       [.89, 1.15]       1.00       [.87, 1.14]
 Percent male                                                              1.02       [.28, 3.68]       1.08       [.23, 5.03]
 Percent Black                                                             1.00       [.81, 1.24]       1.03       [.81, 1.30]
 Percent married                                                            .96       [.82, 1.13]         .97      [.82, 1.16]
 Percent divorced                                                           .90       [.61, 1.32]         .91      [.58, 1.43]
 Percent veteran                                                           1.00       [.83, 1.22]       1.08       [.89, 1.31]
 Percent living in MSA                                                     1.00       [.95, 1.05]         .98      [.93, 1.03]
 Ethanol consumption per capita                                             .91       [.14, 6.00]         .79      [.11, 5.78]
 Religious adherence                                                       1.02       [.94, 1.10]       1.00       [.92, 1.08]
 Percent completed high school                                             1.02       [.91, 1.14]         .99      [.88, 1.12]
 Drug overdose rate                                                         .98       [.92, 1.04]         .97      [.91, 1.04]
 Log proportion aged 15–24                                                 1.26       [.02, 95.3]       1.02       [.78, 1.34]
Note. CI = confidence interval; DVRO = domestic violence restraining order; IRR = incident rate ratio; MSA = Metropolitan Statistical
Area; SD = standard deviation. Models also include state fixed effects, linear and quadratic time trend terms.
* p = .05.




   When we used year fixed effects to account for unmeasured national trends in mass shootings, our
point estimates for the gun law variables were similar to those in our primary models with linear and
quadratic trend terms; however, the confidence intervals for the estimates expanded and the association
between LCM bans and the incidence (.56, 95% CI .27, 1.16) and fatalities for all mass shootings
(IRR = .37, 95% CI .11, 1.31) were no longer statistically significant at the .05 level (Table A5).
Negative associations for LCM bans and the incidence and number of fatalities for domestic-linked
mass shootings and negative associations between purchaser licensing and non–domestic-linked mass
Case
186  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 34 ofET AL
                                                        WEBSTER    68.
TABLE 5           Estimates for models for mass shooting incidents not linked to domestic violence
                                                                                                           Victim Deaths
                                                                            Incidents (n = 401)            (n = 2,057)
 Variable                                                                   IRR       95% CI               IRR       95% CI
 Concealed carry permit—may issue reference                                 1.02        [.51, 2.05]        1.82        [.85, 3.90]
 No issue
 Shall issue with discretion                                                 .84        [.38, 1.86]        1.19        [.50, 2.79]
 Strict shall issue                                                         1.52        [.86, 2.70]        1.83        [.89, 3.79]
 Permitless                                                                  .68        [.26, 1.79]        1.10        [.25, 4.81]
                                                                                   *                               *
 Purchaser licensing in-person or fingerprint required                       .38        [.21, .70]           .35       [.19, .63]
 Comprehensive background check—point of sale                                .84        [.48, 1.47]        1.09        [.44, 2.70]
 DVRO prohibition—final orders, dating partner excluded                      .88        [.32, 2.44]          .72       [.24, 2.19]
 DVRO prohibition includes Ex Parte                                         1.02        [.53, 1.96]        1.17        [.59, 2.30]
 DVRO prohibition Inc. Dating Partners                                       .88        [.44, 1.77]         .94        [.40, 2.19]
 DVRO prohibition with Surrender Provision                                   .75        [.35, 1.60]          .84       [.35, 1.99]
 Violent misdemeanor prohibition                                            1.32        [.65, 2.68]         .94        [.46, 1.91]
 Federal assault weapon ban                                                  .98        [.65, 1.46]        1.11        [.67, 1.85]
 State assault weapon ban                                                    .73        [.31, 1.72]        1.01        [.25, 4.11]
 Large capacity magazine ban                                                 .65        [.26, 1.63]          .43       [.10, 1.81]
 Gun ownership                                                               .77        [.01, 47.8]          .97       [.93, 1.02]
 Unemployment                                                               1.04        [.97, 1.11]        1.02        [.93, 1.12]
 Percent in poverty                                                         1.00        [.93, 1.07]          .98       [.90, 1.07]
 Percent male                                                                .67        [.26, 1.68]          .66       [.24, 1.81]
 Percent Black                                                              1.08        [.87, 1.33]        1.26        [.93, 1.69]
 Percent married                                                            1.06        [.92, 1.22]          .98       [.84, 1.14]
 Percent divorced                                                           1.10        [.77, 1.56]          .94       [.64, 1.38]
 Percent Veteran                                                             .79*       [.66, .96]           .89       [.70, 1.13]
 Percent living in MSA                                                      1.01        [.98, 1.05]        1.01        [.97, 1.06]
 Ethanol consumption per capita                                             1.20        [.26, 5.50]          .93       [.15, 5.78]
 Religious adherence                                                        1.01        [.95, 1.08]          .99       [.91, 1.07]
 Percent completed high school                                              1.05        [.94, 1.18]        1.09        [.96, 1.23]
 Drug overdose rate                                                         1.03        [.99, 1.08]        1.01        [.96, 1.06]
 Log proportion aged 15–24                                                   .02        [.00, 1.46]          .78       [.53, 1.15]
Note. CI = confidence interval; DVRO = domestic violence restraining order; IRR = incident rate ratio; MSA = Metropolitan Statistical
Area; SD = standard deviation. Models also include state fixed effects, linear and quadratic time trend terms.
* p = .05.




shootings were consistent with our primary models (Tables A6–A7). When we used Poisson fixed-
effects regression models, our estimates for the association between the firearm laws of interest and
fatal mass shootings were consistent with the estimates in our primary models (Tables A8-A10).
   To evaluate whether particularly fatal mass shootings led to passage of the policies at interest, we
conducted an analysis that omitted certain observations. We determined that, after a mass shooting
with 10 or more fatalities, only two states adopted a law that showed a statistically significant effect
in our main models: Connecticut and Colorado both adopted LCM bans after major mass shootings
in 2012. We omitted the 2012 observations for these two states and repeated our analysis. When these
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 35 of 187
                                                                  68

observations were omitted, the point estimate for purchaser licensing was similar to our main model of
all mass shooting incidents (IRR = .40, 95% CI .23, .69; Table A11) and fatalities (IRR = .33, 95% CI
.19, .59). Similarly purchaser licensing was associated with reductions in non–domestic-linked mass
shootings (IRR = .38, 95% CI .20, .70; Table A13) and fatalities (IRR = .34, 95% CI .18, .62). For
all mass shootings, LCM bans estimates were similar to our primary models but no longer statistically
significant for incidents (IRR = .56, 95% CI .30, 1.03; Tale A11) and fatalities (IRR = .40, 95% CI
.14, 1.14). LCM bans were statistically significant and protective for domestic-linked mass shooting
incidents (IRR = .46, 95% CI .23, .89; Table A12) and fatalities (IRR = .45, 95% CI .22, .91).
   In the models using different victim fatality thresholds for mass-shootings (five and six victims),
the data were too sparse to stratify by domestic violence link. When mass shootings were limited to
those with five or more victims (n = 198 shootings), LCM bans were associated with an 80% lower
incidence in the full model (IRR = .20, 95% CI .06, .67; Table A14). Although the point estimate for
purchaser licensing laws was similar to that for the models with four victim fatality thresholds, it was not
statistically significant (IRR = .52, 95% CI .15, 1.83). The estimate for No Issue concealed carry permit
laws did change dramatically with the five-fatality threshold and was associated with much higher
incidence of fatal mass shootings (IRR = 4.14, 95% CI 1.57, 10.87; Table A14). No Issue concealed
carry laws no longer exist, however, as every state now allows for some form of civilian concealed
carry. Similarly, when mass shootings were limited to those with six or more victims (Table A15),
LCM bans were associated with an 87% lower incidence in the full model (IRR = .14, 95% CI .03, .70)
and purchaser licensing laws were not associated with any change.


3    DISCUSSION

The rate at which Americans are murdered in mass shootings has increased in recent years. For decades,
horrific mass shootings have prompted intense political debates about whether such incidents can be
prevented and what would be the most effective policy responses. Prior research on the effects of
firearm policies on fatal mass shootings has important limitations, leaving questions about the effec-
tiveness of strengthened gun regulations such as comprehensive background checks or policies that
have been implemented to encourage more civilian gun carrying in public places.
   The findings of this study suggest that the most common policy prescriptions offered by advocates
on each side of the debate over gun control—comprehensive background checks and assault weapons
bans on one side and so-called “Right to Carry” laws reducing restrictions on civilian concealed carry
of firearms on the other side—do not seem to be associated with the incidence of fatal mass shootings.
Twenty-eight percent of the shootings in this study had some connection to domestic violence, yet
we found no evidence that laws designed to keep firearms from perpetrators of domestic violence
have affected mass shootings connected to domestic violence. This is somewhat surprising given prior
research demonstrating that laws prohibiting persons under domestic violence restraining orders from
possessing firearms or with prior convictions for violent misdemeanors were associated with reduced
intimate partner homicides (Zeoli et al., 2018).
   This study identified two policies associated with reductions in fatal mass shootings—laws requir-
ing firearm purchasers or owners to acquire a license that involves in-person application and/or finger-
printing of applicants and state laws banning the purchase of LCMs or ammunition-feeding devices
for semiautomatic firearms. The size of the estimated protective effects of these two policies are strik-
ing, although there are large confidence intervals. Firearm purchaser or owner licensing laws have
been shown to reduce firearm homicides (Crifasi et al., 2018; Hasegawa, Small, & Webster, 2019;
Rudolph et al., 2015; Webster, Crifasi, & Vernick, 2014) and suicides (Crifasi et al., 2015); thus, it
Case
188  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 36 ofET AL
                                                        WEBSTER    68.

is plausible that these laws reduce firearm availability to individuals who are at risk of committing
many forms of lethal violence including multivictim fatal shootings. States with licensing require-
ments for firearm purchasers typically review broader types of data to identify conditions that prohibit
firearm possession and use fingerprints to identify individuals with criminal histories rather than rely
solely on biographical information provided by the applicant. In addition, rigorous firearm purchaser
licensing may also reduce illegal straw sales and other types of diversion of guns for criminal use
(Crifasi, Buggs, Choksy, & Webster, 2017).
   Assault rifles are commonly used in mass shootings with the most casualties, and certain design
features of these weapons plausibly facilitate the ability of an assailant to rapidly shoot many rounds
(e.g., barrel shrouds and pistol grips). But the capacity of the ammunition-feeding device and the ability
to quickly reload may be the most relevant feature of firearms that influence the incidence and outcomes
of mass shootings. Furthermore, most mass shootings do not involve assault rifles, but many involve
the use of LCMs. This may explain why we found that LCM bans were associated with significant
reductions in the incidence of fatal mass shootings but that bans on assault weapons had no clear effects
on either the incidence of mass shootings or on the incidence of victim fatalities from mass shootings.
Studies that have collected detailed data on the specific firearms used in fatal mass shootings show that
firearms with LCMs are used roughly twice as frequently as firearms identified as assault weapons.
In the Koper et al. (2018) study of mass shootings with four or more victim fatalities during 2009–
2016, 19% involved firearms with an LCM and 10% involved firearm models classified as assault
weapons. Additionally, Klarevas (2016) found that, during 2006–2015 (after the federal ban expired),
67% of mass shootings with six or more victim fatalities involved the use of an LCM versus 26% with
an assault weapon model. Based on the data from Koper (2020), Koper et al. (2018), and Klarevas
(2016), our point estimates may be somewhat higher than would be plausible based on the prevalence
of LCM use in fatal public mass shootings, although the confidence intervals for these estimates are
wide and encompass the estimates of the prevalence of use of LCMs in fatal mass shootings. Also,
Koper (2013) found no evidence of decreased use of LCMs in the years after the federal ban in data
from four cities that collected such data. This suggests that the supply of pre-ban LCMs was plentiful
and that LCMs bans may take years to sufficiently reduce their availability for criminal misuse. Yet our
models estimating gradual effects of state LCM bans showed weaker law effects than did the models
assuming immediate effects. Passage of LCM bans may coincide with unmeasured factors related to
protection against fatal mass shootings other than the comprehensive list of firearm laws examined
here. Regardless, there is a clear functional link between LCMs and the ability of a shooter to take
more lives. Our estimates of LCM ban impacts show the largest protective effects on high-fatality
count shootings and on the number of victims murdered in mass shootings, and the point estimates are
large in all model specifications.
   It should be noted that the federal assault weapons ban and some state bans of assault weapons
have resulted in gun manufacturers making slight alterations in the characteristics of weapon models
that are banned. These newer models, assault weapons that were grandfathered by the bans, and the
ability to purchase components of assault weapons online provide substitutes for the banned firearms
for individuals considering carrying out acts of mass violence. LCM bans may be less likely to result
in acquisition of equivalent substitutes as is the case for assault weapon bans.
   There are limitations to this study that relate to the lack of systematic data at the state level on
determinants of mass shootings that would aid in the modeling of state-level trends of rare events. We
drew from prior research on factors associated with state-level rates of homicides and suicides. Mass
shootings involve a very small proportion of such events, however, and the conditions that facilitate or
suppress lethal violence overall may not explain rare and especially lethal mass shooting events. In addi-
tion, this study was not designed to fully explore the relationship between assault weapon bans and their
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 37 of 189
                                                                  68

impact on fatal mass shootings. We did not examine, for example, whether the bans influenced the inci-
dence of assault weapons being used in mass shootings because such data are not available for all fatal
mass shootings. We also only examined fatal mass shootings, in which the number of fatalities rather
than casualties determined whether an incident was included in the analysis. Booty, O’Dwyer, Webster,
McCourt, and Crifasi (2019) have raised the issue of inconsistencies in mass shooting databases that
define “mass shooting” differently, and we acknowledge that our results are influenced by the definition
that we have chosen.
   Despite these limitations, our estimates of the effects of state and federal gun laws on fatal mass
shootings are mainly robust to different modeling assumptions and consistent with other research find-
ings. Firearm purchaser licensing requirements are likely to reduce overall firearm availability within
a state as well as reduce firearm availability to high-risk individuals. This study provides evidence that
firearm purchaser or ownership licensing with fingerprinting reduce the risk of fatal mass shootings in
addition to firearm homicides more broadly. LCM bans also seem to reduce the incidence of fatal mass
shootings and the number of fatalities in mass shootings. Policy makers should consider these findings
when crafting proposals to reduce deaths from mass shootings.

ACKNOW LEDGMENTS

This research was supported by a grant from The Joyce Foundation and Dr. Webster’s professorship
supported by the Bloomberg American Health Initiative.


ENDNOTES
1 The researchers used Traveler’s Guide to the Firearms Laws of the Fifty States that provides annual ratings for the
 restrictiveness–permissiveness scale of U.S. gun laws for each state based on assessments of legal professionals who
 represent gun owners in legal cases. This publication gives a rating between 0 (completely restrictive) and 100 (com-
 pletely permissive).
2 Stanford Mass Shootings in America collected data on incidents with three or more shooting casualties in a public place,

 excluding incidents related to gang or narcotic involvement; this data source ceased data collection in early 2016. The
 Gun Violence Archive (GVA) is a publicly available data source that collects information on incidents that had four or
 more shooting casualties, but a search query can restrict information to four or more fatalities. Twenty-three incidents
 were added from Stanford, and 10 incidents were added from GVA.




O RC ID

Alexander D. McCourt            https://orcid.org/0000-0002-3524-3454


REFE RENCES

ALERT & FBI. (2018). Active shooter incidents in the United States in 2018. Retrieved from https://www.csuohio.
   edu/sites/default/files/Active%20Shooter%20Incidents%202018%20Report%20April%202019.pdf
ARDA. (n.d.). Churches and Church membership in the United States. Retrieved from http://www.thearda.com/
   Archive/ChState.asp
Blair, J. P., & Schweit, K. W. (2014). A study of active shooter incidents, 2000–2013. Washington: Texas State University
   and Federal Bureau of Investigation, U.S. Department of Justice.
BLS. (n.d.). Databases, tables & calculators by subject. Retrieved from https://www.bls.gov/data/
Booty, M., O’Dwyer, J., Webster, D., McCourt, A., & Crifasi, C. (2019). Describing a “mass shooting”: The role of
   databases in understanding burden. Injury Epidemiology, 6, 1, 47. https://doi.org/10.1186/s40621-019-0226-7
Case
190  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 38 ofET AL
                                                        WEBSTER    68.

Castillo-Carniglia, A., Kagawa, R. M., Cerdá, M., Crifasi, C. K., Vernick, J. S., Webster, D. W., & Wintemute, G. J.
   (2018). California’s comprehensive background check and misdemeanor violence prohibition policies, and firearm
   mortality. Annals of Epidemiology, 30, 50–56.
CDC. (n.d.). Wide-ranging ONline Data for Epidemiologic Research (WONDER). Retrieved from https://wonder.
   cdc.gov/
Census. (n.d.). United States Census Bureau. Retrieved from https://www.census.gov/#
Crifasi, C. K., Buggs, S. A., Choksy, S., & Webster, D. W. (2017). The initial impact of Maryland’s Firearm Safety Act
   of 2013 on the supply of crime handguns in Baltimore. RSF: The Russell Sage Foundation Journal of the Social
   Sciences, 3(5), 128–140.
Crifasi, C. K., Merrill-Francis, M., McCourt, A., Vernick, J. S., Wintemute, G. J., & Webster, D. W. (2018). Association
   between firearm laws and homicide in urban counties. Journal of urban health, 95(3), 383–390.
Crifasi, C. K., Meyers, J. S., Vernick, J. S., & Webster, D. W. (2015). Effects of changes in permit-to-purchase handgun
   laws in Connecticut and Missouri on suicide rates. Preventive Medicine, 79, 43–49.
DiMaggio, C., Avraham, J., Berry, C., Bukur, M., Feldman, J., Klein, M., … Frangos, S. (2018). Changes in US mass
   shooting deaths associated with the 1994–2004 federal assault weapons ban: Analysis of open-source data. Journal
   of Trauma and Acute Care Surgery, 86(1), 11–17.
Donohue, J. J., Aneja, A., & Weber, K. D. (2019). Right-to-carry laws and violent crime: A comprehensive assessment
   using panel data and a state-level synthetic control analysis. Journal of Empirical Legal Studies, 16(2), 198–247.
Everytown. Gun Law Navigator. (n.d.). Retrieved from https://everytownresearch.org/navigator/index.html
Fox, J. A., & Fridel, E. E. (2016). The tenuous connections involving mass shootings, mental illness, and gun laws.
   Violence and Gender, 3(1), 14–19. https://doi.org/10.1089/vio.2015.0054
Giffords. (n.d.). Retrieved from https://lawcenter.giffords.org/
Gius, M. (2015). The impact of state and federal assault weapons bans on public mass shootings. Applied Economics
   Letters, 22(4), 281–284.
Hasegawa, R. B., Small, D. S., & Webster, D. W. (2019). Bracketing in the comparative interrupted time-series design to
   address concerns about history interacting with group: Evaluating Missouri Handgun Purchaser Law. arXiv preprint
   arXiv:1904.11430.
Hasegawa, R. B., Webster, D. W., & Small, D. S. (2019). Evaluating Missouri’s Handgun Purchaser Law: A bracketing
   method for addressing concerns about history interacting with group. Epidemiology, 30(3), 371–379.
Kagawa, R. M., Castillo-Carniglia, A., Vernick, J. S., Webster, D., Crifasi, C., Rudolph, K. E., … Wintemute, G. J.
   (2018). Repeal of comprehensive background check policies and firearm homicide and suicide. Epidemiology, 29(4),
   494–502.
Klarevas, L. (2016). Rampage nation: Securing America from mass shootings. Amherst: Prometheus Books.
Klarevas, L., Conner, A., & Hemenway, D. (2019). The Effect of Large-Capacity Magazine Bans on High-Fatality Mass
   Shootings, 1990–2017. American Journal of Public Health, 109(12), 1754–1761.
Koper, C. S., Woods, D. J., & Roth, J. A. (2004). An updated assessment of the Federal Assault Weapons Ban: Impacts
   on gun markets and gun violence, 1994–2003 (Report to the National In stitute of Justice). Philadelphia: Jerry Lee
   Center of Criminology, University of Pennsylvania.
Koper, C. S. (2013). America’s experience with the federal assault weapons ban, 1994–2004: Key findings and impli-
   cations. Pp.in Reducing Gun Violence in America: Informing Policy with Evidence and Analysis (pp. 157–171). In
   Daniel W. Webster & Jon S. Vernick (Eds.), Baltimore, Maryland: Johns Hopkins University Press.
Koper, C. S. (2020). Assessing the potential to reduce deaths and injuries from mass shootings through restrictions on
   assault weapons and other high-capacity semiautomatic firearms. Criminology & Public Policy, 19(1), 147–170.
Koper, C. S., Johnson, W. D., Nichols, J. L., Ayers, A., & Mullins, N. (2018). Criminal use of assault weapons and high
   capacity semiautomatic firearms: An updated examination of local and national sources. Journal of Urban Health,
   95(3), 313–321.
Lankford, A. (2016). Public mass shootings and firearms: A cross-national study of 171 countries. Violence & Victims,
   31(2), 187–199.
Lin, P., Fei, L., Barzman, D., & Hossain, M. (2018). What have we learned from the time trend of mass shootings in the
   U.S.? PLoS ONE, 13(10), e0204722. Retrieved from https://doi.org/10.1371/journal.pone.0204722.
Luca, M., Malhotra, D. K., & Poliquin, C. (2019). The impact of mass shootings on gun policy (Working Paper No.
   16–126). Cambridge: Harvard Business School NOM Unit.
Mass Shootings in 2017. (n.d.). Retrieved from http://www.gunviolencearchive.org/reports/mass-shooting?year=2017
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 39 of 191
                                                                  68

Morral, A. (2017). The impact of concealed carry laws on mass shootings. In Gun policy in America. Santa Monica:
    RAND.
NIAAA. (2017). Surveillance report #108: Apparent per capita alcohol consumption - national, state, and
    regional trends, 1977–2015. Washington: National Institute on Alcohol Abuse and Alcoholism. Retrieved from
    https://pubs.niaaa.nih.gov/publications/surveillance108/pcyr1970-2015.txt
Reeping, P. M., Cerdá, M., Kalesan, B., Wiebe, D. J., Galea, S., & Branas, C. C. (2019). State gun laws, gun ownership,
    and mass shootings in the US: Cross sectional time series. BMJ, 364, l542.
Rudolph, K. E., Stuart, E. A., Vernick, J. S., & Webster, D. W. (2015). Association between Connecticut’s permit-to-
    purchase handgun law and homicides. American Journal of Public Health, 105(8), e49–e54.
Stanford Mass Shootings in America, courtesy of the Stanford Geospatial Center and Stanford Libraries. (n.d.). Retrieved
    from https://library.stanford.edu/projects/mass-shootings-america
StataCorp. (n.d.). Stata statistical software: Release 15. College Station: StataCorp LLC.
State Firearm Laws. (n.d.). Retrieved from https://www.statefirearmlaws.org/
Vittes, K. A., Vernick, J. S., & Webster, D. W. (2012). Legal status and source of offenders’ firearms in states
    with the least stringent criteria for gun ownership. Injury Prevention, Epub ahead of print. https://doi.org/
    10.1136/injuryprev-2011-040290
Violence Policy Center. (2019). Mass shootings involving concealed handgun permit holders Retrieved from
    http://concealedcarrykillers.org/wp-content/uploads/2015/04/FACTSHEET-CCW-Mass-Shooters.pdf
Webster, D. W., Crifasi, C. K., & Vernick, J. S. (2014). Effects of the repeal of Missouri’s Handgun Purchaser Licensing
    Law on homicides. Journal of Urban Health, 9, 293–302. https://doi.org/10.1007/s11524-014-9865-8
Zeoli, A. M., McCourt, A., Buggs, S., Frattaroli, S., Lilley, D., & Webster, D. W. (2018). Analysis of the strength of
    legal firearms restrictions for perpetrators of domestic violence and their associations with intimate partner homicide.
    American Journal of Epidemiology, 187(11), 2365–2371. https://doi.org/10.1093/aje/kwx362
Zeoli, A. M., & Paruk, J. K. (2020). Potential to prevent mass shootings through domestic violence firearm restrictions.
    Criminology & Public Policy, 19(1), 129–145.



AU THOR BIOGR A P H I E S

  Daniel W. Webster, ScD, MPH is Bloomberg Professor of American Health at the Johns Hop-
  kins Bloomberg School of Public Health and directs the Johns Hopkins Center for Gun Policy and
  Research. His research focuses on interventions to reduce gun violence, underground gun markets,
  intimate partner violence, suicide, and substance abuse. He is the lead editor and contributor to
  Reducing Gun Violence in America: Informing Policy with Evidence and Analysis (Johns Hopkins
  University Press, 2013) and lead instructor for an open online course “Reducing Gun Violence in
  America: Evidence for Change.”

  Alexander McCourt, JD, MPH, PhD is an Assistant Scientist in the Department of Health Policy
  and Management at the Johns Hopkins Bloomberg School of Public Health. He is affiliated with the
  Center for Gun Policy and Research and the Center for Law and the Public’s Health. Dr. McCourt
  is a public health lawyer whose research focuses on gun violence and policy, opioid policy, and
  other areas of public health law.

  Cassandra K. Crifasi, PhD, MPH is an Assistant Professor of Health Policy and Management at
  the Johns Hopkins Bloomberg School of Public Health. She serves as the Deputy Director of the
  Center for Gun Policy and Research and is a core faculty member in the Center for Injury Research
  and Policy. Dr. Crifasi’s research focuses broadly on public safety including injury epidemiology
  and prevention, gun violence and policy, attitudes and behaviors of gun owners, and underground
  gun markets.
Case
192  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 40 ofET AL
                                                        WEBSTER    68.

 Marisa D. Booty, MHS is a Senior Research Data Analyst for the Center and Gun Policy and
 Research at the Johns Hopkins Bloomberg School of Public Health. She received her M.H.S. in
 Mental Health from Johns Hopkins in 2017. Ms. Booty has published papers on the Crisis Inter-
 vention Training program and mass shooting statistics, and she is generally interested in violence
 prevention and criminal justice interactions with vulnerable populations.

 Elizabeth A. Stuart, PhD is Associate Dean for Education and Professor in the Departments of
 Mental Health, Biostatistics, and Health Policy and Management at the Johns Hopkins Bloomberg
 School of Public Health. She received her Ph.D. in statistics in 2004 from Harvard University. Dr.
 Stuart has published influential papers on propensity score methods and generalizing treatment
 effect estimate to target populations and teaches courses on causal inference to a wide range of
 audiences. She works in areas that include gun violence prevention, mental health, substance use,
 and education. Dr. Stuart is a Fellow of the American Statistical Association.




  How to cite this article: Webster DW, McCourt AD, Crifasi CK, Booty MD, Stuart EA.
  Evidence concerning the regulation of firearms design, sale, and carrying on fatal mass
  shootings in the United States. Criminol Public Policy. 2020;19:171–212. https://doi.org/
  10.1111/1745-9133.12487
                                                                                                                                                                    Case

A P P E N DI X
                                                                                                                                                                    WEBSTER




T A B L E A1     Mean annual mass shooting rate and fatality rate by state
                                                                                                                                                                            ET AL .




                          All Fatal Mass Shootings                           Domestic-Linked Mass Shootings             Non–Domestic-Linked Mass Shootings
                                                 Mean Annual Rate                                 Mean Annual Rate                          Mean Annual Rate
                          Mean Annual Rate       of Fatalities from          Mean Annual Rate     of Fatalities from   Mean Annual Rate     of Fatalities from
                          of Mass Shootings      Mass Shootings per          of Mass Shootings    Mass Shootings per   of Mass Shootings    Mass Shootings per
                          per 1 Million          1 Million                   per 1 Million        1 Million            per 1 Million        1 Million
 State                    Population             Population                  Population           Population           Population           Population
                                                                                                                                                                          1:16-cv-03311-ELH




 Alabama                  .04                      .21                       .01                  .09                  .02                  .08
 Alaska                   .06                      .40                       .00                  .00                  .06                  .40
 Arizona                  .11                      .53                       .03                  .13                  .07                  .33
 Arkansas                 .13                      .69                       .02                  .15                  .11                  .54
 California               .06                      .32                       .03                  .13                  .03                  .19
 Colorado                 .07                      .39                       .01                  .05                  .05                  .31
 Connecticut              .06                      .48                       .02                  .26                  .04                  .22
 Delaware                 .00                      .00                       .00                  .00                  .00                  .00
 Georgia                  .06                      .28                       .02                  .08                  .04                  .20
 Hawaii                   .05                      .25                       .03                  .10                  .02                  .15
 Idaho                    .09                      .40                       .03                  .12                  .06                  .28
 Illinois                 .05                      .22                       .01                  .03                  .03                  .17
 Indiana                  .09                      .40                       .04                  .16                  .06                  .24
 Iowa                     .02                      .10                       .01                  .05                  .00                  .00
 Louisiana                .11                      .46                       .02                  .09                  .09                  .37
 Maine                    .08                      .30                       .05                  .20                  .02                  .10
 Maryland                 .04                      .17                       .02                  .09                  .02                  .09
 Massachusetts            .02                      .09                       .005                 .02                  .01                  .07
                                                                                                                                                      (Continues)
                                                                                                                                                                                            Document 125-12 Filed 11/25/20 Page 41 of 193
                                                                                                                                                                                                                                      68
                                                                                                                                                             194
                                                                                                                                                             Case



T A B L E A1      (Continued)
                          All Fatal Mass Shootings                    Domestic-Linked Mass Shootings             Non–Domestic-Linked Mass Shootings
                                                 Mean Annual Rate                          Mean Annual Rate                          Mean Annual Rate
                          Mean Annual Rate       of Fatalities from   Mean Annual Rate     of Fatalities from   Mean Annual Rate     of Fatalities from
                          of Mass Shootings      Mass Shootings per   of Mass Shootings    Mass Shootings per   of Mass Shootings    Mass Shootings per
                          per 1 Million          1 Million            per 1 Million        1 Million            per 1 Million        1 Million
 State                    Population             Population           Population           Population           Population           Population
 Michigan                 .11                   .46                   .03                  .14                  .07                  .32
 Minnesota                .03                   .15                   .01                  .02                  .02                  .08
 Mississippi              .09                   .43                   .00                  .00                  .07                  .43
 Missouri                 .08                   .35                   .02                  .07                  .06                  .28
 Nevada                   .08                   .86                   .03                  .13                  .05                  .73
 New Hampshire            .03                   .12                   .00                  .00                  .03                  .12
 New Jersey               .03                   .11                   .01                  .03                  .02                  .08
 New Mexico               .12                   .59                   .06                  .29                  .06                  .30
 New York                 .05                   .24                   .01                  .03                  .04                  .21
 North Carolina           .11                   .46                   .01                  .03                  .10                  .43
 North Dakota             .14                   .54                   .14                  .54                  .00                  .00
 Ohio                     .07                   .29                   .02                  .08                  .05                  .21
 Oklahoma                 .08                   .42                   .03                  .16                  .04                  .26
 Oregon                   .06                   .30                   .04                  .17                  .01                  .03
 Pennsylvania             .04                   .19                   .02                  .07                  .02                  .12
 Rhode Island             .00                   .00                   .00                  .00                  .00                  .00
                                                                                                                                               (Continues)
                                                                                                                                                                  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page
                                                                                                                                                                                                                     WEBSTER
                                                                                                                                                                                                                        42 ofET AL
                                                                                                                                                                                                                                68.
                                                                                                                                                         Case
                                                                                                                                                         WEBSTER ET AL .




T A B L E A1      (Continued)
                          All Fatal Mass Shootings                    Domestic-Linked Mass Shootings            Non–Domestic-Linked Mass Shootings
                                                 Mean Annual Rate                          Mean Annual Rate                         Mean Annual Rate
                          Mean Annual Rate       of Fatalities from   Mean Annual Rate     of Fatalities from   Mean Annual Rate    of Fatalities from
                          of Mass Shootings      Mass Shootings per   of Mass Shootings    Mass Shootings per   of Mass Shootings   Mass Shootings per
                                                                                                                                                               1:16-cv-03311-ELH




                          per 1 Million          1 Million            per 1 Million        1 Million            per 1 Million       1 Million
 State                    Population             Population           Population           Population           Population          Population
 South Carolina           .18                   .88                   .05                  .20                  .14                 .68
 South Dakota             .08                   .34                   .08                  .34                  .00                 .00
 Tennessee                .07                   .29                   .02                  .07                  .05                 .20
 Texas                    .09                   .47                   .02                  .11                  .06                 .34
 Utah                     .07                   .40                   .04                  .19                  .04                 .21
 Vermont                  .10                   .38                   .00                  .00                  .10                 .38
 Virginia                 .08                   .48                   .03                  .13                  .06                 .35
 Washington               .08                   .38                   .03                  .12                  .05                 .26
 West Virginia            .14                   .64                   .08                  .34                  .06                 .30
 Wisconsin                .04                   .24                   .01                  .06                  .03                 .15
 Wyoming                  .12                   .47                   .12                  .47                  .00                 .00
 Overall                  .07                   .36                   .03                  .12                  .04                 .23
                                                                                                                                                                                 Document 125-12 Filed 11/25/20 Page 43 of 195
                                                                                                                                                                                                                           68
Case
196  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 44 ofET AL
                                                        WEBSTER    68.
T A B L E A2          Estimates for incident rate ratios for all fatal mass shootings using gradual assault weapon and LCM
ban variables
                                                              All Fatal Mass Shooting         Fatalities in All Fatal
                                                              Incidents (n = 604              Mass Shootings
                                                              shootings)                      (n = 2,976 fatalities)
                                                              IRR         95% CI              IRR          95% CI
 Variable                                                     (IRRa )     (95% CIa )          (IRR)        (95% CI)
 Concealed carry permits—may issue as reference                 .94       [.55, 1.59]          1.53        [.83, 2.84]
 No issue                                                      (.97)      (.58, 1.63)         (1.45)       (.78, 2.68)
 Shall issue with discretion                                    .95       [.54, 1.69]          1.15        [.59, 2.22]
                                                               (.88)      (.50, 1.55)         (1.08)       (.54, 2.18)
 Strict shall issue                                            1.34       [.75, 2.39           1.46        [.71, 2.98]
                                                              (1.20)      (.72, 1.99)]        (1.36)       (.75, 2.47)
 Permitless                                                    1.35       [.52, 3.51]          1.02        [.31, 3.36]
                                                              (1.24)      (.50, 3.03)          (.95)       (.30, 3.07)
 Purchaser licensingb                                           .46*      [.27, .77]            .44*       [.24, .82]
                                                               (.50)      (.34, .73)           (.62)       (.35, 1.07)
 Comprehensive background check—point of sale                  1.08       [.75, 1.55]          1.42        [.73, 2.79]
                                                              (1.12)      (.78, 1.62)         (1.57)       (.72, 3.43)
 DVRO firearm prohibition no dating partners                    .83       [.40, 1.72]           .70        [.31, 1.62]
                                                               (.94)      (.43, 2.04)          (.65)       (.30, 1.42)
 DVRO firearm prohibition includes ex parte                    1.08       [.74, 1.57]          1.10        [.69, 1.76]
                                                              (1.04)      (.68, 1.57)          (.98)       (.59, 1.63)
 DVRO firearm prohibition Includes dating partners              .93       [.58, 1.50]           .94        [.51, 1.70]
                                                               (.89)      (.55, 1.42)          (.90)       (.50, 1.63)
 DVRO firearm prohibition surrender provision                   .75       [.48, 1.15]           .74        [.43, 1.25]
                                                               (.77)      (.48, 1.25)          (.84)       (.48, 1.46)
 Violent misdemeanor                                           1.50       [.82, 2.73]          1.30        [.67, 2.54]
                                                              (1.48)      (.77, 2.84)         (1.30)       (.59, 2.87)
 Federal assault weapon ban (gradual)                           .95       [.70, 1.29]          1.02        [.65, 1.60]
                                                               (.96)      (.70, 1.32)         (1.06)       (.70, 1.60)
 State assault weapon ban (gradual)                             .64       [.35, 1.18]          1.01        [.29, 3.47]
                                                               (.66)      (.30, 1.48)          (.90)       (.21, 3.76)
 Large-capacity magazine ban (gradual)                          .74       [.42, 1.31]           .38        [.10, 1.44]
                                                               (.54)      (.29, 1.00)          (.40)       (.10, 1.60)
 Gun ownership                                                  .98       [.95, 1.02]           .96        [.93, 1.00]
 Unemployment                                                  1.02       [.95, 1.10]          1.02        [.92, 1.13]
 Percent in poverty                                            1.01       [.95, 1.07]          1.00        [.93, 1.07]
 Percent male                                                   .84       [.39, 1.78]           .85        [.37, 1.95]
 Percent Black                                                 1.07       [.91, 1.26]          1.19        [.96, 1.46]
 Percent married                                               1.02       [.93, 1.13]           .99        [.88, 1.11]
 Percent divorced                                              1.04       [.80, 1.33]           .99        [.74, 1.32]
                                                                                                                (Continues)
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 45 of 197
                                                                  68
T A B L E A2            (Continued)
                                                                                                    Fatalities in All Fatal Mass
                                                       All Fatal Mass Shooting                      Shootings (n = 2,976
                                                       Incidents (n = 604 shootings)                fatalities)
                                                       IRR             95% CI                       IRR               95% CI
    Variable                                           (IRRa )         (95% CIa )                   (IRR)             (95% CI)
    Percent veteran                                      .87*              [.76, .99]                .94            [.79, 1.10]
    Percent living in MSA                              1.00                [.98, 1.03]              1.00            [.97, 1.03]
    Ethanol consumption per capita                     1.13                [.42, 3.02]               .82            [.26, 2.64]
    Religious adherence                                1.02                [.97, 1.06]               .99            [.93, 1.04]
    Percent completed high school                      1.06                [.98, 1.14]              1.06            [.98, 1.16]
    Drug overdose rate (per 100,000)                   1.01                [.97, 1.05]               .99            [.95, 1.03]
    Percent aged 15–24                                   .84               [.69, 1.02]               .88            [.71, 1.09]
    Linear time trend                                    .91               [.80, 1.04]               .90            [.77, 1.04]
    Quadratic time trend                               1.00                [1.00, 1.00]             1.00            [1.00, 1.00]
a Parsimonious     model results.
b Handgun      purchaser licensing with in-person application and/or fingerprinting of applicant.
*
    p = .05.
Case
198  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 46 ofET AL
                                                        WEBSTER    68.
T A B L E A3  Estimates for incident rate ratios for domestic-linked fatal mass shootings using gradual assault
weapon and LCM ban variables
                                                             Domestic-Linked Fatal        Fatalities in
                                                             Mass Shooting                Domestic-Linked Mass
                                                             incidents (n = 182           Shootings (n = 842
                                                             shootings)                   fatalities)
                                                             IRR        95% CI            IRR         95% CI
 Variable                                                    (IRRa )    (95% CIa )        (IRR)       (95% CI)
 Concealed carry permit—may issue reference                    .69      [.28, 1.74]         .80      [.29, 2.16]
 No issue                                                      (.67)    (.30, 1.51)        (.76)     (.31, 1.87)
 Shall issue w/ discretion                                    1.02      [.42, 2.48]         .83      [.33, 2.07]
                                                             (1.04)     (.46, 2.37)        (.89)     (.37, 2.14)
 Strict shall issue                                            .94      [.35, 2.55]         .82      [.27, 2.55]
                                                               (.96)    (.40, 2.28)        (.91)     (.33, 2.49)
 Permitless                                                   2.32      [.34, 15.75]       1.45      [.16, 13.37]
                                                             (1.98)     (.33, 12.01)      (1.37)     (.16, 12.03)
 Purchaser licensingb                                          .89      [.34, 2.37]        1.23      [.44, 3.42]
                                                               (.80)    (.33, 1.93)       (1.53)     (.63, 3.77)
 Comprehensive background checks—point of sale                1.79      [.89, 3.59]        2.07*     [1.03, 4.17]
                                                             (1.77)     (.90, 3.48)       (2.20)*    (1.12, 4.32)
 DVRO prohibition—final orders, dating partner excluded        .84      [.29, 2.45]         .66      [.21, 2.11]
                                                               (.79)    (.33, 1.88)        (.49)     (.20, 1.22)
 DVRO prohibition ex parte included                           1.46      [.83, 2.58]        1.36      [.71, 2.61]
                                                             (1.47)     (.85, 2.57)       (1.24)     (.63, 2.41)
 DVRO includes dating partners                                 .93      [.59, 1.47]         .83      [.52, 1.33]
                                                               (.89)    (.55, 1.45)        (.79)     (.46, 1.35)
 DVRO surrender required                                       .82      [.42, 1.60]         .77      [.37, 1.60]
                                                               (.85)    (.46, 1.58)        (.90)     (.45, 1.81)
 Violent misdemeanor prohibition                              1.61      [.45, 5.83]        1.87      [.57, 6.12]
                                                             (1.89)     (.56, 6.37)       (2.15)     (.65, 7.14)
 Federal assault weapons/LCM ban (gradual)                    1.28      [.66, 2.48]        1.25      [.60, 2.59]
                                                               (.93)    (.58, 1.51)        (.85)     (.49, 1.48)
 State assault weapons ban (gradual)                           .50      [.17, 1.43]         .62      [.19, 2.04]
                                                               (.51)    (.19, 1.36)        (.68)     (.20, 2.33)
 Large-capacity magazine ban (gradual)                         .52      [.26, 1.02]         .31*     [.11, .86]
                                                               (.58)*   (.36, .94)         (.37)     (.13, 1.11)
 Gun ownership                                                 .97      [.90, 1.02]         .97      [.89, 1.04]
 Unemployment                                                 1.05      [.91, 1.22]        1.10      [.93, 1.30]
 Percent in poverty                                           1.01      [.89, 1.15]        1.00      [.88, 1.14]
 Percent male                                                  .96      [.27, 3.48]        1.01      [.22, 4.67]
 Percent Black                                                1.02      [.82, 1.28]        1.06      [.83, 1.34]
 Percent married                                               .91      [.77, 1.08]         .92      [.76, 1.11]
                                                                                                          (Continues)
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 47 of 199
                                                                  68
T A B L E A3          (Continued)
                                                 Domestic-Linked Fatal Mass                    Fatalities in Domestic-Linked
                                                 Shooting incidents (n = 182                   Mass Shootings (n = 842
                                                 shootings)                                    fatalities)
                                                 IRR             95% CI                        IRR              95% CI
    Variable                                     (IRRa )         (95% CIa )                    (IRR)            (95% CI)
    Percent divorced                               .86               [.59, 1.27]                .88            [.56, 1.38]
    Percent veteran                              1.05                [.88, 1.24]               1.13            [.94, 1.36]
    Percent living in MSA                        1.00                [.95, 1.05]                .98            [.93, 1.03]
    Ethanol consumption per capita               1.24                [.20, 7.88]               1.12            [.16, 7.90]
    Religious adherence                          1.02                [.94, 1.10]               1.00            [.93, 1.08]
    Percent completed high school                1.01                [.91, 1.13]                .98            [.87, 1.10]
    Drug overdose rate                             .98               [.92, 1.04]                .97            [.91, 1.04]
    Percent aged 15–24                           1.00                [.74, 1.34]               1.01            [.75, 1.34]
    Linear time trend                              .97               [.77, 1.21]               1.00            [.79, 1.26]
    Quadratic time trend                         1.00                [1.00, 1.01]              1.00            [1.00, 1.01]
a
 Parsimonious model results.
b Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
* p = .05.
Case
200  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 48 ofET AL
                                                        WEBSTER    68.
T A B L E A4  Estimates for incident rate ratios for non–domestic-linked fatal mass shootings using gradual assault
weapon And LCM ban variables
                                                              Non–Domestic-Linked           Fatalities in Non–
                                                              Fatal Mass Shooting           Domestic-Linked
                                                              incidents (n = 401            Mass Shootings
                                                              shootings)                    (n = 2,057 fatalities)
                                                              IRR         95% CI            IRR          95% CI
 Variable                                                     (IRRa )     (95% CIa )        (IRR)        (95% CI)
 Concealed carry permit—may issue reference                    1.01      [.50, 2.01]         1.78       [.84, 3.80]
 No issue                                                     (1.12)     (.55, 2.30)        (1.74)      (.82, 3.68)
 Shall issue w/ discretion                                      .91      [.41, 2.02]         1.20       [.50, 2.89]
                                                               (.81)     (.36, 1.83)        (1.00)      (.41, 2.43)
 Strict shall issue                                            1.66      [.95, 2.92]         1.85       [.90, 3.83]
                                                              (1.43)     (.87, 2.35)        (1.60)      (.88, 2.93)
 Permitless                                                     .75      [.28, 2.04]         1.12       [.25, 5.09]
                                                               (.71)     (.27, 1.87)        (1.02)      (.22, 4.73)
 Purchaser licensingb                                           .42*     [.22, .77]           .38*      [.20, .73]
                                                               (.43)*    (.25, .72)          (.48)*     (.26, .91)
 Comprehensive background checks—point of sale                  .81      [.46, 1.45]         1.07       [.43, 2.68]
                                                               (.86)     (.48, 1.54)        (1.27)      (.42, 3.87)
 DVRO prohibition—final orders, dating partner excluded         .84      [.30, 2.39]          .71       [.23, 2.22]
                                                              (1.07)     (.34, 3.37)         (.78)      (.24, 2.57)
 DVRO prohibition ex parte included                            1.01      [.53, 1.94]         1.16       [.59, 2.30]
                                                               (.94)     (.43, 2.03)        (1.09)      (.50, 2.35)
 DVRO includes dating partners                                  .94      [.47, 1.89]          .97       [.41, 2.29]
                                                               (.86)     (.43, 1.72)         (.91)      (.40, 2.08)
 DVRO surrender required                                        .75      [.35, 1.60]          .83       [.35, 1.98]
                                                               (.78)     (.33, 1.86)         (.91)      (.37, 2.26)
 Violent misdemeanor prohibition                               1.35      [.69, 2.67]         1.02       [.50, 2.07]
                                                              (1.18)     (.57, 2.46)         (.90)      (.38, 2.15)
 Federal assault weapons/LCM ban (gradual)                      .86      [.59, 1.27]         1.08       [.62, 1.87]
                                                               (.95)     (.66, 1.38)        (1.15)      (.71, 1.86)
 State assault weapons ban (gradual)                            .58      [.25, 1.33]          .67       [.17, 2.70]
                                                               (.69)     (.27, 1.78)         (.67)      (.15, 2.90)
 Large-capacity magazine ban (gradual)                         1.10      [.47, 2.56]          .67       [.16, 2.76]
                                                               (.50)     (.23, 1.09)         (.44)      (.11, 1.75)
 Gun ownership                                                 1.00      [.96, 1.04]          .97       [.93, 1.02]
 Unemployment                                                  1.03      [.96, 1.10]         1.02       [.93, 1.11]
 Percent in poverty                                            1.00      [.93, 1.07]          .98       [.91, 1.07]
 Percent male                                                   .74      [.29, 1.86]          .68       [.25, 1.83]
 Percent Black                                                 1.08      [.88, 1.32]         1.25       [.93, 1.69]
 Percent married                                               1.07      [.92, 1.24]          .98       [.83, 1.15]
                                                                                                          (Continues)
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 49 of 201
                                                                  68
T A B L E A4          (Continued)
                                                                                               Fatalities in
                                                 Non–Domestic-Linked Fatal                     Non–Domestic-Linked Mass
                                                 Mass Shooting incidents                       Shootings (n = 2,057
                                                 (n = 401 shootings)                           fatalities)
                                                 IRR             95% CI                        IRR             95% CI
    Variable                                     (IRRa )         (95% CIa )                    (IRR)           (95% CI)
    Percent divorced                             1.13                [.79, 1.60]                .94         [.64, 1.38]
    Percent veteran                                .79*              [.66, .95]                 .89         [.70, 1.12]
    Percent living in MSA                        1.02                [.98, 1.05]               1.01         [.97, 1.06]
    Ethanol consumption per capita               1.09                [.25, 4.76]                .88         [.15, 5.13]
    Religious adherence                          1.02                [.96, 1.08]                .99         [.91, 1.07]
    Percent completed high school                1.07                [.95, 1.19]               1.10         [.97, 1.24]
    Drug overdose rate                           1.04                [1.00, 1.08]              1.01         [.96, 1.06]
    Percent aged 15–24                             .78               [.56, 1.07]                .78         [.53, 1.15]
    Linear time trend                              .90               [.77, 1.05]                .88         [.73, 1.05]
    Quadratic time trend                         1.00                [1.00, 1.00]              1.00         [1.00, 1.01]
a
 Parsimonious model results.
b Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
* p = .05.
Case
202  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 50 ofET AL
                                                        WEBSTER    68.
T A B L E A5              Estimates for incident rate ratios for all fatal mass shootings (>3 victim fatalities), using year fixed
effects
                                                                               All Fatal Mass            Fatalities in All Fatal
                                                                               Shooting Incidents        Mass Shootings
                                                                               (n = 604 shootings)       (n = 2, 976 fatalities)
     Variable                                                                  IRR      95% CI           IRR       95% CI
     Concealed carry permit—may issue reference                                 .88      [.52, 1.48]     1.31      [.74, 2.32]
     No issue
     Shall issue w/ discretion                                                  .83      [.47, 1.47]       .98     [.49, 1.95]
     Strict shall issue                                                        1.31      [.72, 2.39]     1.38      [.67, 2.84]
     Permitless                                                                1.21      [.49, 3.01]       .86     [.27, 2.73]
     Purchaser    licensinga                                                    .43*     [.26, .70]        .44*    [.26, .75]
     Comprehensive background checks—point of sale                             1.00      [.69, 1.44]     1.16      [.63, 2.12]
     DVRO prohibition—final orders, dating partner excluded                     .94      [.46, 1.91]       .80     [.34, 1.85]
     DVRO prohibition ex parte included                                        1.28      [.86, 1.90]     1.38      [.84, 2.25]
     DVRO includes dating partners                                              .91      [.54, 1.51]       .92     [.48, 1.76]
     DVRO surrender required                                                    .69      [.45, 1.04]       .65     [.38, 1.10]
     Violent misdemeanor prohibition                                           1.54      [.81, 2.95]     1.33      [.68, 2.59]
     Federal assault weapons/LCM ban (gradual)                                 1.00      [1.00, 1.00]    1.00      [1.00, 1.00]
     State assault weapons ban (gradual)                                        .60      [.27, 1.35]       .84     [.23, 3.08]
     Large-capacity magazine ban (gradual)                                      .56      [.27, 1.16]       .37     [.11, 1.31]
     Gun ownership                                                              .97      [.93, 1.01]       .96     [.92, 1.01]
     Unemployment                                                              1.08      [.96, 1.22]     1.06      [.91, 1.25]
     Percent in poverty                                                        1.01      [.94, 1.07]       .99     [.92, 1.07]
     Percent male                                                               .75      [.38, 1.48]       .63     [.28, 1.43]
     Percent Black                                                             1.04      [.88, 1.24]     1.11      [.91, 1.35]
     Percent married                                                           1.10      [.98, 1.23]     1.02      [.88, 1.19]
     Percent divorced                                                          1.18      [.89, 1.56]     1.07      [.76, 1.51]
     Percent veteran                                                            .69*     [.55, .87]        .64*    [.48, .84]
     Percent living in MSA                                                     1.00      [.98, 1.03]       .99     [.97, 1.02]
     Ethanol consumption per capita                                            1.05      [.39, 2.87]       .86     [.26, 2.81]
     Religious adherence                                                       1.01      [.97, 1.05]       .99     [.94, 1.04]
     Percent completed high school                                             1.11      [.98, 1.25]     1.17*     [1.02, 1.34]
     Drug overdose rate                                                        1.00      [.97, 1.03]       .98     [.94, 1.02]
     Percent aged 15–24                                                         .92      [.73, 1.15]       .88     [.70, 1.10]
a
    Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
∗p   = .05.
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 51 of 203
                                                                  68
T A B L E A6              Estimates for incident rate ratios for domestic-linked mass shooting (>3 victims), using year fixed
effects
                                                                               Domestic-Linked          Fatalities in
                                                                               Fatal Mass Shooting      Domestic-Linked
                                                                               Incidents (n = 182       Mass Shootings
                                                                               shootings)               (n = 842 fatalities)
     Variable                                                                  IRR      95% CI          IRR       95% CI
     Concealed carry permit—may issue reference                                 .64      [.26, 1.59]     .62     [.24, 1.65]
     No issue
     Shall issue w/ discretion                                                  .90      [.35, 2.31]     .76     [.27, 2.09]
     Strict shall issue                                                         .85      [.31, 2.38]     .70     [.23, 2.11]
     Permitless                                                                1.92      [.30, 12.36]   1.06     [.12, 9.36]
     Purchaser    licensinga                                                    .84      [.33, 2.16]    1.46     [.57, 3.71]
     Comprehensive background checks—point of sale                             1.89      [.86, 4.14]    2.25*    [1.02, 4.96]
     DVRO prohibition—final orders, dating partner excluded                     .94      [.34, 2.57]     .83     [.28, 2.49]
     DVRO prohibition ex parte included                                        1.65      [.87, 3.16]    1.70     [.81, 3.57]
     DVRO includes dating partners                                              .88      [.54, 1.45]     .83     [.50, 1.39]
     DVRO surrender required                                                    .84      [.41, 1.75]     .75     [.33, 1.70]
     Violent misdemeanor prohibition                                           1.90      [.47, 7.77]    1.92     [.52, 7.06]
     Federal assault weapons/LCM ban (gradual)                                 1.00      [1.00, 1.00]   1.00     [1.00, 1.00]
     State assault weapons ban (gradual)                                        .39      [.11, 1.34]     .30     [.09, 1.02]
     Large-capacity magazine ban (gradual)                                      .39*     [.20, .76]      .26*    [.11, .60]
     Gun ownership                                                              .96      [.89, 1.03]     .95     [.88, 1.02]
     Unemployment                                                              1.04      [.82, 1.31]    1.08     [.82, 1.41]
     Percent in poverty                                                        1.03      [.91, 1.18]    1.03     [.89, 1.18]
     Percent male                                                              1.04      [.29, 3.78]    1.05     [.22, 4.98]
     Percent Black                                                             1.00      [.78, 1.29]    1.03     [.78, 1.36]
     Percent married                                                           1.02      [.79, 1.30]    1.07     [.82, 1.40]
     Percent divorced                                                          1.10      [.65, 1.84]    1.18     [.69, 2.03]
     Percent veteran                                                            .97      [.63, 1.49]    1.04     [.64, 1.71]
     Percent living in MSA                                                     1.00      [.95, 1.06]     .98     [.93, 1.04]
     Ethanol consumption per capita                                             .64      [.10, 4.05]     .59     [.08, 4.35]
     Religious adherence                                                       1.00      [.92, 1.07]     .98     [.90, 1.06]
     Percent completed high school                                              .99      [.81, 1.22]     .94     [.75, 1.16]
     Drug overdose rate                                                         .97      [.92, 1.04]     .97     [.91, 1.03]
     Percent aged 15–24                                                        1.13      [.81, 1.56]    1.16     [.82, 1.63]
a
    Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
*p   = .05.
Case
204  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 52 ofET AL
                                                        WEBSTER    68.
T A B L E A7             Estimates for incident rate ratios for non–domestic-linked mass shooting (>3 victims), using year
fixed effects
                                                                            Non–Domestic-             Fatalities in Non–
                                                                            Linked Fatal Mass         Domestic-Linked
                                                                            Shooting incidents        Mass Shootings
                                                                            (n = 182 shootings)       (n = 2,057 fatalities)
    Variable                                                                IRR      95% CI           IRR       95% CI
    Concealed carry permit—may issue reference                               .92       [.46, 1.84]    1.40       [.70, 2.78]
    No issue
    Shall issue w/ discretion                                                .75       [.32, 1.74]     .98       [.38, 2.52]
    Strict shall issue                                                      1.58       [.86, 2.91]    1.68       [.82, 3.45]
    Permitless                                                               .66       [.27, 1.62]     .85       [.23, 3.13]
    Purchaser    licensinga                                                  .37*      [.21, .67]      .35*      [.19, .65]
    Comprehensive background checks—point of sale                            .75       [.43, 1.31]     .83       [.38, 1.83]
    DVRO prohibition—final orders, dating partner excluded                   .92       [.34, 2.49]     .80       [.25, 2.52]
    DVRO prohibition ex parte included                                      1.19       [.64, 2.22]    1.43       [.72, 2.84]
    DVRO includes dating partners                                            .89       [.43, 1.84]     .91       [.37, 2.27]
    DVRO surrender required                                                  .66       [.34, 1.30]     .64       [.29, 1.44]
    Violent misdemeanor prohibition                                         1.30       [.62, 2.72]     .93       [.44, 1.97]
    Federal assault weapons/LCM ban (gradual)                               1.00       [1.00, 1.00]   1.00       [1.00, 1.00]
    State assault weapons ban (gradual)                                      .62       [.24, 1.61]     .81       [.21, 3.13]
    Large-capacity magazine ban (gradual)                                    .74       [.28, 1.97]     .58       [.15, 2.32]
    Gun ownership                                                            .98       [.94, 1.03]     .97       [.92, 1.03]
    Unemployment                                                            1.12       [.99, 1.27]    1.11       [.96, 1.28]
    Percent in poverty                                                       .99       [.91, 1.08]     .96       [.88, 1.06]
    Percent male                                                             .66       [.31, 1.41]     .40*      [.17, .95]
    Percent Black                                                           1.04       [.84, 1.29]    1.15       [.88, 1.50]
    Percent married                                                         1.22*      [1.00, 1.48]   1.08       [.86, 1.36]
    Percent divorced                                                        1.26       [.86, 1.87]    1.01       [.64, 1.58]
                                                                                   *                         *
    Percent veteran                                                          .58       [.43, .79]      .52       [.35, .76]
    Percent living in MSA                                                   1.01       [.98, 1.05]    1.01       [.97, 1.05]
    Ethanol consumption per capita                                          1.09       [.26, 4.47]     .98       [.19, 5.03]
    Religious adherence                                                     1.02       [.96, 1.08]    1.00       [.92, 1.08]
    Percent completed high school                                           1.16       [.98, 1.36]    1.27*      [1.05, 1.53]
    Drug overdose rate                                                      1.02       [.98, 1.06]    1.00       [.96, 1.05]
    Percent aged 15–24                                                       .88       [.59, 1.33]     .76       [.48, 1.21]
a
 Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
*p = .05.
Estimates Using Poisson Fixed-Effects Regression.
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 53 of 205
                                                                  68
T A B L E A8             Estimates for incident rate ratios for all fatal mass shootings (>3 victims), using fixed-effects poisson
regression
                                                                                 All Fatal Mass            Fatalities in All Fatal
                                                                                 Shooting Incidents        Mass Shootings
                                                                                 (n = 604 shootings)       (n = 2, 976 fatalities)
    Variable                                                                     IRR      95% CI           IRR       95% CI
    Concealed carry permit—may issue reference                                     .79      [.49, 1.28]    1.07     [.61, 1.85]
    No issue
    Shall issue w/ discretion                                                      .81      [.46, 1.40]     .90     [.47, 1.75]
    Strict shall issue                                                           1.11       [.67, 1.83]    1.06     [.61, 1.83]
    Permitless                                                                   1.22       [.53, 2.76]     .97     [.39, 2.39]
    Purchaser     licensinga                                                       .49*     [.30, .82]      .61     [.37, 1.01]
    Comprehensive background checks—point of sale                                1.11       [.79, 1.55]    1.83     [.68, 4.87]
    DVRO prohibition—final orders, dating partner excluded                         .93      [.44, 1.97]     .79     [.33, 1.88]
    DVRO prohibition ex parte included                                           1.00       [.72, 1.38]     .84     [.57, 1.24]
    DVRO includes dating partners                                                  .86      [.58, 1.28]     .85     [.55, 1.32]
    DVRO surrender required                                                        .76      [.52, 1.11]     .88     [.53, 1.46]
    Violent misdemeanor prohibition                                              1.42       [.78, 2.59]     .97     [.45, 2.07]
    Federal assault weapons/LCM ban (gradual)                                      .92      [.70, 1.20]     .91     [.67, 1.24]
    State assault weapons ban (gradual)                                            .74      [.45, 1.24]     .93     [.57, 1.52]
    Large-capacity magazine ban (gradual)                                          .48*     [.28, .82]      .32*    [.17, .58]
    Gun ownership                                                                  .99      [.96, 1.02]     .98     [.95, 1.01]
    Unemployment                                                                 1.04       [.98, 1.10]    1.03     [.95, 1.11]
    Percent in poverty                                                           1.00       [.94, 1.05]     .98     [.93, 1.04]
    Percent male                                                                   .62      [.29, 1.31]     .43*    [.19, .94]
    Percent Black                                                                1.03       [.88, 1.21]    1.12     [.88, 1.43]
    Percent married                                                              1.04       [.95, 1.14]    1.01     [.93, 1.10]
    Percent divorced                                                             1.01       [.80, 1.28]    1.01     [.76, 1.33]
    Percent veteran                                                                .84*     [.74, .96]      .95     [.80, 1.13]
    Percent living in MSA                                                        1.00       [.98, 1.03]     .99     [.97, 1.02]
    Ethanol consumption per capita                                               1.37       [.49, 3.81]    1.06     [.33, 3.37]
    Religious adherence                                                          1.02       [.98, 1.07]    1.00     [.94, 1.06]
    Percent completed high school                                                1.06       [.98, 1.13]    1.07     [.99, 1.16]
    Drug overdose rate                                                           1.02       [.99, 1.05]    1.01     [.98, 1.04]
    Percent aged 15–24                                                             .86      [.70, 1.05]     .95     [.76, 1.18]
    Linear time trend                                                              .96      [.84, 1.09]     .96     [.84, 1.10]
    Quadratic time trend                                                         1.00       [1.00, 1.00]   1.00     [1.00, 1.00]
a Handgun      purchaser licensing with in-person application and/or fingerprinting of applicant.
*
    p = .05.
Case
206  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 54 ofET AL
                                                        WEBSTER    68.
T A B L E A9      Estimates for incident rate ratios for domestic-linked mass shooting (>3 victims), using fixed-effects
poisson regression
                                                                                 Domestic-Linked           Fatalities in
                                                                                 Fatal Mass Shooting       Domestic-Linked
                                                                                 incidents (n = 182        Mass Shootings
                                                                                 shootings)                (n = 842 fatalities)
    Variable                                                                     IRR      95% CI           IRR       95% CI
    Concealed carry permit—may issue reference                                     .64      [.26, 1.58]     .73     [.29, 1.83]
    No issue
    Shall issue w/ discretion                                                    1.00       [.43, 2.32]     .85     [.37, 1.95]
    Strict shall issue                                                             .98      [.38, 2.49]     .93     [.34, 2.52]
    Permitless                                                                   2.94       [.51, 16.83]   2.56     [.42, 15.60]
    Purchaser     licensinga                                                       .95      [.40, 2.22]    1.90     [.72, 4.98]
    Comprehensive background checks—point of sale                                1.79       [.90, 3.58]    1.92*    [1.05, 3.53]
    DVRO prohibition—final orders, dating partner excluded                       1.01       [.35, 2.89]     .87     [.29, 2.64]
    DVRO prohibition ex parte included                                           1.59       [.88, 2.85]    1.51     [.81, 2.81]
    DVRO includes dating partners                                                  .90      [.57, 1.43]     .80     [.50, 1.28]
    DVRO surrender required                                                        .86      [.46, 1.61]     .84     [.45, 1.56]
    Violent misdemeanor prohibition                                              1.60       [.44, 5.79]    1.66     [.55, 5.05]
    Federal assault weapons/LCM ban (gradual)                                      .87      [.50, 1.50]     .89     [.51, 1.53]
    State assault weapons ban (gradual)                                            .53      [.23, 1.20]     .68     [.32, 1.43]
    Large-capacity magazine ban (gradual)                                          .38*     [.21, .70]      .27*    [.12, .59]
    Gun ownership                                                                  .98      [.91, 1.05]     .97     [.91, 1.04]
    Unemployment                                                                 1.04       [.91, 1.19]    1.09     [.94, 1.25]
    Percent in poverty                                                           1.00       [.88, 1.14]     .99     [.88, 1.12]
    Percent male                                                                   .87      [.26, 2.89]     .75     [.21, 2.66]
    Percent Black                                                                1.02       [.82, 1.27]    1.06     [.85, 1.33]
    Percent married                                                                .96      [.83, 1.12]     .96     [.83, 1.11]
    Percent divorced                                                               .90      [.64, 1.27]     .95     [.68, 1.34]
    Percent veteran                                                                .99      [.82, 1.20]    1.03     [.85, 1.27]
    Percent living in MSA                                                        1.00       [.95, 1.06]     .99     [.94, 1.04]
    Ethanol consumption per capita                                               1.10       [.16, 7.46]    1.07     [.13, 8.41]
    Religious adherence                                                          1.03       [.94, 1.12]    1.01     [.92, 1.11]
    Percent completed high school                                                1.02       [.92, 1.14]    1.01     [.91, 1.13]
    Drug overdose rate                                                             .99      [.93, 1.05]     .98     [.92, 1.04]
    Percent aged 15–24                                                           1.07       [.79, 1.47]    1.17     [.83, 1.64]
    Linear time trend                                                            1.01       [.80, 1.27]    1.04     [.83, 1.30]
    Quadratic time trend                                                         1.00       [.99, 1.01]    1.00     [.99, 1.01]
a Handgun      purchaser licensing with in-person application and/or fingerprinting of applicant.
*
    p = .05.
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 55 of 207
                                                                  68
T A B L E A10       Estimates for incident rate ratios for non–domestic-linked mass shooting (>3 victims), using
fixed-effects poisson regression
                                                                              Non–Domestic-              Fatalities in Non–
                                                                              Linked Fatal Mass          Domestic-Linked
                                                                              Shooting incidents         Mass Shootings
                                                                              (n = 182 shootings)        (n = 2,057 fatalities)
    Variable                                                                  IRR      95% CI            IRR       95% CI
    Concealed carry permit—may issue reference                                  .88       [.46, 1.70]    1.21     [.62, 2.36]
    No issue
    Shall issue w/ discretion                                                   .76       [.34, 1.71]     .92     [.38, 2.22]
    Strict shall issue                                                        1.28        [.76, 2.18]    1.20     [.66, 2.15]
    Permitless                                                                  .58       [.24, 1.42]     .75     [.19, 2.92]
    Purchaser    licensinga                                                     .42*      [.22, .80]      .45*    [.25, .83]
    Comprehensive background checks—point of sale                               .87       [.50, 1.51]    1.84     [.49, 6.87]
    DVRO prohibition—final orders, dating partner excluded                      .91       [.35, 2.38]     .75     [.25, 2.27]
    DVRO prohibition ex parte included                                          .83       [.46, 1.50]     .68     [.38, 1.22]
    DVRO includes dating partners                                               .84       [.46, 1.53]     .85     [.45, 1.62]
    DVRO surrender required                                                     .76       [.39, 1.49]     .99     [.45, 2.20]
    Violent misdemeanor prohibition                                           1.22        [.60, 2.50]     .69     [.28, 1.72]
    Federal assault weapons/LCM ban (gradual)                                   .96       [.65, 1.41]     .95     [.62, 1.45]
    State assault weapons ban (gradual)                                         .79       [.42, 1.48]     .94     [.50, 1.76]
    Large-capacity magazine ban (gradual)                                       .56       [.26, 1.19]     .35*    [.16, .76]
    Gun ownership                                                             1.01        [.97, 1.04]     .99     [.96, 1.03]
    Unemployment                                                              1.04        [.97, 1.11]    1.01     [.92, 1.11]
    Percent in poverty                                                        1.00        [.93, 1.07]     .98     [.92, 1.05]
    Percent male                                                                .52       [.19, 1.38]     .40*    [.16, 1.00]
    Percent Black                                                             1.02        [.83, 1.25]    1.13     [.81, 1.58]
    Percent married                                                           1.08        [.95, 1.23]    1.03     [.90, 1.18]
    Percent divorced                                                          1.10        [.79, 1.53]     .99     [.67, 1.46]
                                                                                      *
    Percent veteran                                                             .77       [.64, .94]      .95     [.75, 1.18]
    Percent living in MSA                                                     1.01        [.98, 1.05]    1.01     [.97, 1.05]
    Ethanol consumption per capita                                            1.32        [.30, 5.94]    1.00     [.21, 4.87]
    Religious adherence                                                       1.01        [.96, 1.08]     .99     [.92, 1.07]
    Percent completed high school                                             1.05        [.94, 1.18]    1.09     [.97, 1.22]
    Drug overdose rate                                                        1.04*       [1.01, 1.08]   1.01     [.98, 1.05]
    Percent aged 15–24                                                          .78       [.58, 1.04]     .85     [.61, 1.17]
    Linear time trend                                                           .94       [.81, 1.09]     .94     [.80, 1.10]
    Quadratic time trend                                                      1.00        [1.00, 1.00]   1.00     [1.00, 1.01]
a Handgun   purchaser licensing with in-person application and/or fingerprinting of applicant.
*
 p = .05.
Estimates Omitting Major Mass Shooting Incidents From 2012 in Colorado (Aurora) and Connecticut (Newtown).
Case
208  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 56 ofET AL
                                                        WEBSTER    68.
T A B L E A11             Estimates for incident rate ratios for all fatal mass shootings (>3 victims), Omitting Newtown and
Aurora shootings
                                                                                 All Fatal Mass            Fatalities in All Fatal
                                                                                 Shooting Incidents        Mass Shootings
                                                                                 (n = 602 shootings)       (n = 2, 937 fatalities)
    Variable                                                                     IRR      95% CI           IRR       95% CI
    Concealed carry permit—may issue reference                                     .93      [.55, 1.57]    1.50     [.81, 2.75]
    No issue
    Shall issue w/ discretion                                                      .89      [.50, 1.60]    1.10     [.54, 2.24]
    Strict shall issue                                                           1.30       [.73, 2.30]    1.52     [.76, 3.06]
    Permitless                                                                   1.31       [.51, 3.34]    1.09     [.34, 3.50]
    Purchaser     licensinga                                                       .40*     [.23, .69]      .33*    [.19, .59]
    Comprehensive background checks—point of sale                                1.11       [.78, 1.59]    1.41     [.73, 2.74]
    DVRO prohibition—final orders, dating partner excluded                         .89      [.43, 1.85]     .77     [.34, 1.77]
    DVRO prohibition ex parte included                                           1.13       [.77, 1.64]    1.21     [.75, 1.94]
    DVRO includes dating partners                                                  .90      [.57, 1.45]     .93     [.51, 1.70]
    DVRO surrender required                                                        .76      [.49, 1.17]     .76     [.45, 1.30]
    Violent misdemeanor prohibition                                              1.51       [.78, 2.91]    1.27     [.63, 2.59]
    Federal assault weapons/LCM ban (gradual)                                      .92      [.68, 1.26]     .96     [.63, 1.44]
    State assault weapons ban (gradual)                                            .67      [.33, 1.38]     .90     [.30, 2.74]
    Large-capacity magazine ban (gradual)                                          .56      [.30, 1.03]     .40     [.14, 1.14]
    Gun ownership                                                                  .98      [.95, 1.02]     .96     [.93, 1.00]
    Unemployment                                                                 1.02       [.95, 1.10]    1.01     [.91, 1.11]
    Percent in poverty                                                           1.01       [.95, 1.07]    1.00     [.93, 1.07]
    Percent male                                                                   .82      [.39, 1.75]     .90     [.39, 2.08]
    Percent Black                                                                1.07       [.91, 1.25]    1.17     [.96, 1.43]
    Percent married                                                              1.03       [.94, 1.13]     .99     [.89, 1.11]
    Percent divorced                                                             1.02       [.79, 1.31]     .96     [.72, 1.28]
    Percent veteran                                                                .86*     [.75, .98]      .91     [.78, 1.07]
    Percent living in MSA                                                        1.01       [.98, 1.03]    1.01     [.98, 1.03]
    Ethanol consumption per capita                                               1.08       [.39, 2.97]     .79     [.23, 2.66]
    Religious adherence                                                          1.01       [.97, 1.06]     .99     [.94, 1.05]
    Percent completed high school                                                1.06       [.98, 1.14]    1.07     [.99, 1.17]
    Drug overdose rate                                                           1.01       [.97, 1.05]     .99     [.95, 1.03]
    Percent aged 15–24                                                             .83      [.68, 1.02]     .86     [.69, 1.08]
    Linear time trend                                                              .92      [.81, 1.05]     .89     [.77, 1.03]
    Quadratic time trend                                                         1.00       [1.00, 1.00]   1.00     [1.00, 1.00]
a Handgun      purchaser licensing with in-person application and/or fingerprinting of applicant.
*
    p = .05.
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 57 of 209
                                                                  68
T A B L E A12   Estimates for incident rate ratios for domestic-linked mass shooting (>3 victims), Omitting
Newtown and Aurora shootings
                                                                               Domestic-Linked           Fatalities in
                                                                               Fatal Mass Shooting       Domestic-Linked
                                                                               Incidents (n = 181        Mass Shootings
                                                                               shootings)                (n = 815 fatalities)
                                                                               Law Variables +           Law Variables +
                                                                               Covariates                Covariates
     Variable                                                                  IRR      95% CI           IRR       95% CI
     Concealed carry permit—may issue reference                                 .67       [.26, 1.70]     .75       [.28, 2.02]
     No issue
     Shall issue w/ discretion                                                  .99       [.42, 2.35]     .84       [.34, 2.04]
     Strict shall issue                                                         .97       [.36, 2.66]     .93       [.30, 2.86]
     Permitless                                                                2.49       [.37, 16.69]   1.72       [.19, 15.52]
     Purchaser licensinga                                                       .60       [.16, 2 .20]    .60       [.14, 2.53]
     Comprehensive background checks—point of sale                             1.90       [.91, 4.00]    2.17*      [1.05, 4.48]
     DVRO prohibition—final orders, dating partner excluded                     .91       [.32, 2.60]     .71       [.23, 2.20]
     DVRO prohibition ex parte included                                        1.60       [.89, 2.87]    1.66       [.87, 3.17]
     DVRO includes dating partners                                              .92       [.58, 1.47]     .83       [.51, 1.36]
     DVRO surrender required                                                    .84       [.44, 1.62]     .78       [.38, 1.62]
     Violent misdemeanor prohibition                                           1.76       [.42, 7.41]    1.81       [.51, 6.47]
     Federal assault weapons/LCM ban (gradual)                                  .87       [.50, 1.52]     .85       [.46, 1.57]
     State assault weapons ban (gradual)                                        .34       [.10, 1.14]     .24*      [.06, .90]
                                                                                      *                         *
     Large-capacity magazine ban (gradual)                                      .46       [.23, .89]      .45       [.22, .91]
     Gun ownership                                                              .97       [.90, 1.05]     .97       [.90, 1.05]
     Unemployment                                                              1.05       [.90, 1.21]    1.08       [.91, 1.28]
     Percent in poverty                                                        1.01       [.88, 1.15]    1.00       [.87, 1.14]
     Percent male                                                              1.09       [.31, 3.90]    1.27       [.29, 5.52]
     Percent Black                                                             1.00       [.80, 1.25]    1.01       [.80, 1.27]
     Percent married                                                            .96       [.82, 1.13]     .97       [.81, 1.16]
     Percent divorced                                                           .86       [.59, 1.27]     .82       [.52, 1.27]
     Percent veteran                                                           1.00       [.83, 1.21]    1.06       [.87, 1.30]
     Percent living in MSA                                                     1.00       [.95, 1.06]     .99       [.94, 1.05]
     Ethanol consumption per capita                                             .93       [.14, 6.29]     .83       [.11, 6.07]
     Religious adherence                                                       1.02       [.94, 1.11]    1.01       [.94, 1.10]
     Percent completed high school                                             1.02       [.91, 1.15]    1.01       [.89, 1.13]
     Drug overdose rate                                                         .98       [.92, 1.04]     .98       [.91, 1.05]
     Percent aged 15–24                                                        1.00       [.75, 1.33]     .99       [.75, 1.30]
     Linear time trend                                                          .98       [.79, 1.23]    1.02       [.81, 1.28]
     Quadratic time trend                                                      1.00       [.99, 1.01]    1.00       [1.00, 1.01]
a
    Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
*
    p = .05.
Case
210  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 58 ofET AL
                                                        WEBSTER    68.
T A B L E A13   Estimates for incident rate ratios for non–domestic-linked mass shooting (>3 victims), Omitting
Newtown and Aurora shootings
                                                                              Non–Domestic-              Fatalities in Non–
                                                                              Linked Fatal Mass          Domestic-Linked
                                                                              Shooting incidents         Mass Shootings
                                                                              (n = 181 shootings)        (n = 2,045 fatalities)
    Variable                                                                  IRR      95% CI            IRR       95% CI
    Concealed carry permit—may issue reference                                1.00        [.49, 2.03]    1.72     [.79, 3.75]
    No issue
    Shall issue w/ discretion                                                   .81       [.36, 1.82]    1.06     [.42, 2.68]
    Strict shall issue                                                        1.51        [.85, 2.69]    1.79     [.86, 3.72]
    Permitless                                                                  .67       [.25, 1.78]    1.08     [.24, 4.76]
    Purchaser    licensinga                                                     .38*      [.20, .70]      .34*    [.18, .62]
    Comprehensive background checks—point of sale                               .85       [.48, 1.51]    1.11     [.45, 2.74]
    DVRO prohibition—final orders, dating partner excluded                      .90       [.33, 2.52]     .75     [.25, 2.22]
    DVRO prohibition ex parte included                                        1.04        [.54, 2.01]    1.20     [.60, 2.39]
    DVRO includes dating partners                                               .90       [.45, 1.81]     .98     [.43, 2.26]
    DVRO surrender required                                                     .75       [.35, 1.61]     .84     [.35, 2.00]
    Violent misdemeanor prohibition                                           1.33        [.65, 2.74]     .99     [.48, 2.06]
    Federal assault weapons/LCM ban (gradual)                                   .98       [.65, 1.47]    1.09     [.66, 1.80]
    State assault weapons ban (gradual)                                         .72       [.31, 1.69]     .94     [.24, 3.75]
    Large-capacity magazine ban (gradual)                                       .67       [.27, 1.69]     .47     [.12, 1.94]
    Gun ownership                                                             1.00        [.96, 1.04]     .97     [.92, 1.02]
    Unemployment                                                              1.03        [.96, 1.11]    1.01     [.92, 1.11]
    Percent in poverty                                                        1.00        [.94, 1.07]     .98     [.91, 1.07]
    Percent male                                                                .68       [.27, 1.73]     .69     [.25, 1.93]
    Percent Black                                                             1.08        [.87, 1.33]    1.27     [.94, 1.72]
    Percent married                                                           1.06        [.92, 1.21]     .98     [.84, 1.14]
    Percent divorced                                                          1.10        [.77, 1.57]     .94     [.64, 1.37]
                                                                                      *
    Percent veteran                                                             .79       [.65, .96]      .88     [.69, 1.11]
    Percent living in MSA                                                     1.01        [.98, 1.05]    1.02     [.97, 1.06]
    Ethanol consumption per capita                                            1.13        [.24, 5.21]     .86     [.13, 5.51]
    Religious adherence                                                       1.01        [.95, 1.08]     .99     [.91, 1.07]
    Percent completed high school                                             1.06        [.95, 1.19]    1.11     [.97, 1.26]
    Drug overdose rate                                                        1.04        [1.00, 1.08]   1.01     [.96, 1.06]
    Percent aged 15–24                                                          .78       [.57, 1.07]     .80     [.54, 1.18]
    Linear time trend                                                           .91       [.77, 1.07]     .86     [.72, 1.04]
    Quadratic time trend                                                      1.00        [1.00, 1.00]   1.00     [1.00, 1.01]
a Handgun   purchaser licensing with in-person application and/or fingerprinting of applicant.
*
 p = .05.
Estimates Using Different Definitions of “Mass Shooting”—Shootings With Fatalities > 4 and Shootings With Fatalities > 5.
Case  1:16-cv-03311-ELH
WEBSTER ET AL .         Document 125-12 Filed 11/25/20 Page 59 of 211
                                                                  68
T A B L E A14             Estimates for incident rate ratios for all mass shooting (>4 victims)
                                                                               All Fatal Mass           Fatalities in All Fatal
                                                                               Shooting Incidents       Mass Shootings
                                                                               (n = 198 shootings)      (n = 1, 352 fatalities)
     Variable                                                                  IRR      95% CI          IRR       95% CI
     Concealed carry permit—may issue reference                                4.14*     [1.57, 1.87]   8.41*    [3.00, 23.57]
     No issue
     Shall issue w/ discretion                                                  .96      [.31, 2.94]    1.23     [.35, 4.30]
     Strict shall issue                                                        2.24      [.91, 5.49]    2.60     [.99, 6.78]
     Permitless                                                                 .91      [.14, 5.78]    1.53     [.19, 12.43]
                           a
     Purchaser licensing                                                        .52      [.15, 1.83]     .44     [.09, 2.18]
     Comprehensive background checks—point of sale                             1.94      [.85, 4.41]    3.65     [.74, 18.05]
     DVRO prohibition—final orders, dating partner excluded                     .70      [.22, 2.21]     .63     [.15, 2.61]
     DVRO prohibition ex parte included                                         .97      [.54, 1.73]    1.11     [.55, 2.26]
     DVRO includes dating partners                                              .58      [.30, 1.13]     .61     [.24, 1.52]
     DVRO surrender required                                                    .75      [.40, 1.42]     .79     [.32, 1.95]
     Violent misdemeanor prohibition                                           2.10      [.55, 8.02]    1.34     [.35, 5.05]
     Federal assault weapons/LCM ban (gradual)                                 1.00      [.50, 2.02]     .92     [.42, 2.01]
     State assault weapons ban (gradual)                                        .58      [.13, 2.62]    1.41     [.09, 2.94]
     Large-capacity magazine ban (gradual)                                      .20*     [.06, .65]      .08*    [.01, .92]
     Gun ownership                                                              .97      [.91, 1.02]     .94     [.88, 1.00]
     Unemployment                                                              1.08      [.97, 1.21]    1.08     [.95, 1.24]
     Percent in poverty                                                         .95      [.85, 1.06]     .93     [.81, 1.06]
     Percent male                                                               .43      [.12, 1.59]     .39     [.08, 1.94]
     Percent Black                                                              .92      [.66, 1.28]    1.05     [.68, 1.61]
     Percent married                                                            .90      [.80, 1.01]     .88     [.75, 1.04]
     Percent divorced                                                           .81      [.55, 1.19]     .83     [.53, 1.29]
     Percent veteran                                                            .88      [.69, 1.12]     .94     [.70, 1.26]
     Percent living in MSA                                                      .98      [.94, 1.02]     .97     [.92, 1.02]
     Ethanol consumption per capita                                             .86      [.13, 5.73]     .90     [.09, 9.22]
     Religious adherence                                                        .93      [.86, 1.00]     .90*    [.82, 1.00]
     Percent completed high school                                             1.17*     [1.05, 1.30]   1.19*    [1.05, 1.34]
     Drug overdose rate                                                        1.02      [.96, 1.07]     .99     [.94, 1.04]
     Percent aged 15–24                                                        1.14      [.84, 1.55]    1.13     [.77, 1.65]
     Linear time trend                                                          .96      [.77, 1.20]     .93     [.73, 1.19]
     Quadratic time trend                                                      1.00      [.99, 1.00]    1.00     [1.00, 1.01]
a
    Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
*p   = .05.
Case
212  1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 60 ofET AL
                                                        WEBSTER    68.
T A B L E A15             Estimates for incident rate ratios for all mass shooting (>5 victims)
                                                                               All Fatal Mass
                                                                               Shooting Incidents        Fatalities in All Fatal
                                                                               (>5 victims) (n = 92      Mass Shootings
                                                                               shootings)                (n = 822 fatalities)
     Variable                                                                  IRR      95% CI           IRR       95% CI
     Concealed carry permit—may issue reference                                1.77*     [1.99, 58.31]   25.74*   [4.03, 164.2]
     No issue
     Shall issue w/ discretion                                                 2.13      [.27, 16.58]     1.95    [.17, 21.93]
     Strict shall issue                                                        1.93      [.30, 12.41]     1.79    [.22, 14.29]
     Permitless                                                                3.81      [.34, 42.94]     2.99    [.22, 41.29]
                           a
     Purchaser licensing                                                        .87      [.32, 2.33]       .69    [.24, 2.05]
     Comprehensive background checks—point of sale                             2.27      [.52, 9.84]      6.98    [.82, 59.36]
     DVRO prohibition—final orders, dating partner excluded                     .61      [.11, 3.35]       .36    [.05, 2.62]
     DVRO prohibition ex parte included                                        1.16      [.48, 2.79]      1.07    [.41, 2.83]
     DVRO includes dating partners                                              .98      [.27, 3.58]       .94    [.21, 4.24]
     DVRO surrender required                                                    .51      [.15, 1.76]       .88    [.19, 4.02]
     Violent misdemeanor prohibition                                            .72      [.16, 3.26]       .27    [.04, 1.65]
     Federal assault weapons/LCM ban (gradual)                                  .77      [.31, 1.96]       .69    [.21, 2.22]
     State assault weapons ban (gradual)                                       1.04      [.17, 6.36]      1.38    [.12, 15.48]
     Large-capacity magazine ban (gradual)                                      .14*     [.03, .70]        .05*   [.00, .51]
     Gun ownership                                                              .96      [.89, 1.04]       .92    [.84, 1.01]
     Unemployment                                                              1.16      [.98, 1.37]      1.17    [.95, 1.45]
     Percent in poverty                                                         .93      [.80, 1.10]       .88    [.72, 1.07]
     Percent male                                                               .26      [.03, 2.14]       .42    [.04, 4.62]
     Percent Black                                                              .82      [.52, 1.30]       .91    [.53, 1.57]
     Percent married                                                           1.05      [.86, 1.28]      1.03    [.79, 1.33]
     Percent divorced                                                          1.03      [.56, 1.91]      1.06    [.54, 2.08]
     Percent veteran                                                            .86      [.64, 1.18]       .92    [.63, 1.34]
     Percent living in MSA                                                      .96      [.88, 1.05]       .94    [.84, 1.04]
     Ethanol consumption per capita                                            5.43      [.23, 126.96]    1.79    [.04, 77.79]
     Religious adherence                                                        .91      [.80, 1.03]       .88    [.75, 1.03]
     Percent completed high school                                             1.16      [.97, 1.39]      1.19    [.97, 1.47]
     Drug overdose rate                                                         .98      [.89, 1.08]       .95    [.86, 1.05]
     Percent aged 15–24                                                        1.16      [.66, 2.04]      1.20    [.59, 2.45]
     Linear time trend                                                         1.10      [.83, 1.44]       .99    [.74, 1.33]
     Quadratic time trend                                                      1.00      [.99, 1.01]      1.00    [.99, 1.01]
a
    Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
*p   = .05.
Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20 Page 61 of 68




              Declaration Exhibit 3
         Case 1:16-cv-03311-ELH
AJPH OPEN-THEMED RESEARCH                                 Document 125-12 Filed 11/25/20 Page 62 of 68



Purchaser Licensing, Point-of-Sale Background
Check Laws, and Firearm Homicide and Suicide
in 4 US States, 1985–2017
Alexander D. McCourt, JD, PhD, MPH, Cassandra K. Crifasi, PhD, MPH, Elizabeth A. Stuart, PhD, Jon S. Vernick, JD, MPH, Rose M. C.
Kagawa, PhD, MPH, Garen J. Wintemute, MD, MPH, and Daniel W. Webster, ScD, MPH


   Objectives. To estimate and compare the effects of state background check policies                             Federal Bureau of Investigation or state law
on ﬁrearm-related mortality in 4 US states.                                                                       enforcement agencies to determine whether
   Methods. Annual data from 1985 to 2017 were used to examine Maryland and                                       the applicant is legally qualiﬁed to acquire a
Pennsylvania, which implemented point-of-sale comprehensive background check (CBC)                                ﬁrearm. Under purchaser licensing laws, a
laws for handgun purchasers; Connecticut, which adopted a handgun purchaser licensing                             prospective purchaser is required to apply for
law; and Missouri, which repealed a similar law. Using synthetic control methods, we                              a license directly to a state or local law en-
                                                                                                                  forcement agency that vets the application
estimated the effects of these laws on homicide and suicide rates stratiﬁed by ﬁrearm
                                                                                                                  and initiates a background check, often aided
involvement.
                                                                                                                  by mandated ﬁngerprinting. Private sellers
   Results. There was no consistent relationship between CBC laws and mortality rates.
                                                                                                                  and federally licensed dealers can sell
There were estimated decreases in ﬁrearm homicide (27.8%) and ﬁrearm suicide (23.2%–
                                                                                                                  handguns only to individuals with valid
40.5%) rates associated with Connecticut’s law. There were estimated increases in
                                                                                                                  licenses. Absent a CBC law, residents of
ﬁrearm homicide (47.3%), nonﬁrearm homicide (18.1%), and ﬁrearm suicide (23.5%)
                                                                                                                  states with a licensing law may not need to
rates associated with Missouri’s repeal.                                                                          undergo a point-of-sale background check if
   Conclusions. Purchaser licensing laws coupled with CBC requirements were consis-                               they have a valid license to purchase. In some
tently associated with lower ﬁrearm homicide and suicide rates, but CBC laws alone were                           states, a valid permit to carry a concealed
not.                                                                                                              handgun can substitute for a license to
   Public Health Implications. Our results contribute to a body of research showing that                          purchase or a point-of-sale background
CBC laws are not associated with reductions in ﬁrearm-related deaths unless they are                              check.
coupled with handgun purchaser licensing laws. (Am J Public Health. 2020;110:1546–                                    Although individual-level studies of
1552. doi:10.2105/AJPH.2020.305822)                                                                               background checks suggest that they are ef-
                                                                                                                  fective,2–4 recent state-level research casts
                                                                                                                  doubt on the population-level effectiveness of
                                                                                                                  CBC laws alone in reducing ﬁrearm-related

F    irearms were the second-leading mech-         (CBC) laws and purchaser licensing laws.                       deaths.5–7 Studies suggesting CBC law ef-
     anism of death by injury in the United        Both categories require ﬁrearm purchasers to pass              fectiveness have methodological limitations
States in 2018, resulting in 39 740 deaths.1       a background check prior to a sale or transfer, but            including cross-sectional designs8 and ex-
Laws intended to keep ﬁrearms from indi-           they differ with respect to timing and process.                clusion of CBC laws that apply only to
viduals at the highest risk of harming them-          CBC laws require a background check for                     handguns.9 In 2018, handguns accounted for
selves or others may reduce ﬁrearm-related         private purchasers at the point of sale. Pro-                  90% of the ﬁrearms used in homicides in
deaths, but they rely on background checks         spective purchasers and sellers typically go                   which the type of ﬁrearm was speciﬁed.10
and other systems for vetting those seeking to     to federally licensed dealers who process the                      Studies in several US states have shown
acquire ﬁrearms.                                   transfer by submitting applications to the                     that ﬁrearm purchaser licensing laws are
    Although federal law requires individuals
who purchase ﬁrearms from federally licensed       ABOUT THE AUTHORS
dealers to pass a background check, no             Alexander D. McCourt, Cassandra K. Crifasi, Jon S. Vernick, and Daniel W. Webster are with the Department of Health
background check is required for purchases         Policy and Management, Johns Hopkins Bloomberg School of Public Health, Baltimore, MD. Elizabeth A. Stuart is with the
                                                   Department of Mental Health, Johns Hopkins Bloomberg School of Public Health, Baltimore. Rose M. C. Kagawa and Garen
from private sellers. As of January 2020, 21       J. Wintemute are with the Violence Prevention Research Program, Department of Emergency Medicine, School of Medicine,
states required a background check for at least    University of California, Davis, Sacramento.
some private ﬁrearm sales. These state laws           Correspondence should be sent to Alexander D. McCourt, JD, PhD, MPH, 624 N Broadway, Hampton House 596, Balti-
                                                   more, MD 21205 (e-mail: amccour1@jhu.edu). Reprints can be ordered at http://www.ajph.org by clicking the “Reprints” link.
can be sorted into 2 broad categories: point-         This article was accepted June 4, 2020.
of-sale comprehensive background check                doi: 10.2105/AJPH.2020.305822



1546   Research   Peer Reviewed   McCourt et al.                                                                                 AJPH      October 2020, Vol 110, No. 10
                Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20  Page
                                                                    AJPH    63 of 68 RESEARCH
                                                                         OPEN-THEMED



associated with reductions in ﬁrearm homi-           (MSPE) for the preintervention period as a          each donor state, we restricted the placebo tests
cides.3,8 Connecticut enacted a handgun              measure of model ﬁt.                                to the subset of donor states with prelaw
purchaser licensing law in 1995 that was as-             Each state law change was evaluated for its     MSPEs less than 5 times the treated state’s
sociated with signiﬁcant decreases in rates of       association with rates of ﬁrearm homicides,         prelaw MSPE to avoid comparisons with
ﬁrearm homicides11 and ﬁrearm suicides.12            nonﬁrearm homicides, ﬁrearm suicides, and           synthetic controls that had poor ﬁts.
After the 2007 repeal of Missouri’s handgun          nonﬁrearm suicides. Each prelaw period was              We used death certiﬁcate data obtained
purchaser licensing law that also functioned as      10 years; the postlaw period was determined         from the National Center for Health Statistics
a point-of-sale CBC law, rates of ﬁrearm             by the amount of postlaw data available after       through the CDC WONDER database to
homicides13,14 and suicides12 increased in the       the law change and the legal environment of         generate homicide and suicide mortality
state, as did indicators of guns diverted for        each state. The time period for Pennsylvania’s      rates.20 Because annual state suicide data are
criminal use.15 Critics of these studies iden-       1995 CBC law ran from 1985 to 2017. For             often volatile, we smoothed suicide mortality
tiﬁed the relatively short periods of postlaw        Maryland’s 1996 CBC law, the postlaw pe-            rates by analyzing 3-year moving averages.
data in Missouri and Connecticut and possible        riod was truncated at 2013 because the state        Annual state-level predictors were chosen on
overreliance on Rhode Island as a point of           adopted a handgun purchaser licensing law           the basis of prior research and theoretical re-
comparison with Connecticut’s trends.16              late that year. The study period for Missouri’s     lationships between sociodemographic vari-
    In this study, we improved on prior              repeal of its 2007 licensing law started in 1997    ables and the dependent variables of interest.
analyses of purchaser licensing laws in              and ended in 2016 because Missouri began                For homicide, state-level predictors were
Connecticut and Missouri and applied simi-           allowing permitless concealed carry on Jan-         population size, law enforcement expendi-
lar methods to analyze point-of-sale-only            uary 1, 2017. Prior work has shown an as-           tures per capita, law enforcement ofﬁcer
laws in Maryland and Pennsylvania, which             sociation between less restrictive concealed        population, percentage of the population
adopted typical CBC laws in 1996 and 1995,           carry laws and violent crime.18 For Con-            identifying as Black, percentage of the
respectively. We lengthened the period of            necticut, we present data through 2017 but          population identifying as Latino, the Gini
observation for Connecticut and Missouri             also provide estimates that exclude 2013 to         coefﬁcient (a measure of income inequality),
and applied a uniform analytic approach              2017 because of a state program under which         percentage of the population 15 to 24 years of
across all 4 states, comparing the ﬁndings with      several cities began implementing focused           age, percentage of the population 0 to 18 years
respect to CBC and licensing policies.               deterrence programs to curb gang violence.19        of age, percentage of the population living in a
                                                         The donor pools of potential controls for       metropolitan statistical area, robbery rate,
                                                     Pennsylvania (29 states), Maryland (33 states),     population density, poverty rate, jobs per
                                                     and Connecticut (39 states) consisted of states     capita, average individual income per capita,
                                                     that did not have the law of interest in place      unemployment rate, and incarceration rate.
METHODS                                              throughout the study periods just described.            For suicide, the predictors were unem-
    Following the example of some earlier            Missouri’s donor pool (8 states) consisted of       ployment rate, poverty rate, percentage of the
studies of licensing and CBC laws,6,7,11,13 we       states that had a purchaser licensing law for the   population identifying as male, percentage of
used the synthetic control method17 to compare       entirety of the study period.                       the population reporting being married, per-
each state’s homicide and suicide rates with             For each model, the effect was estimated by     centage of the population identifying as Black,
estimates of the counterfactual: each interven-      determining the difference in postlaw means         percentage of the population identifying as a
tion state’s forecasted homicide and suicide rates   between the treated state and the synthetic         veteran, percentage of the population living in
had the law not been enacted. In accord with         control and calculating the percentage increase     a metropolitan statistical area, ethanol con-
the synthetic control method, we used a series of    or decrease from the synthetic control. To          sumption per capita, religious adherence, ed-
preintervention outcomes and other covariates        assess whether the estimated effects of CBC         ucational attainment, and overdose rate.
to construct a convex combination of weighted        and purchaser licensing laws were unusual with          Each model included prelaw averages for all
donor states that best approximated the pre-         respect to effects that would be estimated in       of these predictors and values of the outcome
treatment outcome and covariate trends in the        other states, we performed placebo tests with       variable for every other prelaw year. When
treated state (the state with the relevant policy    all states in the donor pool for each law           necessary, missing predictor data from inter-
change). The weights were determined on the          change.17 The estimated effect for the treated      censal years were interpolated. These data were
basis of their capability to minimize the pre-       state was compared with the placebo effect          obtained from the Bureau of Economic
diction error during the period prior to the law     distribution estimated from the donor states.       Analysis,21 the Bureau of Labor Statistics,22 the
change being evaluated. The donor pool of            To make a reliable inference, we had to ﬁnd         Census Bureau,23 and the Federal Bureau of
potential controls contained states that did not     that only a small proportion of control states      Investigation’s Uniform Crime Report.24
have the law of interest in place during the study   had a more extreme placebo effect estimate
period. This weighted combination of donor           than the effect estimated for the true treated
states—the synthetic control—was compared            state. We used this proportion as a permuta-
with the treated state in the posttreatment pe-      tion distribution pseudo P value. Because a         RESULTS
riod to estimate the effect of the intervention.     synthetic control that adequately ﬁt the pre-         The synthetic control models revealed
We present the mean square predicted error           intervention data could not be estimated for        no consistent relationship between


October 2020, Vol 110, No. 10   AJPH                                                                       McCourt et al.   Peer Reviewed   Research   1547
         Case 1:16-cv-03311-ELH
AJPH OPEN-THEMED RESEARCH                                     Document 125-12 Filed 11/25/20 Page 64 of 68


comprehensive background check laws                   (placebo = 0.13; 3/24), but there was also a            rates (Table 2 and Figure 1 ). After imple-
and ﬁrearm mortality in Maryland and                  21.8% decrease in nonﬁrearm suicides (placebo =         mentation of Connecticut’s licensing law,
Pennsylvania. There were, however, con-               0.03; 1/32) relative to the synthetic control.          there was a 27.8% decrease in ﬁrearm ho-
sistent relationships between ﬁrearm                      Pennsylvania’s ﬁrearm homicide rate was             micides relative to the state’s synthetic control
mortality and purchaser licensing laws in             21.5% higher than that of its synthetic control         from 1995 to 2017 (placebo = 0.03; 1/38).
Connecticut and Missouri. Measures of syn-            for the post–CBC law period 1996 to 2017                This effect was similar when deaths from the
thetic control model ﬁt, donor states con-            (placebo = 0.13; 3/23), whereas its non-                2012 Newtown school shooting were re-
tributing to each synthetic control, and donor        ﬁrearm homicide rate was 10.0% lower                    moved from homicide counts (Appendix
weights are presented in Appendix Table A             (placebo = 0.26; 5/19). During the same pe-             Table J, available as a supplement to the online
(available as a supplement to the online version      riod, Pennsylvania saw a 5.3% increase in               version of this article at http://www.ajph.org;
of this article at http://www.ajph.org). The          ﬁrearm suicides relative to its synthetic control       change = –24.2%; placebo = 0.00; 0/35). The
placebo results we report are the proportions of      (placebo = 0.21; 4/19) and an 11.8% decrease            estimate for the effect of Connecticut’s li-
control states that had a more extreme placebo        in nonﬁrearm suicides (placebo = 0.09; 1/11).           censing law is somewhat smaller if the data
effect estimate than the effect estimated for the         We performed post hoc analyses to de-               extend only to 2012, before focused de-
true treated state. We also report these pro-         termine whether these results might be par-             terrence programs curbed urban gang
portions as fractions, with the number of states      tially explained by factors unique to the largest       violence in several of the state’s cities
with a more extreme placebo effect estimate in        cities in Maryland and Pennsylvania, which              (Appendix Table I, available as a supple-
the numerator and the number of total control         accounted for a substantial share of homicides          ment to the online version of this article at
states in the denominator. We restricted the          in the 2 states. When Baltimore data were               http://www.ajph.org; change = –19.9%;
denominator to the subset of donor states with        excluded from the Maryland model, the CBC               placebo = 0.03; 1/34). Nonﬁrearm homi-
prelaw MSPEs less than 5 times the treated            law was associated with insigniﬁcant increases          cide rates did not change relative to the
state’s prelaw MSPE.                                  in both ﬁrearm (3.1%; placebo = 0.34; 11/32)            synthetic control over the period from 1995
                                                      and nonﬁrearm (10.8%; placebo = 0.17; 4/                to 2017 (placebo = 0.61; 20/33).
Comprehensive Background Check                        24) homicides. However, the estimated effect                From the 1995 implementation of its law
Laws                                                  of the CBC law in Pennsylvania on ﬁrearm                through 2017, Connecticut saw a 32.8%
    Results for Maryland and Pennsylvania are         homicides did not diminish when Philadelphia            decrease in ﬁrearm suicides (Table 2
presented in Table 1. After implementation of         data were excluded (23.9%; placebo = 0.14;              and Figure 2; placebo = 0.06; 2/35) and
a CBC law (1996–2013), Maryland saw a                 2/14). Nonﬁrearm homicides increased                    a 3.3% decrease in nonﬁrearm suicides
17.5% increase in ﬁrearm homicide rates rel-          4.1% in the model without Philadelphia                  (placebo = 0.60; 15/25) relative to its syn-
ative to its synthetic control (placebo = 0.06;       (placebo = 0.33; 5/15).                                 thetic control. In 1999, Connecticut adopted
2/32) and a 33.2% increase in nonﬁrearm                                                                       a law akin to an extreme risk protection order
homicide rates (placebo = 0.06; 2/33). Mary-                                                                  law. Under this law, police are authorized to
land’s ﬁrearm suicide rate was 15.4% lower            Purchaser Licensing Laws                                temporarily take guns from individuals when
than that of its synthetic control follow-               Purchaser licensing laws were more clearly           there is probable cause to believe that they are
ing the state’s passage of a CBC law                  associated with changes in ﬁrearm homicide              at imminent risk of injuring themselves or


 TABLE 1—Overall Synthetic Control Results for Point-of-Sale Comprehensive Background Check (CBC) Laws: Maryland and Pennsylvania,
 1995 and 1996

                                                                             Firearm                                                 Nonﬁrearm
Model                                                 MSPE       Effect, %       Placebo No./Total No. (%)a   MSPE       Effect, %        Placebo No./Total No. (%)a
                                                                             Homicide
Maryland 1996 CBC law                                 0.531       +17.5                  2/32 (0.06)           0.406       +33.2                 2/33 (0.06)
Maryland 1996 CBC law (excluding Baltimore)           0.440         +3.1                11/32 (0.34)           0.055       +10.8                 4/24 (0.17)
Pennsylvania 1995 CBC law                             0.167       +21.5                  3/23 (0.13)           0.057       –10.0                 5/19 (0.26)
Pennsylvania 1995 CBC law (excluding Philadelphia)    0.044       +23.9                  2/14 (0.14)           0.027        +4.1                 5/15 (0.33)
                                                                             Suicide
Maryland 1996 CBC law                                 0.060        –15.4                 3/24 (0.125)          0.053       –21.8                 1/32 (0.03)
Pennsylvania 1995 CBC law                             0.024         +5.3                 4/19 (0.21)           0.003       –11.8                 1/11 (0.09)

Note. MSPE = mean square predicted error.
a
 The placebo results reported are the proportions of control states that had a more extreme placebo effect estimate than the effect actually estimated for the
true treated state. We restricted the denominator to the subset of donor states with prelaw MSPEs less than 5 times the treated state’s prelaw MSPE.



1548    Research    Peer Reviewed    McCourt et al.                                                                        AJPH      October 2020, Vol 110, No. 10
                  Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20  Page
                                                                      AJPH    65 of 68 RESEARCH
                                                                           OPEN-THEMED




 TABLE 2—Overall Synthetic Control Results for Purchaser Licensing Laws: Connecticut and Missouri, 1995 and 2007

                                                                             Firearm                                                  Nonﬁrearm
Model                                                 MSPE       Effect, %       Placebo No./Total No. (%)a    MSPE       Effect, %        Placebo No./Total No. (%)a
                                                                             Homicide
Connecticut 1995 purchaser licensing                  0.371        –27.8                1/38 (0.03)            0.089         –0.7                 20/33 (0.61)
Missouri 2007 purchaser licensing repeal              0.257        +47.3                 0/6 (0.00)            0.037        +18.1                   0/8 (0.00)
                                                                             Suicide
Connecticut 1995 purchaser licensing (through 2017)   0.109        –32.8                2/35 (0.06)            0.008         –3.3                 15/25 (0.60)
Connecticut 1995 purchaser licensing (through 2006)                –23.2                                                     –3.2
Connecticut 1995 purchaser licensing (2007–2017)                   –40.5                                                     –3.4
Missouri 2007 purchaser licensing repeal              0.208        +23.5                 0/7 (0.00)            0.065         +6.9                   1/4 (0.25)

Note. MSPE = mean square predicted error.
a
 The placebo results reported are the proportions of control states that had a more extreme placebo effect estimate than the effect actually estimated for the
true treated state. We restricted the denominator to the subset of donor states with prelaw MSPEs less than 5 times the treated state’s prelaw MSPE.


others. Despite this law, very few gun re-            (placebo = 0.00; 0/7) and a 6.9% increase in                Our results are consistent with prior studies
movals were carried out until 2007, after the         nonﬁrearm suicides (placebo = 0.25; 1/4)                that also revealed protective effects of Con-
mass shooting at Virginia Tech.25 Research            relative to the synthetic control (Table 2).            necticut’s and Missouri’s handgun purchaser
has shown that individuals subjected to these         Full truncated 10-year model results for                laws.11–14 Our study provides additional years
orders are more often suicidal than homicidal         Connecticut, Maryland, and Pennsylvania,                of data and new statistical models that indicate
and that the removal law is associated with           as well as additional ﬁgures for all 4 states,          larger protective effects for suicides in both
decreases in ﬁrearm suicides.26,27                    are available in the appendix.                          states. In comparison with previous studies,
    To examine the possible effects of the                                                                    our estimates of changes in ﬁrearm homicide
removal law on our models of ﬁrearm and                                                                       rates associated with purchaser licensing were
nonﬁrearm suicides in Connecticut, we split           DISCUSSION                                              larger in the case of Missouri and smaller in the
the effect estimate into 2 periods: 1995 to               Across the 4 state law changes examined in          case of Connecticut. Other studies designed
2006 and 2007 to 2017. From 1995 to 2006,             this study, purchaser licensing laws were               to estimate average associations across many
there was a 23.2% decrease in ﬁrearm suicides         consistently associated with lower rates of             law changes have also shown that licensing
and a 3.2% decrease in nonﬁrearm suicides in          both ﬁrearm homicides and ﬁrearm suicides,              laws are associated with lower rates of
Connecticut relative to the synthetic control.        but point-of-sale CBC laws were not. Rel-               ﬁrearm-related homicides5 and suicides,12
From 2007 to 2017, there was a 40.5% de-              ative to Connecticut’s synthetic control, we            fewer fatal mass shootings,28 and fewer in-
crease in ﬁrearm suicides and a 3.4% decrease         estimated a 27.8% overall decrease in the               stances of law enforcement ofﬁcers shot in the
in nonﬁrearm suicides.                                state’s ﬁrearm homicide rate and a 32.8%                line of duty.29
    From 2007 to 2016, following the repeal           overall decrease in its ﬁrearm suicide rate. The            Although there were increases in Missouri
of its purchaser licensing law, Missouri’s            decrease in ﬁrearm suicides was somewhat                in both ﬁrearm and nonﬁrearm mortality, the
ﬁrearm homicide rate rose 47.3% relative to           greater after the 2007 implementation of a              differences in ﬁrearm mortality were 2.6 times
its synthetic control (Table 2 and Figure 1;          risk-based ﬁrearm removal law. Although this            larger. The increase in nonﬁrearm homicides
placebo = 0.00; 0/6). Over the same period,           could indicate complementary effects of                 coincident with the repeal of Missouri’s li-
there was an 18.1% increase in nonﬁrearm              Connecticut’s purchaser licensing and gun               censing law may indicate that other factors
homicides relative to the synthetic control           removal laws, the number of removal orders is           affected mortality rates in Missouri after the
(placebo = 0.00; 0/8). The estimated effect on        likely too small to achieve population-wide             repeal of its licensing law and that the actual
ﬁrearm homicides was 2.6 times larger than            effects. A more plausible explanation is that           effect on ﬁrearm mortality was somewhat
that for nonﬁrearm homicides. There was an            suicide mortality continued to decrease be-             smaller than our estimate. In a recent study
abrupt increase in ﬁrearm homicides imme-             cause of a growing effect of licensing stem-            incorporating data through 2016, there was
diately after the law’s repeal and no such            ming from reduced access to ﬁrearms in the              an estimated 27% increase in ﬁrearm homi-
change in nonﬁrearm homicides (Figure 1               state. For Missouri, we estimated a 47.3%               cides when changes in Missouri were com-
and Appendix Figure F, available as a sup-            overall increase in ﬁrearm homicides and a              pared with those in states from the region with
plement to the online version of this article at      23.5% increase in ﬁrearm suicides. In tandem,           similarly high baseline homicide rates.14
http://www.ajph.org). Missouri’s repeal of            the estimates for Connecticut and Missouri                  Maryland’s CBC law was associated with
handgun purchaser licensing was associated            suggest that purchaser licensing laws are               increases in homicide rates; however, the
with a 23.5% increase in ﬁrearm suicides              protective.                                             increases were speciﬁc to Baltimore and were


October 2020, Vol 110, No. 10     AJPH                                                                          McCourt et al.   Peer Reviewed    Research       1549
         Case 1:16-cv-03311-ELH
AJPH OPEN-THEMED RESEARCH                                                                                     Document 125-12 Filed 11/25/20 Page 66 of 68


                                                                                                                                                                                  The effectiveness of CBC laws could be en-
       a                                                                                                                                                                          hanced by more robust efforts to enforce
                                8
                                                                                                                                                                                  the laws and promote compliance, broader
                                7
        Firearm Homicide Rate




                                                                                                                                                                                  prohibiting conditions, better record keeping,
                                6                                                                                                                                                 and expanded time to complete the checks.30
                                                                                                                                                                                  A prior study documented infrequent en-
             per 100 000




                                5
                                                                                                                                                                                  forcement of Maryland’s and Pennsylvania’s
                                4                                                                                                                                                 CBC laws,31 which weakens the laws’ capacity
                                3
                                                                                                                                                                                  to deter illegal transfers of ﬁrearms. When
                                                                                                                                                                                  Maryland added handgun purchaser licensing
                                2                                                                                                                                                 requirements to its CBC law in 2013, diver-
                                1                                                                                                                                                 sions of guns for criminal use shortly after retail
                                                                                                                                   CT                    Synthetic CT             sales dropped dramatically.32 This suggests that
                                0                                                                                                                                                 point-of-sale CBC requirements in Maryland
                                                                                                                                                                                  were an insufﬁcient deterrent to illegal diver-




                                    2011
                                    1985
                                    1986
                                    1987
                                    1988
                                    1989
                                    1990
                                    1991
                                    1992
                                    1993
                                    1994
                                    1995
                                    1996
                                    1997
                                    1998
                                    1999
                                    2000
                                    2001
                                    2002
                                    2003
                                    2004
                                    2005
                                    2006
                                    2007
                                    2008
                                    2009
                                    2010

                                    2012
                                    2013
                                    2014
                                    2015
                                    2016
                                    2017
                                                                                                                                                                                  sions without purchaser licensing.
                                                                                                     Year                                                                             There are multiple reasons that ﬁrearm
                                                                                                                                                                                  purchaser licensing might be more effective
       b
                               8                                                                                                                                                  than point-of-sale CBC laws without li-
                                                                                                                                                                                  censing. Purchaser licensing requires vetting
                               7
       Firearm Homicide Rate




                                                                                                                                                                                  procedures that are more robust than is the
                               6                                                                                                                                                  case for point-of-sale CBC laws. This may
                                                                                                                                                                                  deter individuals who might otherwise buy
            per 100 000




                               5
                                                                                                                                                                                  guns with the intention of criminal misuse or
                               4                                                                                                                                                  for transfer to a prohibited individual. States
                               3                                                                                                                                                  with purchaser licensing laws allow more time
                                                                                                                                                                                  for vetting purchase applications and often
                               2                                                                                                                                                  check more complete sources of state data on
                               1                                                                                                                                                  prohibiting conditions than is the case under
                                                                                                                                 MO                      Synthetic MO             point-of-sale CBC laws. Firearm purchaser
                               0
                                                                                                                                                                                  licensing also makes it easier for private sellers
                                                                                                                                        2011
                                    1997
                                           1998
                                                  1999
                                                         2000
                                                                2001
                                                                        2002
                                                                               2003
                                                                                      2004
                                                                                             2005
                                                                                                    2006
                                                                                                           2007
                                                                                                                  2008
                                                                                                                         2009
                                                                                                                                2010


                                                                                                                                               2012
                                                                                                                                                      2013
                                                                                                                                                             2014
                                                                                                                                                                    2015
                                                                                                                                                                           2016




                                                                                                                                                                                  to verify that a prospective buyer is not
                                                                                                                                                                                  prohibited from purchasing a ﬁrearm. Finally,
                                                                                                    Year                                                                          licensing increases the real cost of purchasing
                                                                                                                                                                                  ﬁrearms with additional time commitments
                                                                                                                                                                                  and licensing fees. This likely reduces ﬁrearm
 FIGURE 1—Effects of Purchaser Licensing Laws on Firearm Homicides in (a) Connecticut                                                                                             ownership and the number of guns within a
 (Adopted 1995) and (b) Missouri (Repealed 2007)                                                                                                                                  population.
                                                                                                                                                                                      The process required to obtain a purchaser
                                                                                                                                                                                  license may also be protective with respect to
not evident in the rest of the state. This                                                          Pennsylvania did not appear to reduce                                         suicide. It is much more difﬁcult for indi-
suggests that either conditions in Baltimore                                                        ﬁrearm suicides. Although Maryland expe-                                      viduals to make an impulsive decision to
modiﬁed the law’s effect or the estimate of the                                                     rienced a decrease in ﬁrearm suicides after                                   purchase a ﬁrearm if they need to secure a
law’s effect was biased by unmeasured con-                                                          implementation of a CBC law, there was an                                     license ﬁrst. Many suicide attempts occur
founders. It is unclear how to interpret the                                                        even larger percentage decrease in nonﬁrearm                                  within minutes or hours of initial suicidal
positive association between Pennsylvania’s                                                         suicides. This latter drop was more unusual in                                ideation.33 Longer waiting periods between
CBC law and homicide rates. If the law                                                              contrast to placebo states, suggesting that                                   applying to purchase ﬁrearms and receiving
substantially limited the ability of potential                                                      other factors may have been contributing                                      the ﬁrearms are associated with lower rates of
homicide victims to access ﬁrearms and suc-                                                         to changing suicide rates in Maryland.                                        ﬁrearm homicides and suicides.34
cessfully defend themselves, one would ex-                                                             Comprehensive background check re-                                             This study has potential limitations. First,
pect an even greater harmful effect of                                                              quirements may be necessary to prevent pro-                                   we examined a limited number of law
licensing. Yet, licensing laws were linked to                                                       hibited individuals from accessing ﬁrearms;                                   changes. For purchaser licensing, we assessed
lower homicide rates.                                                                               without purchaser licensing requirements,                                     the only 2 law changes for which there were at
    Consistent with previous longitudinal                                                           however, they may be insufﬁcient to achieve                                   least 5 years of postlaw data available. For
studies,6,7 CBC laws in Maryland and                                                                this objective and prevent lethal gun violence.                               CBC law changes, prior law changes since


1550          Research                     Peer Reviewed               McCourt et al.                                                                                                          AJPH    October 2020, Vol 110, No. 10
                                Case 1:16-cv-03311-ELH Document 125-12 Filed 11/25/20  Page
                                                                                    AJPH    67 of 68 RESEARCH
                                                                                         OPEN-THEMED



                                                                                                                                                                            deaths involving ﬁrearms. The CBC laws and
    a                                                                                                                                                                       one of the purchaser licensing laws were all
                      11
                      10                                                                                                                                                    adopted in 1995 or 1996, allowing for com-
                           9                                                                                                                                                parisons within the same historical period.
    Firearm Suicide Rate




                           8                                                                                                                                                We offered a fourth law change, Missouri’s
                                                                                                                                                                            repeal of purchaser licensing during a time
        per 100 000




                           7
                           6
                                                                                                                                                                            of relatively stability in homicide trends in
                                                                                                                                                                            Missouri and nationwide, to contrast with
                           5
                                                                                                                                                                            Connecticut’s implementation of purchaser
                           4
                                                                                                                                                                            licensing in a different region and time period.
                           3
                                                                                                                                                                                Although data on public support for
                           2
                                                                                                                                                                            ﬁrearm policies reveal somewhat broader
                           1                                                                                                                                                support for CBC laws than is the case for
                                                                                                                            CT                     Synthetic CT
                           0                                                                                                                                                purchaser licensing, a 2019 national survey
                                                                                                                                                                            reported 77% support for handgun purchaser




                               2011
                               1985
                               1986
                               1987
                               1988
                               1989
                               1990
                               1991
                               1992
                               1993
                               1994
                               1995
                               1996
                               1997
                               1998
                               1999
                               2000
                               2001
                               2002
                               2003
                               2004
                               2005
                               2006
                               2007
                               2008
                               2009
                               2010

                               2012
                               2013
                               2014
                               2015
                               2016
                               2017
                                                                                                                                                                            licensing.35 CBC laws are critical for keeping
                                                                                               Year                                                                         ﬁrearms from high-risk individuals, but
    b                                                                                                                                                                       they may be insufﬁcient to signiﬁcantly re-
                      11
                                                                                                                                                                            duce ﬁrearm mortality without purchaser
                      10                                                                                                                                                    licensing.
                           9
    Firearm Suicide Rate




                           8                                                                                                                                                CONTRIBUTORS
                                                                                                                                                                            A. D. McCourt led the writing and analyses. A. D.
        per 100 000




                           7                                                                                                                                                McCourt, C. K. Crifasi, E. A. Stuart, J. S. Vernick, and
                           6                                                                                                                                                D. W. Webster designed the study and statistical analyses.
                                                                                                                                                                            R. M. C. Kagawa and G. J. Wintemute provided critical
                           5
                                                                                                                                                                            review and interpretation of the data, analyses, and
                           4                                                                                                                                                ﬁndings. All of the authors contributed to data inter-
                           3                                                                                                                                                pretation and critical revisions of the article.

                           2
                                                                                                                                                                            ACKNOWLEDGMENTS
                           1                                                                                               MO                     Synthetic MO              Financial support for this study was provided by the Joyce
                           0                                                                                                                                                Foundation.
                                                                                                                                  2011
                               1997
                                      1998
                                             1999
                                                    2000
                                                            2001
                                                                   2002
                                                                          2003
                                                                                 2004
                                                                                        2005
                                                                                               2006
                                                                                                      2007
                                                                                                             2008
                                                                                                                    2009
                                                                                                                           2010


                                                                                                                                         2012
                                                                                                                                                2013
                                                                                                                                                       2014
                                                                                                                                                              2015
                                                                                                                                                                     2016




                                                                                                                                                                            CONFLICTS OF INTEREST
                                                                                                                                                                            The authors have no conﬂicts of interest to disclose.
                                                                                               Year
                                                                                                                                                                            HUMAN PARTICIPANT PROTECTION
                                                                                                                                                                            No protocol approval was needed for this study because
 FIGURE 2—Effects of Purchaser Licensing Laws on Firearm Suicides in (a) Connecticut                                                                                        secondary data sources were used to analyze aggregated
                                                                                                                                                                            mortality rates.
 (Adopted 1995) and (b) Missouri (Repealed 2007)

                                                                                                                                                                            REFERENCES
                                                                   9
                                                                                                                                                                            1. Centers for Disease Control and Prevention, National
1990 had already been evaluated, and recent                                                    although the prelaw MSPE was minimized,                                      Center for Injury Prevention and Control. Web-based
changes provided few postlaw data points.                                                      there was a separation between the synthetic                                 Injury Statistics Query and Reporting System (WIS-
                                                                                                                                                                            QARS). Available at: https://www.cdc.gov/injury/
Second, although the synthetic control                                                         control and the treated state just before a law                              wisqars. Accessed July 5, 2020.
method is a robust strategy for estimating                                                     change. Such separation prior to a change                                    2. Swanson JW, Robertson AG, Frisman LK, et al.
policy effects, the control pool for our analyses                                              could be random variation or could be in-                                    Preventing gun violence involving people with serious
was somewhat limited in the case of Missouri.                                                  dicative of unmeasured factors inﬂuencing                                    mental illness. In: Webster D, Vernick J, eds. Reducing Gun
                                                                                                                                                                            Violence in America: Informing Policy with Evidence and
    Third, we sought to expand on previous                                                     trends between prelaw and postlaw change                                     Analysis. Baltimore, MD: Johns Hopkins University Press;
work by extending the time period for each                                                     periods that might bias effect estimates.                                    2013:33–52.
model to include the latest possible year of                                                      Despite these limitations, our analyses have                              3. Wright MA, Wintemute GJ, Rivara FP. Effectiveness
                                                                                                                                                                            of denial of handgun purchase to persons believed to be at
data. Our results are, therefore, more infor-                                                  many strengths. We used a rigorous statistical
                                                                                                                                                                            high risk for ﬁrearm violence. Am J Public Health. 1999;
mative, but longer postlaw periods may create                                                  method that minimizes errors in model pre-                                   89(1):88–90.
some uncertainty with respect to the capa-                                                     diction. We contrasted the patterns of esti-                                 4. Wintemute GJ, Wright MA, Drake CM, Beaumont JJ.
bility of the models to accurately estimate the                                                mated law effects across ﬁrearm and                                          Subsequent criminal activity among violent mis-
                                                                                                                                                                            demeanants who seek to purchase handguns: risk factors
counterfactual. Finally, visual analysis of some                                               nonﬁrearm homicides and suicides to assess                                   and effectiveness of denying handgun purchase. JAMA.
of our synthetic control plots revealed that                                                   whether estimated effects were speciﬁc to                                    2001;285(8):1019–1026.



October 2020, Vol 110, No. 10                              AJPH                                                                                                               McCourt et al.    Peer Reviewed      Research      1551
         Case 1:16-cv-03311-ELH
AJPH OPEN-THEMED RESEARCH                                             Document 125-12 Filed 11/25/20 Page 68 of 68


5. Crifasi CK, Merrill-Francis M, McCourt A, Vernick JS,       21. US Bureau of Economic Analysis. Regional data:
Wintemute GJ, Webster DW. Association between                  GDP and personal income. Available at: https://apps.bea.
ﬁrearm laws and homicide in urban counties. J Urban            gov/iTable/index_regional.cfm. Accessed July 5, 2020.
Health. 2018;95(3):383–390.                                    22. US Bureau of Labor Statistics. Local area unem-
6. Kagawa RMC, Castillo-Carniglia A, Vernick JS, et al.        ployment statistics. Available at: https://www.bls.gov/
Repeal of comprehensive background check policies and          lau/data.htm. Accessed July 5, 2020.
ﬁrearm homicide and suicide. Epidemiology. 2018;29(4):         23. US Census Bureau. Explore data. Available at: https://
494–502.                                                       www.census.gov/data.html. Accessed July 5, 2020.
7. Castillo-Carniglia A, Webster DW, Cerdá M, et al.           24. Federal Bureau of Investigation. Uniform Crime
California’s comprehensive background check and mis-           Reporting statistics. Available at: https://www.
demeanor violence prohibition policies and ﬁrearm              ucrdatatool.gov. Accessed July 5, 2020.
mortality. Ann Epidemiol. 2019;30:50–56.
                                                               25. Swanson JW, Norko M, Lin H, et al. Implementation
8. Fleegler EW, Lee LK, Monuteaux MC, Hemenway D,              and effectiveness of Connecticut’s risk-based gun removal
Mannix R. Firearm legislation and ﬁrearm-related fa-           law: does it prevent suicides? Law Contemp Probl. 2017;80:
talities in the United States. JAMA Intern Med. 2013;          179–208.
173(9):732–740.
                                                               26. Swanson J, Easter M, Alanis-Hirsch K, et al. Indiana’s
9. Siegel M, Pahn M, Xuan Z, Fleegler E, Hemenway D.           experience with a risk-based gun seizure law: criminal
The impact of state ﬁrearm laws on homicide and suicide        justice and suicide outcomes. J Am Acad Psychiatry Law.
death rates in the US, 1991–2016: a panel study. J Gen         2019;47:188–197.
Intern Med. 2019;34(10):2021–2028.
                                                               27. Kivisto AJ, Phalen PL. Effects of risk-based ﬁrearm
10. Federal Bureau of Investigation. Crime in the United       seizure laws in Connecticut and Indiana on suicide rates,
States, 2018: Expanded Homicide Table 8. Available at:         1981–2015. Psychiatr Serv. 2018;69(8):855–862.
https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-
the-u.s.-2018/tables/expanded-homicide-data-table-8.           28. Webster DW, McCourt AD, Crifasi CK, Booty MD.
xls. Accessed July 5, 2020.                                    Evidence concerning the regulation of ﬁrearms design,
                                                               sale, and carrying on fatal mass shootings in the United
11. Rudolph KE, Stuart EA, Vernick JS, Webster DW.             States. Criminol Public Policy. 2020;19(1):171–212.
Association between Connecticut’s permit-to-purchase
handgun law and homicides. Am J Public Health. 2015;           29. Crifasi CK, Pollack K, Webster DW. The inﬂuence of
105(8):e49–e54.                                                state-level policy changes on the risk environment for
                                                               law enforcement ofﬁcers. Inj Prev. 2016;22:274–278.
12. Crifasi CK, Meyers JS, Vernick JS, Webster DW.
Effects of changes in permit-to-purchase handgun laws in       30. Wintemute GJ. Background checks for ﬁrearm
Connecticut and Missouri on suicide rates. Prev Med.           purchases: problem areas and recommendations to im-
2015;79:43–49.                                                 prove effectiveness. Health Aff (Millwood). 2019;38(10):
                                                               1702–1710.
13. Webster D, Crifasi CK, Vernick JS. Effects of the
repeal of Missouri’s handgun purchaser licensing law on        31. Crifasi CK, Merrill-Francis M, Webster DW,
homicides. J Urban Health. 2014;91(2):293–302.                 Wintemute GJ, Vernick JS. Changes in the legal envi-
                                                               ronment and enforcement of ﬁrearm transfer laws in
14. Hasegawa R, Webster D, Small D. Bracketing in the          Pennsylvania and Maryland. Inj Prev. 2019;25(suppl 1):
comparative interrupted time-series design to address          i2–i4.
concerns about history interacting with group: evaluating
Missouri’s handgun purchaser law. Epidemiology. 2019;          32. Crifasi CK, Choksey S, Buggs S, Webster DW. The
30(3):371–379.                                                 initial impact of Maryland’s Firearm Safety Act of 2013 on
                                                               the supply of crime guns in Baltimore. Russell Sage
15. Webster D, Vernick J, McGinty E, Alcorn T. Pre-            Foundation J Soc Sci. 2017;3(5):128–140.
venting the diversion of guns to criminals through ef-
fective ﬁrearm sales laws. In: Webster D, Vernick J, eds.      33. Deisenhammer EA, Ing CM, Strauss R, Kemmler G,
Reducing Gun Violence in America: Informing Policy with        Hinterhuber H, Weiss EM. The duration of the suicidal
Evidence and Analysis. Baltimore, MD: Johns Hopkins            process: how much time is left for intervention between
University Press; 2013:109–122.                                consideration and accomplishment of a suicide attempt? J
                                                               Clin Psychiatry. 2009;70(1):19–24.
16. Doherty B. 5 problems with the new study “proving”
that more background checks lowered Connecticut’s gun          34. Luca M, Malhorta D, Poliquin C. Handgun waiting
murder rate by 40 percent. Available at: https://reason.       periods reduce gun deaths. Proc Natl Acad Sci U S A. 2017;
com/2015/06/24/5-questions-about-the-new-study-                114(46):12162–12165.
purporti. Accessed July 5, 2020.                               35. Barry CL, Webster DW, Stone E, Crifasi CK, Vernick
17. Abadie A, Diamond A, Hainmueller J. Synthetic              JS, McGinty EE. Public support for gun violence pre-
control methods for comparative case studies: estimating       vention policies among gun owners and non-gun owners
the effect of California’s tobacco control program. J Am       in 2017. Am J Public Health. 2018;108(7):878–881.
Stat Assoc. 2010;105(490):493–505.
18. Donohue JJ, Aneja A, Weber KD. Right-to-carry
laws and violent crime: a comprehensive assessment using
panel data and a state-level synthetic control analysis. J
Empir Leg Stud. 2019;16(2):198–247.
19. Sierra-Arevalo M, Charette Y, Papachristos AV.
Evaluating the effect of project longevity on group-
involved shootings and homicides in New Haven,
Connecticut. Crime Delinq. 2016;63(4):446–467.
20. Centers for Disease Control and Prevention. Underlying
cause of death 1999–2017 and compressed mortality ﬁle.
Available at: https://wonder.cdc.gov. Accessed July 5, 2020.



1552    Research      Peer Reviewed       McCourt et al.                                                                    AJPH   October 2020, Vol 110, No. 10
